 

EXHIBIT 10.1

THIRD AMENDMENT dated as of March 28, 2018 (this “Amendment”), to the Credit
Agreement dated as of November 8, 2016, as heretofore amended (the “Existing
Credit Agreement”), among CWGS GROUP, LLC, a Delaware limited liability company
(the “Borrower”), CWGS ENTERPRISES, LLC, a Delaware limited liability company
(“Holdings”), the LENDERS party thereto (the “Existing Lenders”) and GOLDMAN
SACHS BANK USA, as Administrative Agent (in such capacity, the “Administrative
Agent”).

Capitalized terms used but not defined herein have the meanings assigned to them
in the Existing Credit Agreement or the Amended Credit Agreement (as defined
below), as the context requires.  The Existing Credit Agreement and the Amended
Credit Agreement are sometimes collectively referred to as the “Credit
Agreement”.

The Borrower has notified the Administrative Agent (which has made such notice
available to the Existing Lenders) that it wishes (a) on the Incremental Closing
Date (as defined below), (i) to obtain a Term Commitment Increase in the
principal amount of $250,000,000 and  (ii) to contribute a portion of the
proceeds of the Term Loans made pursuant to such Term Commitment Increase (the
“Incremental Term Loans”) to FreedomRoads Entities to finance or refinance
acquisitions by such FreedomRoads Entities of recreational vehicle dealerships
and to use the remainder of such proceeds for general corporate purposes and
(b) on the Third Amendment Effective Date (as defined below), to amend the
Existing Credit Agreement as set forth herein, including to reduce the interest
rate margins in respect of the Term Loans (including the Incremental Term Loans)
outstanding under the Existing Credit Agreement immediately prior to the Third
Amendment Effective Date (such Term Loans, the “Existing Term Loans”).

The Borrower has requested that the Persons identified on Schedule I hereto
(collectively, the “Incremental Term Lenders”) make the Incremental Term Loans
to the Borrower on the Incremental Closing Date in an aggregate principal amount
of $250,000,000, and the Incremental Term Lenders are willing to make such
Incremental Term Loans on the terms and subject to the conditions set forth
herein.

The Borrower has requested that each Existing Lender holding an Existing Term
Loan on the date hereof (each, an “Existing Term Lender”) and each Incremental
Term Lender consent to the amendments to the Existing Credit Agreement set forth
herein, and each of the Existing Term Lenders set forth on Schedule II-A hereto
(each such Existing Term Lender and each Incremental Term Lender, a “Consenting
Term Lender”), which constitute the Required Lenders, has agreed to amend the
Existing Credit Agreement effective as of the Third Amendment Effective Date on
the terms and subject to the conditions set forth herein.  Each Non-Consenting
Term Lender (as defined in Section 3(b) hereof) will, on the Third Amendment
Effective Date, be subject to the mandatory assignment provisions of Section
9.02(c) of the Credit Agreement, pursuant to which the interests, rights and
obligations of such Non-Consenting Term Lender will be assigned to and assumed
by the Increasing Term Lenders (as defined in Section 3(b)

 

 



 

--------------------------------------------------------------------------------

 

 

 

hereof) in accordance with Section 9.04(b) of the Existing Credit Agreement and
Section 3(b) hereof.

The Borrower has appointed (a) Goldman Sachs Bank USA (“Goldman Sachs”) to act,
and Goldman Sachs has agreed to act, as sole lead arranger (in such capacity,
the “Lead Arranger”) and (b) each of Goldman Sachs and JPMorgan Chase Bank, N.A.
to act, and each of Goldman Sachs and JPMorgan Chase Bank, N.A. has agreed to
act, as joint bookrunners (in such capacities, together with the Lead Arranger,
the “Arrangers”), in each case in connection with the Incremental Term Loans and
this Amendment.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.  Incremental Term Loans.  (a)  Subject to the terms and conditions
set forth herein and in the Existing Credit Agreement, each Incremental Term
Lender agrees, severally and not jointly, to make an Incremental Term Loan to
the Borrower denominated in dollars in a single drawing on the Incremental
Closing Date in the principal amount set forth opposite such Incremental Term
Lender’s name on Schedule I hereto (the commitment of each Incremental Term
Lender to make such Incremental Term Loan being called its “Incremental Term
Commitment”).  Amounts repaid in respect of Incremental Term Loans may not be
reborrowed.

(b)  The terms of the Incremental Term Loans shall be identical to those of the
Existing Term Loans outstanding immediately prior to the Incremental Closing
Date.  In furtherance of the foregoing, pursuant to Section 2.20 of the Existing
Credit Agreement, and effective as of the Incremental Closing Date, for all
purposes of the Loan Documents, (i) the Incremental Term Commitments shall
constitute a Term Commitment Increase established, and the Incremental Term
Loans made hereunder shall constitute an increase in the aggregate amount of the
Existing Term Loans outstanding immediately prior to the Incremental Closing
Date incurred, in accordance with Section 2.20 of the Existing Credit Agreement,
(ii) the Incremental Term Commitments shall be “Commitments” under the Existing
Credit Agreement, (iii) the Incremental Term Loans made pursuant to the
Incremental Term Commitments shall be “Term Loans” under the Existing Credit
Agreement and shall constitute Loans of the same Class as the Existing Term
Loans outstanding immediately prior to the Incremental Closing Date,
(iv) Borrowings of the Incremental Term Loans shall constitute “Term Borrowings”
under the Existing Credit Agreement, including for purposes of repayments due in
respect of Term Borrowings under Section 2.10 of the Existing Credit Agreement
(and the amount of each scheduled amortization payment in respect of Term
Borrowings pursuant to Section 2.10(a) of the Existing Credit Agreement shall be
increased (commencing with the amortization payment due on the last day of March
2018) to be $2,997,685.93, subject to adjustment thereof pursuant to
Section 2.10(c) of the Existing Credit Agreement), and (v) each Incremental Term
Lender shall be a “Lender” and a “Term Lender” under the Existing Credit
Agreement, shall be a party to the Existing Credit Agreement as a Lender and a
Term Lender, shall have all the rights and obligations of, and benefits accruing
to, a Lender and a Term Lender under the Existing





2

--------------------------------------------------------------------------------

 

 

 

Credit Agreement and shall be bound by all agreements, acknowledgements and
other obligations of a  Lender and a  Term Lender.  Without limiting the
foregoing, the Incremental Term Loans made hereunder shall mature on the Term
Maturity Date, shall participate in any mandatory or voluntary prepayments on a
pro rata basis with the Existing Term Loans outstanding immediately prior to the
Incremental Closing Date and, subject to paragraph (c) of this Section and
Section 2 hereof, shall bear interest at the rate specified in the Existing
Credit Agreement as applicable to the Existing Term Loans outstanding
immediately prior to the Incremental Closing Date.

(c)  It is the intent of the parties to this Amendment that all Incremental Term
Loans made on the Incremental Closing Date be included in each outstanding
Borrowing of Existing Term Loans outstanding immediately prior to the
Incremental Closing Date on a pro rata basis.  In furtherance of the foregoing,
and notwithstanding anything to the contrary in the Amended Credit Agreement,
each of the parties hereto agrees that a portion of each Incremental Term Loan
shall be allocated to each Borrowing of Existing Term Loans outstanding
immediately prior to the Incremental Closing Date on a pro rata basis and that
the interest rate applicable to each such Incremental Term Loan allocated to a
Eurocurrency Borrowing for the remainder of the existing Interest Period
applicable to such Borrowing shall equal the Adjusted LIBO Rate applicable on
the Incremental Closing Date to the Existing Term Loans included in such
Borrowing and outstanding immediately prior to the Incremental Closing Date plus
the Applicable Rate.  Subject to the proviso to Section 2.13(d) of the Credit
Agreement, accrued interest on the portion of the Incremental Term Loans
included in each Borrowing of the Existing Term Loans outstanding immediately
prior to the Incremental Closing Date pursuant to this paragraph (c) shall be
payable in arrears on each Interest Payment Date applicable to such Borrowing;
provided that, notwithstanding anything to the contrary above, any conversion or
continuation of any Borrowing of Term Loans (including the Incremental Term
Loans included therein), and the election of any Interest Period therefor,
occurring prior to the end of any existing Interest Period applicable to such
Borrowing as of the Incremental Closing Date shall be allocated ratably among
the Lenders holding all Term Loans (including the Incremental Term Loans)
included in such Borrowing.  It is acknowledged and agreed that each payment of
interest on the Term Loans (including the Incremental Term Loans) shall be
allocated by the Administrative Agent among the Existing Term Lenders and the
Incremental Term Lenders in a manner that reflects the actual number of days of
interest accrued on the outstanding principal amount of the Incremental Term
Loans compared to the actual number of days of interest accrued on the
outstanding principal amount of the Existing Term Loans outstanding immediately
prior to the Incremental Closing Date.

(d)  The funding of the Incremental Term Loans to be made hereunder shall be
made in the manner contemplated by Section 2.06 of the Existing Credit
Agreement.  Unless previously terminated, the Incremental Term Commitments shall
terminate at 5:00 p.m., New York City time, on March 28, 2018.

(e)  The Borrower shall use the proceeds of the Incremental Term Loans solely
for the purposes set forth in the introductory statements to this Amendment.





3

--------------------------------------------------------------------------------

 

 

 

(f)  The Administrative Agent hereby consents to this Amendment and confirms
that each Incremental Term Lender not already a Lender under the Credit
Agreement immediately prior to the Incremental Closing Date is acceptable to the
Administrative Agent.

(g)  Each Incremental Term Lender hereby consents to the amendments to the
Existing Credit Agreement set forth in this Amendment, effective as of the Third
Amendment Effective Date.

SECTION 2.  Amendments to the Credit Agreement on the Third Amendment Effective
Date.  Each of the parties hereto agrees that, on the Third Amendment Effective
Date, the Existing Credit Agreement shall be amended (as so amended, the
“Amended Credit Agreement”) by inserting the language indicated in single
underlined text (indicated textually in the same manner as the following
example: single-underlined text) in Exhibit A hereto and by deleting the
language indicated by strikethrough text (indicated textually in the same manner
as the following example: stricken text) in Exhibit A hereto.

SECTION 3.  Effect on Existing Term Lenders and Existing Term Loans.  (a)  Each
of the parties hereto agrees that, on the Third Amendment Effective Date, (i)
each Increasing Term Lender shall be, subject to the terms and conditions set
forth in Section 3(b) hereof, and each Consenting Term Lender that is not a
Repayment/Reallocation Electing Lender shall continue to be, a “Term Lender” and
a “Lender” under the Amended Credit Agreement and (ii) each Increasing Term
Lender shall have, subject to the terms and conditions set forth in Section 3(b)
hereof, and each Consenting Term Lender that is not a Repayment/Reallocation
Electing Lender shall continue to have, all the rights and obligations of a
“Term Lender” and a “Lender” holding a Term Loan under the Amended Credit
Agreement.

(a)  On the Third Amendment Effective Date, pursuant to Section 9.02(c) of the
Existing Credit Agreement, each Non-Consenting Term Lender shall be deemed to
have assigned and delegated its Existing Term Loans in an aggregate principal
amount equal to the amount set forth opposite its name on Schedule II-B hereto,
together with all its interests, rights and obligations under the Existing
Credit Agreement as a holder of such Existing Term Loans, to the Increasing Term
Lenders, on a ratable basis, and each Increasing Term Lender shall be deemed to
have assumed and accepted,  a portion of the Existing Term Loans of the
Non-Consenting Term Lenders, on a ratable basis, in an aggregate principal
amount equal to its Increasing Term Commitment. Upon payment to a Non-Consenting
Term Lender (i) by the Increasing Term Lenders of the outstanding principal
amount of such Non-Consenting Term Lender’s Existing Term Loans and accrued and
unpaid interest thereon through but excluding the Third Amendment Effective Date
and (ii) by the Borrower of all other amounts payable to such Non-Consenting
Term Lender as of the Third Amendment Effective Date under the Existing Credit
Agreement in respect of its Existing Term Loans and other interests assigned by
it under this Section 3(b) (including any amounts due under Section 2.11(g) of
the Existing Credit Agreement that are payable to it as of the Third Amendment
Effective Date), (A) each Increasing Term Lender shall have acquired Existing
Term Loans in an aggregate principal amount equal to its Increasing Term
Commitment, and shall have all the





4

--------------------------------------------------------------------------------

 

 

 

interests, rights and obligations under the Amended Credit Agreement in respect
thereof, and (B) such Non-Consenting Term Lender shall cease to be a party to
the Credit Agreement with respect to the Existing Term Loans and its interests,
rights and obligations in respect thereof shall be deemed assigned by it under
this Section 3(b), it being understood and agreed that such assignment,
delegation and assumption (x) shall not be subject to any requirement to obtain
any consent or any minimum or multiple requirements set forth in Section
9.04(b)(i) or 9.04(b)(ii) of the Credit Agreement, (y) shall automatically be
effective on the Third Amendment Effective Date (subject to the payment referred
to in clauses (i) and (ii) above), and any event shall not require any further
action on the part of such Non-Consenting Term Lender, and (z) the
Administrative Agent is hereby authorized to record such assignment, delegation
and assumption in the Register.  For purposes hereof, “Non-Consenting Term
Lender” means any Existing Term Lender that is not a Consenting Term Lender;
“Increasing Term Lender” means any Person identified on Schedule II-C hereto;
and “Increasing Term Commitment” means, with respect to any Increasing Term
Lender, the amount set forth opposite its name on Schedule II-C hereto.

(b)  On the Third Amendment Effective Date, (i)  each Repayment/Reallocation
Electing Term Lender shall be deemed to have assigned and delegated its Existing
Term Loans, together with all its interests, rights and obligations under the
Existing Credit Agreement as a holder of its Existing Term Loans, to Goldman
Sachs, as assignee, and Goldman Sachs shall be deemed to have purchased and
assumed such Existing Term Loans and such interest, rights and obligations, at a
purchase price equal to the outstanding principal amount of its Existing Term
Loans plus all accrued interest thereon through but excluding the Third
Amendment Effective Date (and Goldman Sachs agrees to pay such purchase price to
each Repayment/Reallocation Electing Term Lender on the Third Amendment
Effective Date) and (ii) the Borrower shall pay to each Repayment/Reallocation
Electing Term Lender all other amounts payable to such Repayment/Reallocation
Electing Term Lender under the Credit Agreement as of the Third Amendment
Effective Date.  Upon payment to any Repayment/Reallocation Electing Term Lender
of the amounts set forth in clause (i) above, (A) Goldman Sachs shall have
acquired all the Existing Term Loans of each Repayment/Reallocation Electing
Term Lender, and shall have all the interests, rights and obligations under the
Amended Credit Agreement in respect thereof, and (B) each Repayment/Reallocation
Electing Term Lender shall cease to be a party to the Credit Agreement with
respect to the Existing Term Loans and its interests, rights and obligations in
respect thereof shall be deemed assigned by it under this Section 3(c), it being
understood and agreed that such assignment, delegation and assumption (x) shall
not be subject to any requirement to obtain any consent or any minimum or
multiple requirements set forth in Section 9.04(b)(i) or 9.04(b)(ii) of the
Credit Agreement, (y) shall automatically be effective on the Third Amendment
Effective Date (subject to the payment referred to in clause (i) above), and any
event shall not require any further action on the part of such
Repayment/Reallocation Electing Lender, and (z) the Administrative Agent is
hereby authorized to record such assignment, delegation and assumption in the
Register.  For purposes hereof, “Repayment/Reallocation Electing Term Lender”
means any Existing Term Lender that is a Consenting Term Lender and that has
elected for its Existing Term Loans be assigned to Goldman Sachs and, pursuant
to separate arrangements between such Existing Term Lender and Goldman Sachs,
has agreed





5

--------------------------------------------------------------------------------

 

 

 

thereafter to purchase from Goldman Sachs Existing Term Loans in an equivalent
aggregate principal amount.

SECTION 4.  Fees.  The Borrower agrees to pay (a) on the Incremental Closing
Date to the Administrative Agent, for the account of each Incremental Term
Lender, a fee (the “Incremental Fee”) in an amount equal to 0.25% of the amount
of the Incremental Term Commitment of such Incremental Term Lender and (b) on
the Third Amendment Effective Date to the Administrative Agent, for the account
of each Increasing Term Lender, a fee (the “Increasing Fee”) in an amount equal
to 0.25% of the Increasing Term Commitment of such Increasing Term Lender.  The
foregoing fees shall be payable in immediately available funds and shall not be
refundable once paid.

SECTION 5.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each of Holdings and the Borrower represents and
warrants to the Lenders party hereto that, on each of the Incremental Closing
Date and the Third Amendment Effective Date:

(a)  This Amendment has been duly authorized, executed and delivered by each of
Holdings and the Borrower and this Amendment constitutes and, as of the Third
Amendment Effective Date, the Amended Credit Agreement shall constitute, a
legal, valid and binding obligation of each of Holdings and the Borrower,
enforceable against Holdings or the Borrower, as applicable, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b)  The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of each of the
Incremental Closing Date and the Third Amendment Effective Date;  provided that
(i) to the extent that such representations and warranties specifically refer to
an earlier date, they are true and correct in all material respects as of such
earlier date and (ii) any representation and warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects on and as of the Incremental Closing Date, the Third Amendment
Effective Date or as of such earlier date, as the case may be;  provided,
 further, that, for purposes of this clause (b), the term  “Effective Date” set
forth in Section 3.14 of the Existing Credit Agreement shall be deemed to refer
to the Incremental Closing Date or the Third Amendment Effective Date, as
applicable).

(c)  On and as of each of (i) the Incremental Closing Date, at the time of and
immediately after giving effect to the incurrence of the Incremental Term Loans,
and (ii) the Third Amendment Effective Date, no Default or Event of Default will
have occurred and be continuing.

SECTION 6.  Conditions to Incremental Closing Date.  The obligation of the
Incremental Term Lenders to make the Incremental Term Loans shall not become
effective until the first date (the “Incremental Closing Date”) on which each of
the following conditions precedent shall have been satisfied:





6

--------------------------------------------------------------------------------

 

 

 

(a)  The Administrative Agent (or its counsel) shall have executed this
Amendment and shall have received either (i) counterparts of this Amendment
(A) signed by Holdings and the Borrower and (B) signed by or on behalf of (x)
each Consenting Term Lender, (y) each Increasing Term Lender and (z) each
Incremental Term Lender (which collectively shall constitute the Required
Lenders under the Existing Credit Agreement) or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed counterpart of this Amendment) that each
such Person has signed a counterpart of this Amendment.

(b)  The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Lenders, the Incremental Term Lenders and the
Issuing Banks and dated the Incremental Closing Date) of Kirkland & Ellis LLP,
counsel for Holdings and the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, covering such matters relating to
Holdings and the Borrower, this Amendment and the transactions contemplated
hereby to occur on the Incremental Closing Date as the Administrative Agent
shall reasonably request.  Each of Holdings and the Borrower hereby requests
such counsel to deliver such opinion.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel shall reasonably have
requested relating to the organization, existence and good standing of Holdings
and the Borrower, the authorization of this Amendment and the transactions
contemplated hereby to occur on the Incremental Closing Date and any other legal
matters relating to Holdings and the Borrower, the Loan Documents or the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (and substantially
consistent with the corresponding documents and certificates delivered by
Holdings and the Borrower on the Effective Date).

(d)  The Administrative Agent shall have received a certificate, dated the
Incremental Closing Date and signed on behalf of Holdings and the Borrower by a
Responsible Officer thereof, confirming the accuracy of the representations and
warranties set forth in Section 5 hereof as of the Incremental Closing Date.

(e)  The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent (and substantially consistent with the corresponding
certificate delivered by the Borrower on the Effective Date), certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the transactions contemplated hereby to occur on the
Incremental Closing Date.

(f)  The Administrative Agent shall have received the Incremental Fee and all
other fees and other amounts previously agreed in writing by any Arranger and
the Borrower to be due and payable on or prior to the Incremental Closing Date,
including reimbursement or payment of all reasonable and documented





7

--------------------------------------------------------------------------------

 

 

 

out‑of‑pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under this
Amendment, the Existing Credit Agreement or any other Loan Document.

(g)  Each Loan Party shall have executed and delivered to the Administrative
Agent a written instrument reasonably satisfactory to the Administrative Agent
pursuant to which such Loan Party shall consent to this Amendment and the
incurrence of the Incremental Term Loans hereunder (if it is not a party hereto)
and agree that the Guarantee Agreement, the Collateral Agreement and the other
Security Documents to which it is party will continue to apply in respect of the
Credit Agreement and the Guaranteed Obligations and Secured Obligations of such
Loan Party (including the Incremental Term Loans).

(h)  The Administrative Agent shall have received a written Borrowing Request
from the Borrower in respect of the Incremental Term Loans complying with the
requirements in Section 2.03 of the Existing Credit Agreement not later than
12:00 noon, New York City time, three Business Days before the Incremental
Closing Date (or such later date as the Administrative Agent may agree).

(i)  The Administrative Agent and the Arrangers shall have received, at least
three days prior to the Incremental Closing Date, all documentation and other
information related to the Loan Parties as shall have been requested in writing
by the Administrative Agent or the Arranger that they shall have determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA Patriot Act.

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the occurrence of the Incremental Closing Date, and such notice shall be
conclusive and binding.

SECTION 7.  Conditions to Third Amendment Effective Date.  The amendment of the
Existing Credit Agreement as set forth in Section 2 hereof and the consummation
of the transactions contemplated by Section 3 hereof shall not become effective
until the first date (the “Third Amendment Effective Date”) on which each of the
following conditions precedent shall have been satisfied (or, subject to the
final paragraph of this Section 7, waived in accordance with Section 9.02 of the
Existing Credit Agreement):

(a)  The Incremental Closing Date shall have occurred.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the Third
Amendment Effective Date) of Kirkland & Ellis LLP, counsel for Holdings and the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, covering such matters relating to Holdings and the Borrower, this
Amendment and the transactions contemplated hereby to occur on the Third
Amendment Effective Date as the Administrative Agent shall





8

--------------------------------------------------------------------------------

 

 

 

reasonably request.  Each of Holdings and the Borrower hereby requests such
counsel to deliver such opinion.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel shall reasonably have
requested relating to the organization, existence and good standing of Holdings
and the Borrower, the authorization of this Amendment and the transactions
contemplated hereby to occur on the Third Amendment Effective Date and any other
legal matters relating to Holdings and the Borrower, the Loan Documents or the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (and substantially
consistent with the corresponding documents and certificates delivered by
Holdings and the Borrower on the Incremental Closing Date).

(d)  The Administrative Agent shall have received a certificate, dated the Third
Amendment Effective Date and signed on behalf of Holdings and the Borrower by a
Responsible Officer thereof, confirming the accuracy of the representations and
warranties set forth in Section 5 hereof as of the Third Amendment Effective
Date.

(e)  The Administrative Agent shall have received the Increasing Fee and all
other fees and other amounts previously agreed in writing by any Arranger and
the Borrower to be due and payable on or prior to the Third Amendment Effective
Date, including reimbursement or payment of all reasonable and documented
out‑of‑pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under this
Amendment, the Existing Credit Agreement or any other Loan Document.

(f)  The Administrative Agent shall have received evidence that each
Non-Consenting Term Lender shall have received payment of an amount equal to the
outstanding principal amount of its Existing Term Loans, accrued interest
thereon, accrued fees and all other amounts payable to it under the Existing
Credit Agreement (including pursuant to Section 2.11(g) thereof) in accordance
with Section 9.02(c) of the Credit Agreement and Section 3(b) hereof.

(g)  The Third Amendment Effective Date shall have occurred on or prior to 5:00
p.m., on April 9, 2018 (the “Outside Date”).

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the occurrence of the Third Amendment Effective Date, and such notice shall be
conclusive and binding.  Notwithstanding anything herein to the contrary, in the
event the Third Amendment Effective Date shall not have occurred on or prior to
the Outside Date, the agreements of the Lenders to amend the Existing Credit
Agreement as set forth in Section 2 hereof, and the obligations of the
Increasing Term Lenders and Goldman Sachs to purchase and assume any Existing
Term Loans as set forth in Section 3 hereof, shall terminate and cease to be in
effect.





9

--------------------------------------------------------------------------------

 

 

 

Notwithstanding anything to the contrary in the Existing Credit Agreement, in
addition to any consent required under Section 9.02 of the Existing Credit
Agreement, the provisions of this Section 7 may not be waived, amended or
otherwise modified without the prior written consent of each Increasing Lender
and Goldman Sachs.

SECTION 8.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the Lenders, the
Issuing Banks or the Administrative Agent under the Existing Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.

(a)  On and after the Third Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Existing Credit Agreement in
any other Loan Document, shall be deemed to be a reference to the Amended Credit
Agreement.  This Amendment shall constitute a “Loan Document” and an
“Incremental Term Facility Amendment” for all purposes of the Credit Agreement
and the other Loan Documents.

SECTION 9.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart hereof.

SECTION 10.  No Novation. The Borrower has requested, and the Lenders party
hereto have agreed, that the Existing Credit Agreement be, effective from the
Third Amendment Effective Date, be amended as set forth herein.  Such amendment
shall not constitute a novation of any Indebtedness or other Obligations owing
to the Lenders, the Issuing Banks, the Swingline Lenders or the Administrative
Agent under the Existing Credit Agreement.

SECTION 11.  Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 12.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

 



10

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

 

CWGS GROUP, LLC, as the Borrower

 

 

 

By:

/s/ Brent Moody

 

 

Name:  Brent Moody

 

 

Title:    Chief Operating and Legal Officer

 

 

 

 

 

CWGS ENTERPRISES, LLC, as Holdings

 

 

 

By:

/s/ Brent Moody

 

 

Name:  Brent Moody

 

 

Title:    Chief Operating and Legal Officer

 





[Signature Page to Third Amendment to CWGS Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

GOLDMAN SACHS BANK USA, individually and as the Administrative Agent,
Incremental Term Lender and Increasing Term Lender

 

 

 

By:

/s/ Thomas M. Manning

 

 

Name:  Thomas M. Manning

 

 

Title:     Authorized Signatory

 

 

 

 

 

Each CONSENTING TERM LENDER SET FORTH ON SCHEDULE II-A HERETO, by Goldman Sachs
Bank USA, as Administrative Agent, pursuant to the express authorization granted
to the Administrative Agent by each such Consenting Term Lender,

 

 

 

By:

/s/ Thomas M. Manning

 

 

Name:  Thomas M. Manning

 

 

Title:     Authorized Signatory

 

 

 



[Signature Page to Third Amendment to CWGS Credit Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

TERM COMMITMENT INCREASE

 

Incremental Term Lender

    

Incremental Term Commitment

 

 

 

 

 

Goldman Sachs Bank USA

 

$

250,000,000 

 

 

 

 

 

 

Total

 

$

250,000,000 

 

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE II

 

CONSENTING, NON-CONSENTING AND INCREASING LENDERS

 

Schedule II-A – Consenting Term Lenders

 

On file with Administrative Agent.

 

Schedule II-B – Non-Consenting Term Lenders

 

On file with Administrative Agent.

 

Schedule II-C – Increasing Term Lenders

 

Increasing Term Lender

    

Increasing Term Commitment

 

 

 

 

 

Goldman Sachs Bank USA

 

$

89,497,932.83 

 

 

 

 

 

 

Total

 

$

89,497,932.83 

 

 





 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

Amended Credit Agreement

 





 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

MARKED VERSION REFLECTING CHANGES

PURSUANT TO THIRD AMENDMENT, DATED AS OF MARCH 28, 2018

AGAINST COMPOSITE COPY OF CREDIT AGREEMENT

(INCORPORATING FIRST AMENDMENT, DATED AS OF MARCH 17, 2017,

AND SECOND AMENDMENT, DATED AS OF OCTOBER 6, 2017)

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

CREDIT AGREEMENT

dated as of

November 8, 2016,

among

CWGS ENTERPRISES, LLC,

 as Holdings,

CWGS GROUP, LLC,

 as Borrower,

The Lenders Party Hereto

and

GOLDMAN SACHS BANK USA,

 as Administrative Agent

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA

and JPMORGAN CHASE BANK, N.A.,

 as Joint Lead Arrangers and Joint Bookrunners

 

GOLDMAN SACHS BANK USA,

 as Syndication Agent

 

GOLDMAN SACHS BANK USA,

as Documentation Agent

 

 

[CS&M Ref. No. 4020-852]

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.01

Defined Terms

l

Section 1.02

Classification of Loans and Borrowings


47

Section 1.03

Terms Generally

47 48

Section 1.04

Accounting Terms; GAAP

47 48

Section 1.05

Conditionality Testing Date

48 49

 

ARTICLE II

THE CREDITS

 

 

 

Section 2.01

Commitments

49 50

Section 2.02

Loans and Borrowings

49 50

Section 2.03

Requests for Borrowings

49 50

Section 2.04

Swingline Loans

50 51

Section 2.05

Letters of Credit

52 53

Section 2.06

Funding of Borrowings

58 59

Section 2.07

Interest Elections

58 59

Section 2.08

Termination and Reduction of Commitments

59 60

Section 2.09

Repayment of Loans; Evidence of Debt

60 61

Section 2.10

Amortization of Term Loans

61 62

Section 2.11

Prepayment of Loans

62 63

Section 2.12

Fees

69 70

Section 2.13

Interest

70 71

Section 2.14

Alternate Rate of Interest

71 72

Section 2.15

Increased Costs

71 73

Section 2.16

Break Funding Payments

73 74

Section 2.17

Taxes

73 75

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

76 78

Section 2.19

Mitigation Obligations; Replacement of Lenders

78 80

Section 2.20

Incremental Borrowings

79 80

Section 2.21

Refinancing Amendments; Maturity Extension

82 84

Section 2.22

Defaulting Lenders

83 85

Section 2.23

Illegality

85 87

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01

Organization; Powers

85 87

Section 3.02

Authorization; Enforceability

86 87

Section 3.03

Governmental Approvals; No Conflicts

86 88

Section 3.04

Financial Condition; No Material Adverse Effect

86 88

Section 3.05

Properties

87 88

Section 3.06

Litigation and Environmental Matters

87 89

Section 3.07

Compliance with Laws and Agreements

87 89





i

--------------------------------------------------------------------------------

 

 

 

 

 

Section 3.08

Investment Company Status

87 89

Section 3.09

Taxes

87 89

Section 3.10

ERISA

88 90

Section 3.11

Disclosure

88 90

Section 3.12

Subsidiaries

88 90

Section 3.13

Intellectual Property; Licenses, Etc

88 90

Section 3.14

Solvency

89 90

Section 3.15

Senior Indebtedness

89 91

Section 3.16

Federal Reserve Regulations

89 91

Section 3.17

Use of Proceeds

89 91

Section 3.18

Sanctions Laws; USA Patriot Act

89 91

Section 3.19

No Unlawful Contributions or Other Payments

90 92

 

ARTICLE IV

CONDITIONS

 

 

 

Section 4.01

Effective Date

90 92

Section 4.02

Each Credit Event

92 94

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01

Financial Statements and Other Information

93 95

Section 5.02

Notices of Material Events

95 97

Section 5.03

Information Regarding Collateral

96 97

Section 5.04

Existence; Conduct of Business

96 98

Section 5.05

Payment of Taxes, etc

96 98

Section 5.06

Maintenance of Properties

96 98

Section 5.07

Insurance

96 98

Section 5.08

Books and Records; Inspection and Audit Rights

97 99

Section 5.09

Compliance with Laws

97 99

Section 5.10

Use of Proceeds and Letters of Credit

97 99

Section 5.11

Additional Subsidiaries

98 100

Section 5.12

Further Assurances

98 100

Section 5.13

Margin Stock

99 101

Section 5.14

Maintenance of Rating of Facilities

99 101

 

ARTICLE VI

NEGATIVE COVENANTS

 

 

 

Section 6.01

Indebtedness; Certain Equity Securities

99 101

Section 6.02

Liens

102 104

Section 6.03

Fundamental Changes

105 107

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

106 108

Section 6.05

Asset Sales

108 110

Section 6.06

Sale and Leaseback Transactions

110 112

Section 6.07

Restricted Payments; Certain Payments of Indebtedness

110 112

Section 6.08

Transactions with Affiliates

113 115

Section 6.09

Restrictive Agreements

114 116

Section 6.10

Amendment of Subordinated Indebtedness

115 117





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 6.11

Financial Performance Covenant

115 117

Section 6.12

Changes in Fiscal Periods

115 117

Section 6.13

Holding Company

116 118

Section 6.14

FreedomRoads Entities

116 118

 

ARTICLE VII

EVENTS OF DEFAULT

 

 

 

Section 7.01

Events of Default

116 118

Section 7.02

Right to Cure

119 121

 

ARTICLE VIII

ADMINISTRATIVE AGENT

 

 

 

Section 8.01

Appointment and Authorization of Agents

120 122

Section 8.02

Rights as a Lender

120 122

Section 8.03

Exculpatory Provisions

121 123

Section 8.04

Reliance by Administrative Agent

121 123

Section 8.05

Delegation of Duties

122 124

Section 8.06

Indemnification of the Administrative Agent

122 124

Section 8.07

Resignation of Administrative Agent

123 125

Section 8.08

Non-Reliance on Agents and Other Lenders

123 125

Section 8.09

Administrative Agent May File Proofs of Claim

124 126

Section 8.10

Withholding Taxes

124 126

Section 8.11

Binding Effect

125 127

Section 8.12

Additional Secured Parties

125 127

Section 8.13

Certain Lender Representations

127

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

Section 9.01

Notices

126 129

Section 9.02

Waivers; Amendments

127 131

Section 9.03

Expenses; Indemnity; Damage Waiver

131 135

Section 9.04

Successors and Assigns

133 137

Section 9.05

Survival

138 142

Section 9.06

Counterparts; Integration; Effectiveness

139 142

Section 9.07

Severability

139 143

Section 9.08

Right of Setoff

139 143

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

140 143

Section 9.10

WAIVER OF JURY TRIAL

140 144

Section 9.11

Headings

140 144

Section 9.12

Confidentiality

141 144

Section 9.13

USA Patriot Act

142 146

Section 9.14

Judgment Currency

142 146

Section 9.15

Release of Liens and Guarantees

143 146

Section 9.16

No Advisory or Fiduciary Responsibility

143 147

Section 9.17

Interest Rate Limitation

144 148

Section 9.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

144 148





iii

--------------------------------------------------------------------------------

 

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

—

Commitments

Schedule 3.06(a)

—

Litigation

Schedule 3.12

—

Subsidiaries; Organizational Structure

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04(e)

—

Existing Investments

Schedule 6.08

—

Existing Affiliate Transactions

Schedule 6.09

—

Existing Restrictions

Schedule 9.01

—

Notices

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Guarantee Agreement

Exhibit C

—

Form of Perfection Certificate

Exhibit D

—

Form of Collateral Agreement

Exhibit E

—

[Reserved]

Exhibit F

—

Form of Solvency Certificate

Exhibit G

—

[Reserved]

Exhibit H

—

Form of Closing Certificate

Exhibit I

—

Form of Intercompany Note

Exhibit J

—

Form of Specified Discount Prepayment Notice

Exhibit K

—

Form of Specified Discount Prepayment Response

Exhibit L

—

Form of Discount Range Prepayment Notice

Exhibit M

—

Form of Discount Range Prepayment Offer

Exhibit N

—

Form of Solicited Discounted Prepayment Notice

Exhibit O

—

Form of Solicited Discounted Prepayment Offer

Exhibit P

—

Form of Acceptance and Prepayment Notice

Exhibit Q-1

—

Form of Tax Status Certificate 1

Exhibit Q-2

—

Form of Tax Status Certificate 2

Exhibit Q-3

—

Form of Tax Status Certificate 3

Exhibit Q-4

—

Form of Tax Status Certificate 4

Exhibit R

—

Form of Borrowing Request

Exhibit S

—

Form of Prepayment Notice

Exhibit T

—

Form of Term Note

Exhibit U

—

Form of Revolving Note

Exhibit V

—

Form of Swingline Note

 

 



iv

--------------------------------------------------------------------------------

 

 

 

CREDIT AGREEMENT dated as of November 8, 2016 (this “Agreement”), among CWGS
Group, LLC, a Delaware limited liability company (the “Borrower”), CWGS
Enterprises, LLC, a Delaware limited liability company (“Holdings”), the Lenders
party hereto and Goldman Sachs Bank USA, as Administrative Agent.

The parties hereto agree as follows:

PRELIMINARY STATEMENTS

The Borrower has requested that (i) the Lenders extend credit to the Borrower in
the form of Term Loans on the Effective Date in an initial aggregate principal
amount of $645,000,000 to effect the Refinancing and to pay Transaction Costs,
and (ii) the Revolving Lenders extend credit to the Borrower in the form of
$35,000,000 in aggregate Revolving Commitments to fund working capital and for
general corporate purposes, including permitted acquisitions and capital
expenditures.

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.  In consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer to make a Discounted
Term Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.11(a)(ii)(D), substantially in the form of Exhibit P.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing, a “Pro Forma Entity”) for any period prior to such acquisition,
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to the Borrower and its Subsidiaries in the
definition of the term “Consolidated EBITDA” were references to such Pro Forma
Entity and its subsidiaries which will become Subsidiaries), all as determined
on a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”





 

--------------------------------------------------------------------------------

 

 

 

 “Additional Lender” means any Additional Revolving Lender or any Additional
Term Lender, as applicable.

“Additional Notes” has the meaning assigned to such term in Section
6.01(a)(xxiii).

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Revolving Commitment
Increase pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.21; provided that each
Additional Revolving Lender shall be subject to the approval of the
Administrative Agent and, if such Additional Revolving Lender will provide an
Incremental Revolving Loan, a Revolving Commitment Increase or any Other
Revolving Commitment, each Issuing Bank and the Swingline Lender (such approval
in each case not to be unreasonably withheld or delayed) and the Borrower.

“Additional Term Lender” means, at any time, any bank or other financial
institution selected by the Borrower that agrees to provide any portion of any
(a) Term Commitment Increase pursuant to an Incremental Term Facility Amendment
in accordance with Section 2.20 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.21; provided
that each Additional Term Lender (other than any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed).

 “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.  Notwithstanding
the foregoing, solely with respect to the Adjusted LIBO Rate applicable to Term
Loans, the Adjusted LIBO Rate will be deemed to be 0.75% per annum if the
Adjusted LIBO Rate calculated pursuant to the foregoing provisions would
otherwise be less than 0.75% per annum.

 “Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Funds” means any Affiliated Lender that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than CWH, Holdings, the Borrower or any of their
respective subsidiaries) at such time.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).





 

--------------------------------------------------------------------------------

 

 

 

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders; provided, that for purposes of this definition, the
Swingline Exposure of any Revolving Lender that is a Swingline Lender shall be
deemed to exclude that portion of its Swingline Exposure that exceeds its
Applicable Percentage of all outstanding Swingline Loans.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) that would be applicable to a Eurodollar Borrowing with
an Interest Period of one month (after giving effect to any LIBO Rate “floor”)
plus 1%.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.  Notwithstanding the foregoing, (i) the Alternate Base Rate will
be deemed to be 0.00% per annum if the Alternate Base Rate calculated pursuant
to the foregoing provisions would otherwise be less than 0.00% per annum and
(ii) solely with respect to the Alternate Base Rate applicable to Term Loans,
the Alternate Base Rate will be deemed to be 1.75% per annum if the Alternate
Base Rate calculated pursuant to the foregoing provisions would otherwise be
less than 1.75% per annum.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.19.

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time; provided that at any time any
Revolving Lender shall be a Defaulting Lender, “Applicable Percentage” shall
mean the percentage of the total Revolving Commitments (disregarding any such
Defaulting Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments pursuant to this
Agreement and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, (a) with respect to any Term Loan, (i)
2.001.75% per annum, in the case of an ABR Loan, or (ii) 3.002.75% per annum, in
the case of a Eurocurrency Loan, and (b) with respect to any Revolving Loan, (x)
until delivery of financial statements and the accompanying Compliance
Certificate for the second full fiscal quarter commencing on or after the
Effective Date, (1) 2.50% per annum, in the case of an ABR Loan, or (2) 3.50%
per annum, in the case of a Eurocurrency Loan, and (y) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio (such ratio to be set
forth in the most recent Compliance Certificate delivered to the Administrative
Agent pursuant to Section 5.01):





 

--------------------------------------------------------------------------------

 

 

 

Pricing Level

Total
Leverage Ratio

Eurocurrency

ABR

1

≤ 1.75:1.00

3.25%

2.25%

2

> 1.75:1.00

3.50%

2.50%

 

Any increase or decrease in the Applicable Rate in respect of the Revolving
Loans resulting from a change in the Total Leverage Ratio shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate indicating such change is delivered pursuant to Section 5.01;
provided,  however, that if a Compliance Certificate is not delivered when due
in accordance with such Section, then (a) the pricing theretofore in effect
shall continue in effect until the earlier of the delivery of such Compliance
Certificate and the sixth Business Day after such Compliance Certificate was to
have been delivered, and (b) on and after such sixth Business Day, until the
date on which such Compliance Certificate is delivered, Pricing Level 2 shall
apply.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Goldman Sachs Bank USA and JPMorgan Chase Bank, N.A., as Joint
Lead Arrangers and Joint Bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its subsidiaries for the three-year period ended December 31,
2015, and the related consolidated statements of income, changes in equity and
cash flows of the Borrower and its subsidiaries, including the notes thereto.

“Available Amount” has the meaning assigned to such term in the definition of
“Available Amount Basket.”

“Available Amount Basket” shall mean, on any date of determination, the sum of
(a) the Initial Restricted Payment Amount plus (b) the net proceeds received by
the Borrower in connection with the issuance of, or contribution of cash in
respect of existing, Qualified Equity Interests on or prior to such date (other
than (1) Qualified Equity Interests issued in connection with a Cure Right and
(2) intercompany equity issuances) plus (c) if the Total Leverage Ratio on a Pro
Forma Basis as of the end of the most recent Test Period is not greater than
2.50 to 1.00, an amount equal to Cumulative Excess Cash Flow Not Otherwise
Applied as of such date minus (d) the aggregate amount of the Available Amount
Basket





 

--------------------------------------------------------------------------------

 

 

 

previously utilized pursuant to Sections 6.04(m)(ii), 6.07(a)(vi), 6.07(b)(iv)
and the definition of the term “Non-Loan Party Investment Amount” (such amount
after giving effect to clauses (a), (b), (c) and (d), the “Available Amount”).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers  or board of governors or equivalent
thereof of such Person, (c) in the case of any partnership, the board of
directors or board of managers of the general partner of such Person and (d) in
any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrower Offer of Specified Discount Prepayment” means an offer by the Borrower
to make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the subsequent offer, if any, by
a Term Lender, and acceptance by the Borrower of terms of, a voluntary
prepayment of Term Loans at a specified range of a discount to par pursuant to
Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent offer, if any, by a Term
Lender, and acceptance by the Borrower of terms of, a voluntary prepayment of
Term Loans at a discount to par pursuant to Section 2.11(a)(ii)(D).

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.





 

--------------------------------------------------------------------------------

 

 

 

“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing,
$250,000, (b) in the case of an ABR Revolving Borrowing, $250,000 and (c) in the
case of a Swingline Loan, $100,000.

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving
Borrowing, $100,000, (b) in the case of an ABR Revolving Borrowing, $100,000 and
(c) in the case of a Swingline Loan, $100,000.

“Borrowing Request” means a written request by the Borrower for a Borrowing,
substantially in the form of Exhibit R, delivered in accordance with Section
2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Borrower or any Subsidiary in respect of any overdraft or other
liabilities arising from treasury, depositary and cash management services, any
automated clearing house transfer of funds and commercial credit card, merchant
card and other purchasing card services.

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Borrower or any Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon).

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) the failure of Holdings to own, directly or
indirectly through wholly owned subsidiaries, beneficially and of record, all of
the Equity Interests of the Borrower, (b) the failure of CWH to be the sole
managing member of Holdings, (c) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Effective Date), other than the Permitted Holders, of Equity Interests of
CWH representing 35% or more of the aggregate voting power represented by the
issued and outstanding Equity Interests in CWH if the percentage of the
aggregate voting power so held is greater at any time than the percentage of the
aggregate voting power represented by the Equity Interests in CWH held by the





 

--------------------------------------------------------------------------------

 

 

Permitted Holders, or (d) the occurrence of a “Change of Control” (or similar
event, however denominated), as defined in the documentation governing any
Material Indebtedness or the Tax Receivable Agreement (to the extent the
obligations of CWH thereunder are accelerated).

“Change in Law” means  (a) the adoption of any rule, regulation, treaty or other
law after the Effective Date, (b) any change in any rule, regulation, treaty or
other law or in the administration, interpretation or application thereof by any
Governmental Authority after the Effective Date or (c) the making or issuance of
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Effective Date; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, guidelines
or directives thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, shall in each case be deemed
to be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Claim” has the meaning assigned to such term in Section 9.02(f).

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans, Other Term Loans
or Swingline Loans, (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment, Other Revolving Commitment, Term Commitment or Other Term
Commitment and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments.  Other
Term Commitments, Other Term Loans, Other Revolving Commitments (and the Other
Revolving Loans made pursuant thereto), Incremental Revolving Loans and term
loans made pursuant to any Term Commitment Increase that have different terms
and conditions shall be construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

“Collateral Agreement” means the Collateral Agreement among Holdings, the
Borrower, each other Loan Party and the Administrative Agent, substantially in
the form of Exhibit D.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)         the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, the Borrower and each of its Subsidiaries (other than any
Excluded Subsidiary) either (x) a counterpart of the Guarantee Agreement
duly executed and delivered on behalf of such Person or (y) in the case of any
Person that becomes a Loan Party after the Effective Date (including by ceasing
to be an Excluded Subsidiary), a supplement to the Guarantee Agreement, in the
form specified therein, duly executed and delivered on behalf of such Person and
(ii) Holdings, any Intermediate Parent, the Borrower and each Subsidiary Loan
Party either (x) a counterpart of the Collateral Agreement duly executed and
delivered on behalf of such Person or (y) in the case of any Person that becomes
a Subsidiary Loan Party after the Effective Date (including by ceasing to be an
Excluded Subsidiary), a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Person, in each
case under this clause (a)





 

--------------------------------------------------------------------------------

 

 

together with, in the case of any such Loan Documents executed and delivered
after the Effective Date, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in Sections
4.01(b), 4.01(c) and 4.01(d));

(b)         all outstanding Equity Interests of the Borrower and each Subsidiary
(other than any Equity Interests constituting Excluded Assets and Equity
Interests in any FreedomRoads Entity) owned directly by any Loan Party, shall
have been pledged pursuant to the Collateral Agreement, and the Administrative
Agent shall have received certificates, if any, or other instruments
representing all such Equity Interests (other than Equity Interests in
Immaterial Subsidiaries), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c)         if any Indebtedness for borrowed money (including in respect of cash
management arrangements) of Holdings, any Intermediate Parent, the Borrower or
any Subsidiary is owing by such obligor to any Loan Party, such Indebtedness
shall have been pledged pursuant to the Collateral Agreement and the
Administrative Agent shall have received (i) all promissory notes evidencing
such Indebtedness in a principal amount of $5,000,000 or greater or (ii) on the
Effective Date, an intercompany note in the form of Exhibit I evidencing all
such Indebtedness and, at any time thereafter within 30 days (or such longer
period as reasonably agreed to by the Administrative Agent) following the
request of the Administrative Agent, a counterpart to such intercompany note
executed by any Subsidiary formed or acquired after the Effective Date, in each
case together with undated instruments of transfer with respect thereto endorsed
in blank;

(d)         all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and as reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

(e)         the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) an ALTA survey or, if
acceptable to the title insurance company to issue the title coverage described
in clause (iii) without any survey exception, including all survey-related
endorsements, an existing survey with a “no-change” affidavit, (iii) a policy or
policies of title insurance in the amount equal to the fair market value of such
Mortgaged Property and fixtures, as determined by the Borrower in its reasonable
discretion, issued by a nationally recognized title insurance company reasonably
acceptable to the Administrative Agent and insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except Permitted Encumbrances, together with such
endorsements as the Administrative Agent may reasonably request (it being agreed
that the Administrative Agent shall accept zoning reports from a nationally
recognized zoning company in lieu of zoning endorsements to such title insurance
policies), (iv) such affidavits, certificates, information (including financial
data) and instruments of indemnification as shall be reasonably required to
induce the title company to issue the title policy/ies and endorsements
contemplated above and which are reasonably requested by such title company, (v)
a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by





 

--------------------------------------------------------------------------------

 

 

the Borrower and each Loan Party relating to such Mortgaged Property), (vi) if
any Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors and the other Flood Insurance Laws and as required under
Section 5.07, and (vii) such legal opinions as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (c) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts or securities
accounts, (d) in no event shall any Loan Party be required to complete any
filings or other action with respect to the perfection of security interests in
any jurisdiction outside of the United States and (e) in no event shall the
Collateral include any Excluded Assets.  The Administrative Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any Guarantee by any Subsidiary
(including extensions beyond the Effective Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Effective Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment of any Class, Term Commitment, Other Term Commitment
of any Class or any combination thereof (as the context requires) and (b) with
respect to any Swingline Lender, its Swingline Commitment.

 “Compliance Certificate” means a compliance certificate required to be
delivered pursuant to Section 5.01.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a)        without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

(i)          total interest expense (excluding interest expense attributable to
FreedomRoads Floorplan Indebtedness) and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities;





 

--------------------------------------------------------------------------------

 

 

 

(ii)        provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise, and similar taxes paid or accrued
during such period (including in respect of repatriated funds);

(iii)       depreciation and amortization (including amortization of intangible
assets established through purchase accounting and amortization of deferred
financing fees or costs);

(iv)        Non-Cash Charges;

(v)         extraordinary losses in accordance with GAAP;

(vi)        unusual or non-recurring charges, including restructuring charges,
accruals or reserves or related charges (including restructuring costs related
to acquisitions after the Effective Date);

(vii)       (A) the amount of management, monitoring, consulting and advisory
fees, indemnities and related expenses paid or accrued in such period to (or on
behalf of) the Investors (including any termination fees payable in connection
with the early termination of management and monitoring agreements) to the
extent otherwise permitted by Section 6.08, (B) the amount of expenses relating
to payments made to option holders of Holdings or any of its direct or indirect
parent companies in connection with, or as a result of, any distribution being
made to shareholders of such Person or its direct or indirect parent companies,
which payments are being made to compensate such option holders as though they
were shareholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted in the Loan Documents and (C) any other
costs or expenses incurred pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
equity subscription or equity holder agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Equity Interests in the
Borrower;

(viii)     losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

(ix)        the amount of any net losses from discontinued operations in
accordance with GAAP;

(x)         any non-cash loss attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such loss has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification No.
815—Derivatives and Hedging;

(xi)        any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income for such period;

(xii)       any gain relating to hedging obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior





 

--------------------------------------------------------------------------------

 

 

periods and excluded from Consolidated EBITDA pursuant to clauses (b)(v) and
(b)(vi) below; and

(xiv)        Public Company Expenses for such period; less

(b)        without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i)          extraordinary gains in accordance with GAAP and unusual or
non-recurring gains;

(ii)         non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii)       gains on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

(iv)        the amount of any net income from discontinued operations in
accordance with GAAP;

(v)         any non-cash gain attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such gain has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification No.
815—Derivatives and Hedging;

(vi)        any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation that has been reflected in
Consolidated Net Income in the such period; and

(vii)       any loss relating to hedging obligations associated with
transactions realized in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated EBITDA
pursuant to clause (a)(xi) above;

in each case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP; provided that:

(I)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances),

(II)        to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Financial Accounting Standards Accounting
Standards Codification No. 815—Derivatives and Hedging,

(III)       there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) to the extent not included in Consolidated Net
Income, the





 

--------------------------------------------------------------------------------

 

 

Acquired EBITDA of any Person, property, business or asset acquired by the
Borrower or any Subsidiary during such period to the extent not subsequently
sold, transferred or otherwise disposed of (but not including the Acquired
EBITDA of any related Person, property, business or assets to the extent not so
acquired) (each such Person, property, business or asset acquired, including
pursuant to a transaction consummated prior to the Effective Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
Acquired EBITDA of such Pro Forma Entity for such period (including the portion
thereof occurring prior to such acquisition) determined on a historical Pro
Forma Basis and (B) an adjustment in respect of each Pro Forma Entity equal to
the amount of the Pro Forma Adjustment with respect to such Pro Forma Entity for
such period (including the portion thereof occurring prior to such acquisition)
as specified in the Pro Forma Adjustment certificate delivered to the
Administrative Agent (for further delivery to the Lenders); and

(IV)       there shall be (A) to the extent included in Consolidated Net Income,
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Subsidiary during such period (each such Person, property, business or asset
so sold, transferred or otherwise disposed of, closed or classified, a “Sold
Entity or Business”), based on the Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closure or classification) determined on a
historical Pro Forma Basis and (B) to the extent not included in Consolidated
Net Income, included in determining Consolidated EBITDA for any period in which
a Sold Entity or Business is disposed, an adjustment equal to the Pro Forma
Disposal Adjustment with respect to such Sold Entity or Business (including the
portion thereof occurring prior to such disposal) as specified in the Pro Forma
Disposal Adjustment certificate delivered to the Administrative Agent (for
further delivery to the Lenders).

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date (other than FreedomRoads Floorplan Indebtedness),
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
acquisition method accounting in connection with any Permitted Acquisition (or
other Investment permitted hereunder)) consisting of (i) Indebtedness for
borrowed money, (ii) unreimbursed obligations under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (iii)
obligations in respect of Capitalized Leases and all purchase money
Indebtedness, (iv) all obligations payable in cash in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (v) debt obligations evidenced by bonds,
debentures, loan agreements, promissory notes or similar instruments, (vi)
without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (i) through (v) above of Persons other than the
Borrower or any Subsidiary and (vii) all Indebtedness of the types specified in
clauses (i) through (vi) above of any partnership or joint venture in which the
Borrower or a Subsidiary is a general partner or joint venture, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary,
minus (b) an aggregate amount of cash as of such date and Permitted Investments
(excluding cash and Permitted Investments which are identified as “restricted”
on the consolidated balance sheet) of the Loan Parties as of such date (in each
case, free and clear of all liens, other than Liens permitted pursuant to
Section 6.02 for the benefit of the Secured Parties and Liens permitted pursuant
to Section 6.02(xxi)).





 

--------------------------------------------------------------------------------

 

 

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, excluding, without duplication, (a) the cumulative
effect of a change in accounting principles during such period to the extent
included in Consolidated Net Income, (b) any Transaction Costs incurred during
such period, provided that they are incurred prior to December 31, 2016, (c) any
fees and expenses (including any transaction or retention bonus) incurred during
such period, or any amortization thereof for such period, in connection with any
acquisition, Investment, asset disposition, non-compete agreement, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or nonrecurring merger
costs incurred during such period as a result of any such transaction, (d) any
income (loss) for such period attributable to the early extinguishment of
Indebtedness, hedging agreements or other derivative instruments, (e) accruals
and reserves that are established or adjusted as a result of the Transactions or
any Permitted Acquisition in accordance with GAAP (including any adjustment of
estimated payouts on earn outs) or changes as a result of the adoption or
modification of accounting policies during such period, (f) stock-based award
compensation expenses, (g) any income (loss) attributable to deferred
compensation plans or trusts, (h) any income (loss) from Investments recorded
using the equity method and (i) the amount of any expense required to be
recorded as compensation for contingent transaction payments.  There shall be
included in Consolidated Net Income, without duplication, the amount of any cash
tax benefits related to the tax amortization of intangible assets in such
period.  There shall be excluded from Consolidated Net Income for any period the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Borrower and its Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Effective Date and any
Permitted Acquisitions (or other Investments permitted hereunder) or the
amortization or write-off of any amounts thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance or reimbursement of expenses and charges that
are covered by indemnification and other reimbursement provisions in connection
with any acquisition or other Investment or any disposition of any asset
permitted hereunder.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date, excluding the current portion of current and deferred
income taxes, over (b) the sum of all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Subsidiaries on
such date, including short term deferred revenue but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and obligations under Letters of Credit to the extent
otherwise included therein, (iii) the current portion of interest and (iv) the
current portion of current and deferred income taxes; provided that, for
purposes of calculating Excess Cash Flow, increases or decreases in working
capital (A) arising from acquisitions or dispositions by the Borrower and its
Subsidiaries shall be measured from the date on which such acquisition or
disposition occurred until the first anniversary of such acquisition or
disposition with respect to the Person subject to such acquisition or
disposition and (B) shall exclude (I) the impact of non-cash adjustments
contemplated in the Excess Cash Flow calculation, (II) the impact of adjusting
items in the definition of Consolidated Net Income and (III) any changes in
current assets or current liabilities as a result of (x) any reclassification in
accordance with





 

--------------------------------------------------------------------------------

 

 

GAAP of assets or liabilities, as applicable, between current and noncurrent or
(y) the effects of acquisition method accounting. For the avoidance of doubt,
for purposes of this definition, the FreedomRoads Floorplan Indebtedness shall
constitute a current liability.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 “Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount not greater
than the aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Commitments
or Other Revolving Commitments, the amount thereof), (ii) such Indebtedness does
not mature earlier than and has a Weighted Average Life to Maturity equal to or
greater than, the Refinanced Debt, and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained; provided
that to the extent that such Refinanced Debt consists, in whole or in part, of
Revolving Commitments or Other Revolving Commitments (or Revolving Loans, Other
Revolving Loans or Swingline Loans incurred pursuant to any Revolving
Commitments or Other Revolving Commitments), such Revolving Commitments or Other
Revolving Commitments, as applicable, shall be terminated, and all accrued fees
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on December 31, 2017, and
Excess Cash Flow for each succeeding completed fiscal year.

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

“CWH” means Camping World Holdings, Inc., a Delaware corporation.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.





 

--------------------------------------------------------------------------------

 

 

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or become the
subject of a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Subsidiary in connection with a
Disposition pursuant to Section 6.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of
Holdings, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 150 days following the consummation of the applicable
Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in Section
2.11(a)(ii)(C).





 

--------------------------------------------------------------------------------

 

 

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C), substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Term Lender of notice from
the Auction Agent in accordance with Section 2.11(a)(ii)(B), Section
2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable, unless a shorter period
is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period prior to such disposition, the amount for such period of Consolidated
EBITDA of such Sold Entity or Business (determined as if references to the
Borrower and its Subsidiaries in the definition of the term “Consolidated
EBITDA” (and in the component financial definitions used therein) were
references to such Sold Entity or Business and its subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a)         matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

(b)         is convertible or exchangeable, either mandatorily or at the option
of the holder thereof, for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or





 

--------------------------------------------------------------------------------

 

 

 

(c)         is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

in each case, on or prior to the date 91 days after the Latest Maturity
Date; provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Loan Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by Holdings (or any direct or indirect parent
company thereof) or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

“Documentation Agent” means Goldman Sachs Bank USA.

“dollars” or “$” refers to lawful money of the United States of America.

 “Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” means, with respect to the prepayment required by Section
2.11(d) with respect to any fiscal year of the Borrower, if the Total Leverage
Ratio (without giving effect to the applicable prepayment pursuant to Section
2.11(d)) as of the end of such fiscal year is (a) 2.00 to 1.00 or greater, 50%
of Excess Cash Flow for such fiscal year, (b) 1.50 to 1.00 or greater but less
than 2.00 to 1.00, 25% of Excess Cash Flow for such fiscal year and (c) less
than 1.50 to 1.00, 0% of Excess Cash Flow for such fiscal year.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).





 

--------------------------------------------------------------------------------

 

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than CWH, Holdings, any
Intermediate Parent or any of their subsidiaries), other than, in each case, a
natural person; provided that no Affiliated Lender may be an Eligible Assignee
with respect to Revolving Commitments or Revolving Loans.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the applicable common law and treaties, rules,
regulations, codes, ordinances, judgments, orders, decrees and other applicable
Requirements of Law, and all applicable injunctions or binding agreements
issued, promulgated or entered into by or with any Governmental Authority, in
each instance relating to the protection of the Environment, to preservation or
reclamation of natural resources, to Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental investigation, remediation
or restoration, administrative oversight costs, consultants’ fees, fines,
penalties and indemnities), of Holdings, any Intermediate Parent, the Borrower
or any Subsidiary directly or indirectly resulting from or based upon (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant (and the
extent) to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, rights
or options to purchase or acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA; (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the





 

--------------------------------------------------------------------------------

 

 

withdrawal or partial withdrawal from any Plan (or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA) or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in endangered
or critical status, within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)        the sum, without duplication, of:

(i)          Consolidated Net Income for such period,

(ii)         an amount equal to the amount of all Non-Cash Charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii)       decreases in (A) Consolidated Working Capital, (B) the amount of
cash held in deposit accounts of Subsidiaries solely for purposes of satisfying
minimum liquidity requirements imposed by regulatory bodies and applicable to
such Subsidiaries and (C) long-term account receivables for such period, and

(iv)        an amount equal to the aggregate net non-cash loss on dispositions
by the Borrower and its Subsidiaries during such period (other than dispositions
in the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; less:

(b)        the sum, without duplication, of:

(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
“Consolidated Net Income” to the extent such amounts are due but not received
during such period) and cash charges excluded by virtue of clauses (a) through
(i) of the definition of Consolidated Net Income (other than cash charges in
respect of Transaction Costs paid on or about the Effective Date to the extent
financed with the proceeds of Indebtedness incurred on the Effective Date),

(ii)         without duplication of amounts deducted pursuant to clause (x)
below in prior fiscal years, the amount of capital expenditures made in cash
during such period, but only to the extent that such capital expenditures were
financed with internally generated cash flow of the Borrower or its
Subsidiaries,





 

--------------------------------------------------------------------------------

 

 

 

(iii)       the aggregate amount of all principal payments of Indebtedness of
the Borrower and its Subsidiaries other than the payment of any Subordinated
Indebtedness, except to the extent permitted to be paid pursuant to Section
6.07(b)(i) (including (A) the principal component of payments in respect of
Capitalized Leases and (B) the amount of any mandatory prepayment of Term Loans
pursuant to Section 2.11(c) with the Net Proceeds from an event of the type
specified in clause (a) of the definition of “Prepayment Event” to the extent
required due to a disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (x) all
other prepayments of Term Loans and (y) all prepayments of Revolving Loans and
Swingline Loans) made during such period (other than in respect of any revolving
credit facility except to the extent there is an equivalent permanent reduction
in commitments thereunder), but only to the extent financed with internally
generated cash flow of the Borrower or its Subsidiaries,

(iv)        an amount equal to the aggregate net non-cash gain on dispositions
by the Borrower and its Subsidiaries during such period (other than dispositions
in the ordinary course of business) to the extent included in arriving at such
Consolidated Net Income,

(v)         increases in (A) Consolidated Working Capital, (B) the amount of
cash held in deposit accounts of Subsidiaries solely for purposes of satisfying
minimum liquidity requirements imposed by regulatory bodies and applicable to
such Subsidiaries and (C) long-term accounts receivable for such period,

(vi)        cash payments by the Borrower and its Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Subsidiaries
other than Indebtedness to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

(vii)       without duplication of amounts deducted pursuant to clause (x) below
in prior periods, the amount of Investments and acquisitions made in cash during
such period pursuant to clauses (b), (d), (e), (f), (h), (i), (l) (to the extent
the corresponding payment under Section 6.07(a) would reduce Excess Cash Flow
pursuant to clause (viii) below), (m), (n), (o) (other than Investments in
FreedomRoads Entities, Holdings, the Borrower or any of their subsidiaries, and
without duplication of amounts deducted in respect of clause (i) of Section
6.04) and (r) of Section 6.04, in each case to the extent that such Investments
and acquisitions were financed with internally generated cash flow of the
Borrower and its Subsidiaries,

(viii)     the amount of dividends and other Restricted Payments paid in cash
during such period pursuant to clauses (iii), (iv), (v), (vi), (viii) and (ix)
of Section 6.07(a), in each case to the extent such restricted payments were
financed with internally generated cash flow of the Borrower and its
Subsidiaries,

(ix)        the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
to the extent that such expenditures are not expensed during such period or are
not deducted in calculating Consolidated Net Income,





 

--------------------------------------------------------------------------------

 

 

 

(x)         without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, other Investments or capital expenditures to be
consummated or made during the first fiscal quarter of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions, Investments or capital expenditures during such fiscal quarter is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such fiscal quarter,
and

(xi)        the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership with an
individual value of less than $500,000 (except to the extent that the filing of
UCC financing statements are sufficient for perfection of security interests),
(c) Equity Interests in any Person (other than any Wholly Owned Subsidiaries) to
the extent the pledge thereof to the Administrative Agent is not permitted by
the terms of such Person’s organizational or joint venture documents, (d) voting
Equity Interests in excess of 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary or CFC Holdco, (e) any lease, license or other agreement
with any Person if, to the extent and for so long as, the grant of a Lien
thereon to secure the Secured Obligations constitutes a breach of or a default
under, or creates a right of termination in favor of any party (other than any
Loan Party) to, such lease, license or other agreement (but only to the extent
any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the Uniform Commercial Code or any Requirements of Law),
(f) any asset subject to a Lien of the type permitted by Section 6.02(iv)
(whether or not incurred pursuant to such Section) and any asset subject to a
Lien permitted by Section 6.02(x), in each case if, to the extent and for so
long as the grant of a Lien thereon to secure the Secured Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than any Loan Party) to, any agreement pursuant to
which such Lien has been created (but only to the extent any of the foregoing is
not rendered ineffective by, or is otherwise unenforceable under, the Uniform
Commercial Code or any Requirements of Law), (g) any intent-to-use trademark
applications filed in the United States Patent and Trademark Office, (h) pledges
and security interests prohibited by (or as to security interests, those that
are not capable of being perfected under) applicable law, rule or regulation or
agreements with any Governmental Authority, (i) any asset if, to the extent and
for so long as the grant of a Lien thereon to secure the Secured Obligations is
prohibited by any Requirements of Law (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the Uniform Commercial
Code or any other applicable Requirements of Law), and (j) any asset of or
Equity Interest in any FreedomRoads Entity; provided,  however, that Excluded
Assets shall not include any proceeds, substitutions or replacements of any
Excluded Assets referred to in the preceding clauses (a) through (j) (unless
such proceeds, substitutions or replacements would constitute Excluded Assets
referred to in clauses (a) through (j).

“Excluded Information” means information (including Private-Side Information)
regarding the Loans of the applicable Class or the Loan Parties hereunder that
is not known to a Lender participating in a Discounted Term Loan Prepayment, in
an assignment to an Affiliated Lender or in an assignment to any Loan Party or
any of its subsidiaries, that may be material to a decision by such Lender to
participate in





 

--------------------------------------------------------------------------------

 

 

 

such Discounted Term Loan Prepayment, assignment to such Affiliated Lender or
such assignment to any Loan Party or any of its subsidiaries, as applicable.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings, (b) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Secured Obligations, (c) any Foreign Subsidiary, (d) any
Domestic Subsidiary of a Foreign Subsidiary that is a CFC, (e) any CFC Holdco,
(f) any Immaterial Subsidiary, (g) any other Subsidiary excused from becoming a
Loan Party pursuant to the last paragraph of the definition of the term
“Collateral and Guarantee Requirement” and (h) any FreedomRoads Entity.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) such recipient’s net income
(however denominated) and franchise Taxes imposed on it, in each case, by a
jurisdiction as a result of (i) such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction, or (ii) any other present or
former connection between such recipient and such jurisdiction (other than any
connection arising solely from such recipient having executed, delivered, become
a party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned of an interest in, engaged
in any other transaction pursuant to, and/or enforced, any Loan Documents), (b)
any branch profits tax imposed under Section 884(a) of the Code, or any similar
Tax, imposed by any jurisdiction described in clause (a) above, (c) any U.S.
federal withholding Tax imposed pursuant to FATCA, (d) any withholding Tax that
is attributable to a Lender’s failure to comply with Section 2.17(f), and (e) in
the case of a Foreign Lender (other than any Foreign Lender becoming a party
hereto pursuant to a request by any Loan Party under Section 2.19), any U.S.
federal withholding Taxes imposed on amounts payable to such Foreign Lender
pursuant to a Requirement of Law in effect at the time such Foreign Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under Section
2.17(a).

“Existing Credit Agreement” means the Credit Agreement dated as of November 20,
2013, among the Borrower, Holdings, the lenders party thereto and Goldman Sachs
Bank USA, as administrative agent (as amended by the First Amendment dated as of
December 1, 2014, the Second Amendment dated as of June 2, 2015, the Third
Amendment dated as of December 17, 2015, and the Fourth Amendment dated as of
September 21, 2016, and as further amended, supplemented or otherwise modified
as of the Effective Date).

“Extension Notice” has the meaning assigned to such term in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or other official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, the





 

--------------------------------------------------------------------------------

 

 

 

Federal Funds Effective Rate will be deemed to be 0.00% per annum if the Federal
Funds Effective Rate calculated pursuant to the foregoing provisions would
otherwise be less than 0.00% per annum.

“Fee Letters” means (a) the Administrative Agent Fee Letter between the Borrower
and Goldman Sachs Bank USA dated as of October 22, 2016, and (b) the Fee Letter
between the Borrower and JPMorgan Chase Bank, N.A., dated as of November 1,
2016.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Borrower.

“Financial Performance Covenant” means the covenant set forth in Section 6.11.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“First Amendment”  means the First Amendment to this Agreement dated as of March
17, 2017, among the Borrower, Holdings, the Incremental Term Lenders referred to
therein and the Administrative Agent.

“First Amendment Effective Date” means March 17, 2017.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FreedomRoads Entity” means FreedomRoads Intermediate Holdco, LLC and its
subsidiaries.

“FreedomRoads Floorplan Credit Agreement” means (a) the Sixth Amended and
Restated Credit Agreement dated as of August 12, 2015, among FreedomRoads, LLC,
as borrower, certain of its subsidiaries, as borrowers, the lenders party
thereto and Bank of America, N.A., as administrative agent, as amended by
Amendment No. 1 thereto and as the same may be further amended, amended and
restated, supplemented or otherwise modified from time to time (including any
guarantee agreements, security documents and related agreements) and (b) whether
in addition to or a replacement or refinancing thereof and whether by the same
or any other agent, lender or group of lenders and whether or not increasing the
amount of Indebtedness that may be incurred thereunder, one or more other floor
plan financing arrangements (including any guarantee agreements, security
documents and related agreements), in each case as such agreements may be
amended (including any amendment and restatement thereof), supplemented or
otherwise modified from time to time.

 “FreedomRoads Floorplan Indebtedness” means Indebtedness of FreedomRoads
Entities and their successors outstanding under any FreedomRoads Floorplan
Credit Agreement.





 

--------------------------------------------------------------------------------

 

 

 

“Funded Debt” means all Indebtedness of the Borrower and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit B.

“Hazardous Materials” means all substances, wastes, pollutants or contaminants,
materials, constituents, chemicals or compounds in any form regulated under any
Environmental Law, including petroleum or petroleum by-products or distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings dated as of October 6, 2016, as in effect on the
date hereof.





 

--------------------------------------------------------------------------------

 

 

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

“Incremental Base Amount” means, as of any date of determination, an amount
equal to (a) $250,000,000, minus (b) the sum of (i) the aggregate principal
amount of all the Revolving Commitment Increases and Term Commitment Increases
incurred in reliance on the foregoing clause (a) after the Third Incremental
Closing Date and prior to such datetime pursuant to Section 2.20 and that
is outstanding at such time (assuming the Revolving Loans under the entire
amount of any Revolving Commitment Increase are outstanding except to the extent
there is an equivalent permanent reduction in commitments thereunder) or was
refinanced with any long-term or revolving Indebtedness (assuming the entire
amount of any revolving commitment is outstanding except to the extent there is
an equivalent permanent reduction in commitments thereunder), and (ii) the
aggregate principal amount of all Additional Notes issued prior to such date
pursuant to Section 6.01(a)(xxiii) incurred in reliance on the foregoing clause
(a) and that is outstanding at such time or was refinanced with any long-term or
revolving Indebtedness, plus (c) the amount of any voluntary prepayments of any
Term Loans incurred on the Effective Date or on the First Amendment Effective
Date or the Second Amendment Effective Dateor prior to the Third Incremental
Closing Date and made prior to such datetime (including purchases by the
Borrower or its Subsidiaries of such Term Loans incurred on the Effective Date
or on the First Amendment Effective Date or the Second Amendment Effective Date
at a discount to par), other than any such voluntary prepayments financed with
any long-term Indebtedness (except for any Revolving Loan, Swingline Loan or
other form of revolving Indebtedness).

“Incremental Cap” means, as of any date of determination, an amount not in
excess of (a) the Incremental Base Amount, plus (b) an unlimited amount (the
“Incremental Incurrence Amount”) so long as, in the case of this clause (b),
after giving Pro Forma Effect to the incurrence or issuance of Indebtedness with
respect to which the Incremental Cap is being determined and the use of proceeds
thereof (assuming the borrowing of the entire amount of term loansTerm Loans
incurred pursuant to a Term Commitment Increase and the borrowing of Revolving
Loans under the entire amount of any Revolving Commitment Increase, and
excluding from such calculation any cash proceeds advanced pursuant to such
Indebtedness), the Total Leverage Ratio as of the end of the most recent Test
Period is not greater than (x) 2.30 to 1.00 or (y) if incurred in connection
with an acquisition, 2.50 to 1.00 plus (c)1.00, plus (c) without duplication of
any increase in Incremental Base Amount pursuant to clause (c) of the definition
of such term, the amount of the Term Commitment IncreaseIncreases incurred
pursuanton or prior to the Second AmendmentThird Incremental Closing Date (it
being understood that each such Term Commitment Increase shall for all purposes
be deemed to have been made in reliance on this clause (c) and may not be
redesignated as utilization of the Incremental Incurrence Amount); provided,
 however, that (i) if the Incremental Incurrence Amount is available, the
Borrower may elect to use the Incremental Incurrence Amount prior to using the
Incremental Base Amount, and if both the Incremental Incurrence Amount and the
Incremental Base Amount are available and the Borrower does not make an
election, the Borrower will be deemed to have elected to use the Incremental
Incurrence Amount and (ii) the Borrower may re-designate any Indebtedness
originally designated as incurred under the Incremental Base Amount as having
been incurred under the Incremental Incurrence Amount so long as at the time of
such re-designation the Borrower would be permitted to incur under the
Incremental Incurrence Amount the aggregate principal amount of the Indebtedness
being so re-designated (for the avoidance of doubt, with any such re-designation
having the effect of increasing the Borrower’s ability to incur Indebtedness
under the Incremental Base Amount as of the date of such re-designation by the
amount of Indebtedness so re-designated).





 

--------------------------------------------------------------------------------

 

 

 

“Incremental Incurrence Amount” has the meaning assigned to such term in the
definition of “Incremental Cap.”

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.20(d).

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.20(d).

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.20(e).

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.20(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include (x)
deferred or prepaid revenue, (y) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller or (z) “right to use” liabilities under
real estate lease transactions.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning assigned to such term in Section 8.06.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Initial Restricted Payment Amount” means $20,000,000.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.





 

--------------------------------------------------------------------------------

 

 

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section
2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by the Borrower in its Borrowing
Request; provided that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month at the end of such Interest
Period and (c) no Interest Period shall extend beyond (i) in the case of Term
Loans, the Term Maturity Date and (ii) in the case of Revolving Loans, the
Revolving Maturity Date.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Parent”  means any Wholly Owned Subsidiary of Holdings of which
the Borrower is a subsidiary.

 “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness or other obligations of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
investing Person representing interest in respect of such Investment (to the
extent any such payment to be deducted does not exceed the remaining principal
amount of such Investment), but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof, as determined in good faith by a
Financial Officer, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair
market value (as determined in good faith by a Financial Officer) of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by the investing Person representing a return of capital of,
or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs





 

--------------------------------------------------------------------------------

 

 

with respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by the specified Person in the form of a purchase or other acquisition
for value of any Equity Interests, evidences of Indebtedness or other securities
of any other Person shall be the original cost of such Investment (including any
Indebtedness assumed in connection therewith), plus (i) the cost of all
additions thereto and minus (ii) the amount of any portion of such Investment
that has been repaid to the investor in cash as a repayment of principal or a
return of capital, and of any cash payments actually received by such investor
representing interest, dividends or other distributions in respect of such
Investment (to the extent the amounts referred to in clause (ii) do not, in the
aggregate, exceed the original cost of such Investment plus the costs of
additions thereto), but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment.  For purposes of Section 6.04, if
an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 “Investor” means a holder of Equity Interests in Holdings.

“IPO Transactions” means the issuance and sale of shares of Class A common stock
of CWH for cash in an underwritten public offering completed on October 13,
2016, and the transactions undertaken in connection therewith.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Goldman Sachs Bank USA and (b) each other Revolving
Lender that shall have become an Issuing Bank hereunder as provided in Section
2.05(k) (other than any Person that shall have ceased to be an Issuing Bank as
provided in Section 2.05(l)), each in its capacity as an issuer of Letters of
Credit hereunder.  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed





 

--------------------------------------------------------------------------------

 

 

 

to be the stated amount of such Letter of Credit in effect at such
time; provided that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

“LCT Test Date” has the meaning assigned to such term in Section 1.05.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Revolving Facility Amendment, an Incremental Term Facility Amendment
or a Refinancing Amendment, in each case, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

“LIBO Rate” means, for any Interest Period with respect to a Eurocurrency
Borrowing, the rate per annum determined by the Administrative Agent to be the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of that
rate) displayed on the ICE LIBOR USD page of the Reuters Screen (or any
replacement Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters, determined as of approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  Notwithstanding the foregoing, (a) the LIBO
Rate will be deemed to be 0.00% per annum if the LIBO Rate determined pursuant
to the foregoing provisions would otherwise be less than 0.00% per annum and (b)
solely with respect to the LIBO Rate applicable to Term Loans, the LIBO Rate
will be deemed to be 0.75% per annum if the LIBO Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0.75% per annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Conditionality Transaction” means an acquisition or Investment
permitted by this Agreement that the Borrower or one of its Subsidiaries is
contractually or legally committed to consummate (it being understood that such
commitment may be subject to conditions precedent, which conditions precedent
may be amended, satisfied or waived in accordance with the terms of the
applicable agreement) and the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

“Loan Documents” means this Agreement, any Incremental Term Facility Amendment,
any Incremental Revolving Facility Amendment, any Refinancing Amendment, the
Guarantee Agreement, the





 

--------------------------------------------------------------------------------

 

 

Collateral Agreement, the other Security Documents and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(e).

“Loan Parties” means Holdings, any Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the
Aggregate Revolving Exposure and the unused aggregate Revolving Commitments at
such time and (b) in the case of the Term Lenders of any Class, Lenders holding
outstanding Term Loans of such Class representing more than 50% of all Term
Loans of such Class outstanding at such time, provided that (a) the Revolving
Exposures, Term Loans and unused Commitments of any Affiliated Lenders and (b)
whenever there are one or more Defaulting Lenders, the total outstanding Term
Loans and Revolving Exposures of, and the unused Revolving Commitments of, each
Defaulting Lender, shall in each case be excluded for purposes of making a
determination of the Majority in Interest of such Class.

“Management Investors” means the directors, officers and employees of Holdings,
the Borrower and/or its Subsidiaries who are (directly or indirectly, including
through one or more investment vehicles) investors in Holdings (or any direct or
indirect parent thereof).

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Federal Reserve Board.

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on (a)
the business, financial condition or results of operations of Holdings, any
Intermediate Parent, the Borrower and its Subsidiaries, taken as a whole, (b)
the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, any Intermediate Parent, the Borrower and the
Subsidiaries in an aggregate principal amount exceeding $30,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, any
Intermediate Parent, the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Material Subsidiary” means (i) each Wholly Owned Subsidiary that, as of the
last day of the fiscal quarter of the Borrower most recently ended, had revenues
or total assets for such quarter in excess of 1.0% of the consolidated revenues
or total assets, as applicable, of the Borrower for such quarter and (ii) any
group comprising Wholly Owned Subsidiaries that each would not have been a
Material Subsidiary under clause (i) but that, taken together, as of the last
day of the fiscal quarter of the Borrower most recently ended, had revenues or
total assets for such quarter in excess of 5.0% of the consolidated revenues or
total assets, as applicable, of the Borrower for such quarter.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.





 

--------------------------------------------------------------------------------

 

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.

“Mortgaged Property” means each parcel of real property with respect to which a
Mortgage is granted or required to be granted pursuant to the Collateral and
Guarantee Requirement, Section 5.11 or Section 5.12, which for the avoidance of
doubt will exclude any Excluded Assets.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by Holdings, any Intermediate
Parent, the Borrower and its Subsidiaries in connection with such event
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are required to be made by Holdings, any Intermediate
Parent, the Borrower and its Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by a lien on such asset (which Lien,
if such assets constitute Collateral, ranks prior to the Lien securing the
Secured Obligations), (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of Holdings,
any Intermediate Parent, the Borrower and its Subsidiaries as a result thereof
and (z) the amount of any liabilities directly associated with such asset and
retained by the Borrower or any Subsidiary and (iii) the amount of all taxes
paid (or reasonably estimated to be payable), and the amount of any reserves
established by Holdings, any Intermediate Parent, the Borrower and its
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are directly attributable to such event, provided that any reduction at any
time in the amount of any such reserves (other than as a result of payments made
in respect thereof) shall be deemed to constitute the receipt by the Borrower at
such time of Net Proceeds in the amount of such reduction. Notwithstanding the
foregoing provisions of this definition, any proceeds of a Prepayment Event
related to assets of any FreedomRoads Entity shall for all purposes of this
Agreement be deemed not to constitute “Net Proceeds” if, to the extent and for
so long as (1) such proceeds are required to be applied, and are so applied, to
mandatory prepayments of amounts outstanding under, or otherwise required to be
applied under, the FreedomRoads Floorplan Credit Agreement under the terms of
such agreement as in effect on the date hereof or (2) such proceeds are
otherwise restricted from being distributed to the Borrower pursuant to the
terms of the FreedomRoads Floorplan Credit Agreement as in effect on the date
hereof; provided, that if any amount of such proceeds referred to in the
preceding clause (2) shall cease to be so restricted, then such amount shall no
longer be excluded from the definition of “Net Proceeds”.

“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and Investments in debt and equity securities pursuant to GAAP, (b) all losses
from Investments recorded using the equity method, (c) all Non-Cash





 

--------------------------------------------------------------------------------

 

 

Compensation Expenses, (d) the non-cash impact of acquisition method accounting,
and (e) other non-cash charges; provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA and Excess Cash Flow to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period.

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party Investment Amount” means, on any date of determination, the sum
of (a) the greater of (x) $50,000,000 and (y) 18.0% of Consolidated EBITDA for
the most recently ended Test Period, (b) if the Borrower is in compliance with
the Financial Performance Covenant on a Pro Forma Basis as of the end of the
most recent Test Period (regardless of whether such Financial Performance
Covenant is applicable at such time), the Available Amount Basket and (c) any
Investments made prior to the SecondThird Amendment Effective Date that, but for
this clause (c), would have utilized the Non-Loan Party Investment Amount.

“Non-Wholly Owned Subsidiary” of any Person means any subsidiary of such Person
other than a Wholly Owned Subsidiary.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event or of Excess Cash Flow or of the Initial Restricted
Payment Amount, that such amount (a) was not required to be applied to prepay
the Loans pursuant to Section 2.11(c) or (d), and (b) was not previously applied
pursuant to Sections 6.04(m), 6.07(a)(vi), 6.07(b)(iv) and the definition of the
term “Non-Loan Party Investment Amount.”

“OID” shall mean original issue discount.

“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 “Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes” means all present or future recording, stamp, documentary, excise,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery, registration or enforcement
of, or otherwise with respect to, any Loan Document.





 

--------------------------------------------------------------------------------

 

 

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(ii).

“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Subsidiary of Equity Interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person; provided that (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person, upon the consummation of such
acquisition, will be a Subsidiary (including as a result of a merger or
consolidation between any Subsidiary and such Person), (b) all transactions
related thereto are consummated in accordance with all Requirements of Law, (c)
the business of such Person, or such assets, as the case may be, constitute a
business permitted by Section 6.03(b), (d) the Borrower shall comply with
Section 5.11 with respect to each such purchase or other acquisition, (e)
immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, no Event of Default pursuant to Section 7.01(h)
or (i) shall have occurred and be continuing, and (f) to the extent the
consideration for such purchase or other acquisition is in excess of $5,000,000
(excluding acquired inventory), the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer certifying that all
the requirements set forth in this definition have been satisfied with respect
to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(e) above.

“Permitted Encumbrances” means:

(a)         Liens for Taxes not yet due or payable or that are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(b)         Liens with respect to outstanding motor vehicle fines and Liens
imposed by law, such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or construction contractors’ Liens and other similar Liens arising
in the ordinary course of business that secure amounts not overdue for a period
of more than 30 days or, if more than 30 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person
in accordance with GAAP, in each case so long as such Liens do not individually
or in the aggregate have a Material Adverse Effect;





 

--------------------------------------------------------------------------------

 

 

 

(c)         Liens incurred or deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(d)         Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts and leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

(e)         easements, rights-of-way, restrictions, encroachments, protrusions,
zoning restrictions and other similar encumbrances and minor title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries, taken as a whole;

(f)         Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

(g)         Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01;

(h)         Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

(i)          leases, licenses, subleases or sublicenses granted to others that
do not (i) interfere in any material respect with the business of the Borrower
and its Subsidiaries, taken as a whole, or (ii) secure any Indebtedness; and

(j)          any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by any of the Borrower
or any Subsidiaries in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit or bank guarantees and in clause (g) above.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (a) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Secured Obligations and is not secured by any property or assets of Holdings,
any Intermediate Parent, the Borrower or any Subsidiary other than the
Collateral, (b) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans or Other Term Loans) or outstanding Revolving Loans, (c) such Indebtedness
does not mature or have scheduled amortization or payments of principal prior to
the date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (d) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to





 

--------------------------------------------------------------------------------

 

 

the Administrative Agent), (e) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Loan Parties and (f) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to an intercreditor agreement on terms customary for pari passu
secured high-yield notes and reasonably satisfactory to the Administrative
Agent; provided that if such Indebtedness is the initial Permitted First
Priority Refinancing Debt incurred by the Borrower, then the Borrower, the
Subsidiary Loan Parties, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered an intercreditor
agreement reasonably satisfactory to the Administrative Agent.  Permitted First
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Holders” means (a) the Sponsor, (b) Stephen Adams and Marcus Lemonis
and their respective wives, children, grandchildren and other immediate family
members and any personal representatives of their estates or trusts of which
they or their respective wives, children, grandchildren or other immediate
family members are the sole beneficiaries (in each case, directly or indirectly,
including through one or more investment vehicles) and (c) the Management
Investors.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Subsidiary:

(a)        dollars, euro or such other currencies held by it from time to time
in the ordinary course of business;

(b)        readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States, having average maturities of not more than 12 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States is pledged in support thereof;

(c)        time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d)        commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

(e)        repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed or insured by
the government or any agency or instrumentality of the United States, in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations;

(f)        marketable short-term money market and similar highly liquid funds
either (i) having assets in excess of $500,000,000 or (ii) having a rating of at
least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);





 

--------------------------------------------------------------------------------

 

 

 

(g)        securities with average maturities of 12 months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States or by any political subdivision or taxing
authority of any such state, commonwealth or territory, and in each case having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);

(h)        investments with average maturities of 12 months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i)         instruments equivalent to those referred to in clauses (a) through
(h) above denominated in euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction; and

(j)         investments, classified in accordance with GAAP as current assets of
the Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $500,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (i) of this definition.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such
Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts paid, and fees and expenses incurred, in connection
with such modification, refinancing, refunding, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder, (b) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c)
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing, (d) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Loan Document
Obligations, the Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended and (e) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii) or Section 6.01(a)(xxiii), (i) the covenants and events of
default (including if applicable, as to collateral but excluding as to
subordination, interest rate (including whether such interest is payable in cash
or in kind) and redemption premium) of Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are not, taken as a
whole, materially less favorable to the Loan Parties or the Lenders than the
terms of the Indebtedness being modified, refinanced, refunded, renewed or
extended; provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to such modification,
refinancing, refunding, renewal or extension, together with a reasonably
detailed description of the material terms of such resulting Indebtedness or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms are not, taken as a whole, materially
less favorable shall satisfy the foregoing requirements in this clause (i),





 

--------------------------------------------------------------------------------

 

 

 

and (ii) the primary obligor in respect of, and the Persons (if any) that
Guarantee, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the primary obligor in respect of, and
Persons (if any) that Guaranteed, respectively, the Indebtedness being modified,
refinanced, refunded, renewed or extended.  For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured loans; provided that (a) such Indebtedness is secured by
the Collateral on a junior lien, subordinated basis to the Secured Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Holdings, any Intermediate
Parent, the Borrower or any Subsidiary Loan Parties other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans or Other Term
Loans) or outstanding Revolving Loans, (c) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date,  (d) the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(e) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Loan Parties and (f) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to an intercreditor
agreement reasonably satisfactory to the Administrative Agent.  Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (a) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans or Other Term Loans) or outstanding Revolving
Loans, (b) such Indebtedness does not mature or have scheduled amortization or
payments of principal prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (c) if guaranteed, such
Indebtedness is not guaranteed by any Subsidiaries other than Loan Parties and
(d) such Indebtedness is not secured by any Lien on any property or assets of
Holdings, any Intermediate Parent, the Borrower or any Subsidiary.  Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full





 

--------------------------------------------------------------------------------

 

 

 

consecutive fiscal quarter immediately following the date on which such
Specified Transaction is consummated.

“Prepayment Event” means:

(a)        any sale, transfer or other disposition (including by way of merger
or consolidation) of any property or asset of the Borrower or any of its
Subsidiaries permitted by Section 6.05(k) or 6.05(l), or any Casualty Event in
respect of any property or asset of the Borrower or any of its Subsidiaries,
other than (i) dispositions and Casualty Events resulting in aggregate Net
Proceeds not exceeding (A) $3,500,000 in the case of any single transaction or
event or series of related transactions or events and (B) $7,000,000 for all
such transactions or events during any fiscal year of the Borrower or (ii) any
sale-leaseback transactions permitted by Section 6.06; or

(b)        the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (other than
Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt and Other Term Loans, each of which
shall constitute a Prepayment Event to the extent required by the definition of
“Credit Agreement Refinancing Indebtedness”) or permitted by the Required
Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the 10 largest U.S.
banks), as in effect from time to time.  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent and any Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

“Private-Side Information” means any information with respect to CWH, Holdings,
the Borrower, any of their subsidiaries or any of their respective securities,
that is not Public-Side Information.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
to be realized as a result of (a) specified actions either taken or expected to
be taken within 12 months after the date of such Specified Transaction for the
purposes of realizing cost savings (to the extent that the Borrower reasonably
expects to realize such savings within 18 months after such date), in each case
so long as such cash savings are reasonably identifiable and quantifiable and
factually supportable (as evidenced by a certificate from a Financial Officer),
or (b) any additional costs incurred prior to or during such 12-month period in
connection with the combination of the operations of such Pro Forma Entity with
the operations of the Borrower and its Subsidiaries; provided that (i) so long
as such actions are taken prior to or during such Post-Transaction Period or
such costs are incurred prior to or during such Post-Transaction Period it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or Consolidated EBITDA, as the case may be, that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs will be incurred during the entirety of such Test Period, (ii)
the aggregate amount of add-backs pursuant to this definition in any Test Period
shall not exceed 15.0% of Consolidated EBITDA for such Test Period (calculated
prior to giving effect to any add-back pursuant to this definition and clause
(a)(vi) of the definition of “Consolidated EBITDA”) and (iii) any such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, shall be without duplication for cost savings or additional costs
already included in such Acquired EBITDA or





 

--------------------------------------------------------------------------------

 

 

 

such Consolidated EBITDA, as the case may be, for such Test Period, and, in the
case of cost savings, net of the amount of actual benefits realized during such
period from such actions.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings, the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by Holdings, the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to operating expense reductions that are (i) (x) directly attributable to
such transaction, (y) expected to have a continuing impact on Holdings, the
Borrower or any of its Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of Pro Forma Adjustment.

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Business or Entity, the pro forma increase or decrease in
Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Subsidiary entered into
with such Sold Entity or Business at the time of its disposal or within the
Post-Transaction Period and which represent an increase or decrease in
Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four quarter period prior to its
disposal.

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“PTE” means a prohibited transaction class exemption issued by the US Department
of Labor, as any such exemption may be amended from time to time.

“Public Company Expenses” means expenses incurred in connection with (a) the IPO
Transactions, (b) compliance with the requirements of the Sarbanes-Oxley Act of
2002, the Securities Act of 1933 and the Exchange Act and the rules and
regulations promulgated thereunder, as applicable to companies with equity or
debt securities held by the public, or the rules of national securities
exchanges applicable to companies with listed equity or debt securities, and (c)
any other expenses attributable to the status of CWH as a public company,
including expenses relating to investor relations, shareholder meetings and
reports to shareholders or debtholders, directors’ fees, directors’ and
officer’s insurance and other executive costs, legal, audit and other
professional fees and listing and filing fees.

“Public Lender” has the meaning assigned to such term in Section 5.01.





 

--------------------------------------------------------------------------------

 

 

 

“Public-Side Information” means information that either (a) is publicly
available or (b) is not material non-public information (within the meaning of
United States Federal and State securities laws and, where applicable, foreign
securities laws) concerning CHW, Holdings, the Borrower, any of their
subsidiaries or any of their respective securities.

“Qualified Equity Interests” means Equity Interests of Holdings or the Borrower,
as applicable, in each case other than Disqualified Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing”  means (a) the payment and discharge of the principal of and
interest accrued on all outstanding loans, and all other amounts outstanding or
accrued, under the Existing Credit Agreement, the termination of the commitments
thereunder and the cancellation or termination of all letters of credit
outstanding thereunder and (b) the termination and release of all Guarantees and
Liens supporting or securing any of the Indebtedness or other obligations
referred to in the foregoing clause (a) or created under the documentation
governing any such Indebtedness to support or secure any obligations under Swap
Agreements, cash management obligations or other ancillary obligations.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.21.

“Refinancing/Repricing Premium” means, in connection with a
Refinancing/Repricing Transaction, a premium (expressed as a percentage of the
principal amount of the Term Loans that are the subject of such
Refinancing/Repricing Transaction) equal to the amount set forth below:

(ia)        before the six-month anniversary of thedate that is six months after
the Third Amendment Effective Date, 1%; and

(iib)      thereafter, 0%.

“Refinancing/Repricing Transaction” means a refinancing, repayment or prepayment
(including, in the case of a conversion, a deemed refinancing, repayment or
prepayment) or repricing by the Borrower of theany Term Loans
incurredoutstanding on the Third Amendment Effective Date or on the First
Amendment Effective Date or the Second Amendment Effective Date, (a) with the
proceeds of any Indebtedness (including, without limitation, any new or
additional Term Loans incurred pursuant to a Term Commitment Increase or
pursuant to a conversion of Term Loans incurred on the Effective Date or on the
First Amendment Effective Date or the Secondany Term Loans outstanding on the
Third Amendment Effective Date into a new Class of Term Loans) or (b) in
connection with any amendment to this Agreement resulting, in either case, in an
interest rate margin or weighted average yield (after giving effect to, among
other factors, interest rate margins, interest rate floors, upfront or similar
fees or OID shared with all Lenders or holders thereof (in each case, with
upfront or similar fees being deemed to constitute like amounts of OID, and such
fees and OID being equated to interest rate margins in a manner consistent with
generally accepted financial practice based on an assumed life to maturity of
the lesser of four years and the tenor of such Term Loans or other
Indebtedness), but excluding the effect of any amendment or similar fees and





 

--------------------------------------------------------------------------------

 

 

 

any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all Lenders or holders thereof) onof the
applicable Term Loans incurred on the Effective Date or on the First Amendment
Effective Date or the Second Amendment Effective Date as so refinanced, repaid,
prepaid or repriced that is less than the Applicable Rate for, or weighted
average yield (to be determined on the same basis) of, such Term Loans
determined immediately prior to such refinancing, repayment, prepayment or
repricing.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
emptying, pumping, escaping, pouring, deposit, disposal, discharge, dispersal,
leaching or migration into or through the Environment, including the
Environment, within any building, structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the Aggregate Revolving Exposure, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Sections 9.02 and 9.04, (a) the Term Loans and
unused Commitments of any Affiliated Lenders and (b) whenever there are one or
more Defaulting Lenders, the total outstanding Term Loans and Revolving
Exposures of, and the unused Revolving Commitments of, each Defaulting Lender
shall in each case be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having more than 50% of
(a) the Revolving Commitments or (b) after the termination or expiration of the
Revolving Commitments, the Revolving Exposure; provided that the Revolving
Commitment and the Revolving Exposure of any Defaulting Lender shall be excluded
for the purposes of making a determination of Required Revolving Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative agent, chief legal
officer, chief operating officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,





 

--------------------------------------------------------------------------------

 

 

 

partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.

 “Revolving Availability Period” means the period after the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment or a Revolving Commitment Increase.  The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption or Refinancing Amendment pursuant to which such
Lender shall have assumed its Revolving Commitment, as the case may be.  The
initial aggregate amount of the Lenders’ Revolving Commitments is $35,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.20(a).

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.20(f).

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.  Solely for
purposes of the definitions of “Majority in Interest”, “Required Lenders” and
“Required Revolving Lenders”, the Revolving Exposure of any Revolving Lender
that is a Swingline Lender shall be deemed to exclude that portion of its
Swingline Exposure that exceeds its Applicable Percentage of all outstanding
Swingline Loans, and the unused Revolving Commitment of any such Revolving
Lender shall be determined without regard to any such excess amount.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means November 8, 2021 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to Section
2.21(b), the extended maturity date set forth in the Extension Notice delivered
by the Borrower and such Revolving Lender to the Administrative Agent pursuant
to Section 2.21(b)).

“RV Dealership Acquisition” means an acquisition by any FreedomRoads Entity of a
recreation vehicle dealership and the associated goodwill, assets and working
capital acquired in connection therewith, and the payment of related transaction
fees, costs and expenses.





 

--------------------------------------------------------------------------------

 

 

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Amendment” means the Second Amendment to this Agreement, dated as of
October 6, 2017, among the Borrower, Holdings, the Lenders referred to therein
(including the Incremental Term Lenders referred to therein) and the
Administrative Agent.

“Second Amendment Effective Date” means October 6, 2017.

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or Section 5.12 to secure
any of the Secured Obligations.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt or any
Permitted Refinancing thereof, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D), substantially in the form of Exhibit N.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower of a Specified Discount Prepayment Notice made pursuant to Section
2.11(a)(ii)(B), substantially in the form of Exhibit J.





 

--------------------------------------------------------------------------------

 

 

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit K, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Sponsor” means Crestview Partners II GP, L.P. and its Affiliates.

“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc., or
any successor to its rating agency business.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States.  Such reserve, liquid asset or similar percentages shall
include those imposed pursuant to Regulation D of the Board of
Governors.  Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Subordinated Indebtedness” means any Indebtedness that is subordinated in right
of payment to the Loan Document Obligations or Indebtedness that is secured by
Liens that are junior to the Liens securing the Loan Document Obligations, and
any Permitted Refinancing thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.





 

--------------------------------------------------------------------------------

 

 

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement and the Collateral Agreement.

“Successor Borrower” has the meaning assigned to such term in Section
6.03(a)(iv).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Subsidiaries shall
be a Swap Agreement.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $5,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the aggregate principal amount of all Swingline Loans outstanding at such
time (excluding, in the case of any Revolving Lender that is a Swingline Lender,
Swingline Loans made by it and outstanding at such time to the extent that the
other Revolving Lenders shall not have funded their participations in such
Swingline Loans), adjusted to give effect to any reallocation under Section 2.22
of the Swingline Exposure of Defaulting Lenders in effect at such time, and (b)
in the case of any Lender that is a Swingline Lender, the aggregate principal
amount of all Swingline Loans made by such Lender and outstanding at such time
to the extent that the other Lenders shall not have funded their participations
in such Swingline Loans.

“Swingline Lender” means (a) Goldman Sachs Bank USA, in its capacity as the
lender of Swingline Loans hereunder and (b) each Revolving Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d) (other
than any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means Goldman Sachs Bank USA.

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of
October 6, 2016, by and among CWH, the management representative (as defined
therein) and the other members of Holdings party thereto, as in effect on the
date hereof.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and
Assumption.  The amount of each Lender’s Term Commitment as of the Effective
Date is set forth on Schedule 2.01 or in the Assignment and





 

--------------------------------------------------------------------------------

 

 

 

Assumption pursuant to which such Lender shall have assumed its Term Commitment,
as the case may be.  The initial aggregate amount of the Lenders’ Term
Commitments on the Effective Date is $645,000,000.

“Term Commitment Increase” has the meaning assigned to such term in Section
2.20(b).

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loans” means Loans made pursuant to clause (a) of Section 2.01, Other Term
Loans and term loans made pursuant to a Term Commitment Increase, as the context
requires.

“Term Maturity Date” means November 8, 2023 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans pursuant to Section
2.21(b), the extended maturity date set forth in the Extension Notice delivered
by the Borrower and such Term Lender to the Administrative Agent pursuant to
Section 2.21(b)).

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, prior to
the delivery of any such financial statements, pursuant to Section 5.01(a) or
(b) of the Existing Credit Agreement).

“Third Amendment” means the Third Amendment dated as of March 28, 2018, among
Holdings, the Borrower, the Lenders party thereto (including the Incremental
Term Lenders referred to therein) and the Administrative Agent.

“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.

“Third Incremental Closing Date” has the meaning assigned to the term
“Incremental Closing Date” in the Third Amendment.

“Total Leverage Ratio” means, as of any date of determination, the ratio, on a
Pro Forma Basis, of (a) Consolidated Net Debt as of such date to (b)
Consolidated EBITDA for the most recently ended Test Period.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any Subsidiary, including, for the avoidance of doubt,
any premiums, prepayment penalties, and write-offs paid or made in connection
with the transactions described in clauses (a) and (b) of the definition of
“Transactions.”

“Transactions” means (a) the Financing Transactions, (b) the Refinancing and (c)
the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

“United States Tax Compliance Certificate” has the meaning specified in Section
2.17(f).





 

--------------------------------------------------------------------------------

 

 

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.





 

--------------------------------------------------------------------------------

 

 

 

Section 1.04    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof (including any definition) to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Holdings, the Borrower or any Subsidiary at “fair value” as
defined therein.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, (A)
without giving effect to (x) any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness at “fair value”, as defined therein, or (y) any other
accounting principle that results in any Indebtedness being reflected on a
balance sheet at an amount less than the stated principal amount thereof (or, in
the case of Indebtedness issued at a discount (other than an underwriting
discount) to stated principal amount, the issue price thereof plus accreted
discount), (B) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (C) without giving effect to any change in accounting for
leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent
such adoption would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
would not have been required to be so treated under GAAP as in effect on
December 31, 2015.

Section 1.05    Conditionality Testing Date.  Solely for purposes of determining
(a) compliance on a Pro Forma Basis with any provision of this Agreement
(including showing compliance with the Financial Performance Covenant on a Pro
Forma Basis) that requires the calculation of the Total Leverage Ratio or
Consolidated EBITDA or (b) whether a Default or an Event of Default has occurred
and is continuing, in each case in connection with any determination as to
whether a Limited Conditionality Transaction is permitted to be consummated
(but, for the avoidance of doubt, not for purposes of determining whether the
Borrower has actually complied with Section 6.11), the date of determination of
whether such Limited Conditionality Transaction is permitted hereunder shall, at
the option of the Borrower, be the date on which the definitive agreements for
such Limited Conditionality Transaction are entered into or the date on which
the Borrower or the applicable subsidiary becomes legally obligated to
consummate a Limited Conditionality Transaction (the “LCT Test Date”) (provided
that the Borrower exercises such option by delivering to the Administrative
Agent a certificate of a Responsible Officer prior to the LCT Test Date), with
such determination to give Pro Forma Effect to such Limited Conditionality
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness or Liens and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCA Test Date.  For the avoidance of doubt, if
the Borrower





 

--------------------------------------------------------------------------------

 

 

has exercised such option and any of the ratios or amounts for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or amount, including due to fluctuations in
Consolidated EBITDA or Acquired EBITDA, at or prior to the consummation of the
Limited Conditionality Transaction, such ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Conditionality Transaction is permitted to be
consummated.  If the Borrower has exercised such option for any Limited
Conditionality Transaction, then, in connection with any subsequent calculation
of ratios or amounts on or following the relevant LCT Test Date and prior to the
earlier of (i) the date on which such Limited Conditionality Transaction is
consummated and (ii) the date that the definitive agreements for such Limited
Conditionality Transaction are terminated or expire without consummation of such
Limited Conditionality Transaction, any such ratio or basket shall be calculated
on a Pro Forma Basis assuming such Limited Conditionality Transaction and the
other transactions in connection therewith (including any incurrence of
Indebtedness or Liens and the use of proceeds thereof) have been consummated.

ARTICLE II

THE CREDITS

Section 2.01    Commitments.  Subject to the terms and conditions of this
Agreement (a) each Term Lender severally agrees to make a Term Loan to the
Borrower denominated in dollars on the Effective Date in a principal amount
equal to such Lender’s Term Commitment, and (b) each Revolving Lender agrees to
make Revolving Loans to the Borrower denominated in dollars from time to time
during the Revolving Availability Period in an aggregate principal amount which
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or the Aggregate Revolving Exposure exceeding the aggregate
Revolving Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

Section 2.02    Loans and Borrowings.

(a)        Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder, provided that
the Commitments of the Lenders are several and other than as expressly provided
herein with respect to a Defaulting Lender, no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereby.

(b)         Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter extending the benefits of Section 2.16 to Lenders
in respect of such Borrowings.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

(c)         At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Borrowing that results from a continuation
of an outstanding Eurocurrency Borrowing may be in an aggregate amount that is
equal to such outstanding





 

--------------------------------------------------------------------------------

 

 

 

Borrowing.  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum.  Each Swingline Loan shall be in an
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six Eurocurrency Borrowings outstanding.  Notwithstanding
anything to the contrary herein, an ABR Revolving Borrowing or a Swingline Loan
may be in an aggregate amount which is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f).

Section 2.03      Requests for Borrowings.  Each Borrowing shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent in the form of a
written Borrowing Request, (a) in the case of a Eurocurrency Borrowing, not
later than 12:00 noon, New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall be
irrevocable.  Each Borrowing Request shall specify the following information:

(i)    whether the requested Borrowing is to be a Revolving Borrowing, a Term
Borrowing or a Borrowing of any other Class (specifying the Class thereof);

(ii)   the aggregate amount of such Borrowing;

(iii)  the date of such Borrowing, which shall be a Business Day;

(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of any ABR Revolving Borrowing or Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement; and

(vii) that as of the date of such Borrowing, the conditions set forth in Section
4.02 are satisfied.

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.





 

--------------------------------------------------------------------------------

 

 

 

Section 2.04       Swingline Loans.

(a)         Subject to the terms and conditions set forth herein (including
Section 2.22), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment, (ii) the Revolving Exposure of the Swingline
Lender exceeding its Revolving Commitment or (iii) the Aggregate Revolving
Exposure exceeding the aggregate Revolving Commitments, provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b)         To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request in writing or
facsimile (confirmed by telephone), not later than 10:00 a.m., New York City
time, or, if agreed by the Swingline Lender, 12:00 noon, New York City time, on
the day of such proposed Swingline Loan.  Each such notice shall be irrevocable
and shall specify (i) the requested date (which shall be a Business Day), (ii)
the amount of the requested Swingline Loan and (iii) the location and number of
the Borrower’s account to which funds are to be credited, which shall comply
with Section 2.06, or in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that made such LC Disbursement.  The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit accounts of the Borrower maintained with the Swingline Lender
for the applicable Swingline Loan (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
by remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.  No Swingline Lender shall be
under any obligation to make a Swingline Loan if any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding.

(c)         The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (with references to 12:00 noon, New York City time, in
such Section being deemed to be references to 3:00 p.m., New York City time)
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be





 

--------------------------------------------------------------------------------

 

 

 

made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted by the Swingline Lender to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(d)         The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and (ii)
references herein to the term “Swingline Lender” shall be deemed to include such
Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

(e)         The Borrower may terminate the appointment of any Swingline Lender
as a “Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero.  Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

(f)         If at any time that Swingline Loans are outstanding a Revolving
Lender becomes a Defaulting Lender, the Swingline Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders that are Revolving
Lenders in accordance with Section 2.22(a)(iv).  If such reallocation cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice and request by the Administrative Agent prepay such
unreallocated portion of the Swingline Loans.  Notwithstanding the foregoing,
the Swingline Lender shall be under no obligation to make any Swingline Loan at
any time that any Revolving Lender is a Defaulting Lender unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Commitments of the Non-Defaulting Lenders and participating interests
in any such newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(a)(iv).

Section 2.05       Letters of Credit.

(a)         General.  Subject to the terms and conditions set forth herein
(including Section 2.22), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05, to issue
standby Letters of Credit for the Borrower’s own account (or for the account of
any Subsidiary of the Borrower so long as the Borrower and such Subsidiary are
co-applicants in respect of such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, which
shall reflect the standard operating procedures of such Issuing Bank, at any
time and from time to time





 

--------------------------------------------------------------------------------

 

 

 

during the Revolving Availability Period and prior to the fifth Business Day
prior to the Revolving Maturity Date.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b)         Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days before the requested date of issuance, amendment, renewal or extension or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Aggregate Revolving Exposure shall not exceed the
aggregate Revolving Commitments, (ii) the aggregate LC Exposure shall not exceed
the Letter of Credit Sublimit and (iii) the conditions set forth in Section 4.02
shall have been satisfied.  No Issuing Bank shall be under any obligation to
issue any Letter of Credit if (i) any order, judgment or decree of any
Governmental Authority or arbitrator shall enjoin or restrain such Issuing Bank
from issuing the Letter of Credit, or any law or regulation applicable to such
Issuing Bank or any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it, (ii) except as otherwise agreed
by the Administrative Agent and such Issuing Bank, the Letter of Credit is in an
initial stated amount less than $500,000, (iii) any Lender is at that time a
Defaulting Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting
Lender Fronting Exposure remains outstanding, unless such Issuing Bank has
entered into arrangements, including the delivery of cash collateral, reasonably
satisfactory to such Issuing Bank with the Borrower or such Lender to eliminate
such Issuing Bank’s Defaulting Lender Fronting Exposure arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other LC Exposure as to which such Issuing Bank has Defaulting Lender Fronting
Exposure, (iv) the expiry date of such requested Letter of Credit would occur
after the day that is five Business Days prior to the Revolving Maturity Date,
unless such Letter of Credit has been cash collateralized or backstopped in a
manner acceptable to the applicable Issuing Bank or (v) the issuance of such
Letter of Credit would violate any policies of the applicable Issuing Bank
applicable to letters of credit generally.

(c)         Notice.  Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have confirmed with the Administrative Agent that such issuance,
amendment, renewal or extension is permitted under Section 2.05(b).





 

--------------------------------------------------------------------------------

 

 

 

(d)         Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
if such expiry date is not a Business Day, such Letter of Credit shall expire at
or prior to the close of business on the next succeeding Business
Day; provided further, that any Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of one year or less (but not
beyond the date that is five Business Days prior to the Revolving Maturity Date
except to the extent cash collateralized or backstopped pursuant to arrangements
acceptable to the applicable Issuing Bank) unless the applicable Issuing Bank
notifies the beneficiary thereof within the time period specified in such Letter
of Credit or, if no such time period is specified, at least 30 days prior to the
then-applicable expiration date, that such Letter of Credit will not be renewed.

(e)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that is the issuer thereof or the
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (f) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any issuance, amendment, renewal or extension
of any Letter of Credit or the occurrence and continuance of a Default or any
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02, unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (d) of this Section, at
least one Business Day prior to the time by which the election not to extend
must be made by the applicable Issuing Bank), the Majority in Interest of the
Revolving Lenders shall have notified the applicable Issuing Bank (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).

(f)         Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, such Issuing Bank shall notify the Borrower of
such LC Disbursement in accordance with the provisions of Section 2.05(h), and
the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement (i) on the same day
if notified by such Issuing Bank prior to 11:00 a.m., New York City time, on the
date of such payment and (ii) not later than 4:00 p.m., New York City time, on
the Business Day immediately following the day that the Borrower receives notice
of such LC Disbursement if notified by such Issuing Bank after 11:00 a.m., New
York City





 

--------------------------------------------------------------------------------

 

 

 

time, on the date of such payment, provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Revolving Borrowing or a
Swingline Loan, in each case in an equivalent amount, and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in dollars and in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to the applicable Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(g)         Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as determined by a court of competent
jurisdiction in a final, nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to





 

--------------------------------------------------------------------------------

 

 

 

accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit, and any such acceptance or
refusal shall be deemed not to constitute gross negligence or willful
misconduct.

(h)         Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by hand
delivery or facsimile) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement in accordance with paragraph (f) of this Section.

(i)          Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.13(c) shall
apply.  Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment and
shall be payable on demand or, if no demand has been made, on the date on which
the Borrower reimburses the applicable LC Disbursement in full.

(j)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Revolving Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit and
pledge (as a perfected first priority security interest) in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders (including the Swingline Lender),
an amount of cash in dollars equal to 105% of the portions of the LC Exposure
attributable to Letters of Credit, as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit and pledge such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of Section 7.01.  The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.11(b).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  At any time that there shall exist a Defaulting Lender,
if any Defaulting Lender Fronting Exposure remains outstanding (after giving
effect to Section 2.22(a)(iv)), then promptly upon the request of the
Administrative Agent, any Issuing Bank or the Swingline Lender, the Borrower
shall deliver and pledge to the Administrative Agent cash in an amount
sufficient to cover such Defaulting Lender Fronting Exposure (after giving
effect to any cash collateral provided by the Defaulting Lender).  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent in Permitted
Investments and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time.  If





 

--------------------------------------------------------------------------------

 

 

 

the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or the termination of Defaulting Lender status, as
applicable.  If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

(k)         Designation of Additional Issuing Banks.  The Borrower may, at any
time and from time to time, with the consent of the Administrative Agent (not to
be unreasonably withheld), designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(l)          Termination of an Issuing Bank.  The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank’s acknowledging receipt of such notice and (ii) the fifth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero.  At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.

(m)        Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.





 

--------------------------------------------------------------------------------

 

 

 

(n)         Applicability of ISP.  Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit.

Section 2.06       Funding of Borrowings.

(a)         Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the Applicable Account of the Administrative Agent
most recently designated by it for such purpose by notice to the
Lenders; provided that Swingline Loans shall be made as provided in Section
2.04.  The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that (i) Swingline Loans shall be made as provided in Section
2.04 and (ii) ABR Revolving Borrowings made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(f) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.

(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent.  If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand.  The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.13.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

(c)         The obligations of the Lenders hereunder to make Term Loans and
Revolving Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 9.03(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 9.03(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.03(c).

Section 2.07       Interest Elections.

(a)         Each Revolving Borrowing and Term Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or designated by Section
2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by





 

--------------------------------------------------------------------------------

 

 

 

Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Loans, which may not be
converted or continued.

(b)         To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such written Interest
Election Request shall be irrevocable.

(c)         Each Interest Election Request shall be in writing and shall specify
the following information in compliance with Section 2.03:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)  if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)         Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e)         If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
applicable Interest Period.





 

--------------------------------------------------------------------------------

 

 

 

Section 2.08       Termination and Reduction of Commitments.

(a)         Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Maturity Date.

(b)         The Borrower may at any time terminate, or from time to time reduce,
the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans or Swingline Loans in accordance with Section
2.11, the Aggregate Revolving Exposure would exceed the aggregate Revolving
Commitments.

(c)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least one Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of other Indebtedness or the occurrence of
some other identifiable event or condition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date of termination) if such condition is not
satisfied.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

Section 2.09       Repayment of Loans; Evidence of Debt.

(a)         The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender or the Administrative Agent, as provided in
Section 2.04(c), the then unpaid principal amount of each Swingline Loan made by
the Swingline Lender on the earlier to occur of (A) the date that is 10 Business
Days after such Swingline Loan is made and (B) the Revolving Maturity
Date; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)         The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be conclusive absent manifest error; provided
that the failure of any Lender or the Administrative





 

--------------------------------------------------------------------------------

 

 

 

Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.  In the event of any inconsistency
between the entries made pursuant to paragraphs (b) and (c) of this Section, the
accounts maintained by the Administrative Agent pursuant to paragraph (c) of
this Section shall control.

(e)         The Term Loans made by each Term Lender shall, at the request of
such Term Lender, be evidenced by a promissory note of the Borrower in
substantially the form of Exhibit T, payable to such Term Lender and otherwise
duly completed.  The Revolving Loans (other than Swingline Loans) made by each
Revolving Lender shall, at the request of such Revolving Lender, be evidenced by
a promissory note of the Borrower in substantially the form of Exhibit U, dated
(i) the Effective Date or (ii) the effective date of an Assignment pursuant to
Section 9.04(b), payable to such Revolving Lender in a principal amount as
originally in effect and otherwise duly completed and such substitute Notes as
required by Section 9.04(b).  The Swingline Loans made by the Swingline Lender
resulting from the advances under Section 2.04 shall, at the request of the
Swingline Lender, be evidenced by a promissory note of the Borrower in
substantially the form of Exhibit V, payable to the Swingline Lender in a
principal amount equal to the Swingline Commitment.  The date, amount, Type,
interest rate and Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Notes, and, prior to any transfer may be endorsed by
such Lender on the schedule attached to such Notes or any continuation thereof
or on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

Section 2.10       Amortization of Term Loans.

(a)         Subject to adjustment pursuant to paragraph (c) of this Section, the
Borrower shall repay Term Borrowings on the last day of each March, June,
September and December (commencing on DecemberMarch 31, 20172018) in a principal
amount equal to $2,366,372.802,997,685.93;  provided that if any such date is
not a Business Day, such payment shall be due on the next succeeding Business
Day.

(b)         To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date.

(c)         Any prepayment of a Term Borrowing of any Class (i) pursuant to (i)
Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity) and (ii) pursuant to, (ii) Section 2.11(a)(ii) shall be
applied to reduce the subsequent scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section as set forth
in clause (F) thereof and (iii) Section 2.11(c) or 2.11(d) shall be applied to
reduce the subsequent scheduled and outstanding repayments of the Term
Borrowings of such Class to be made pursuant to this Section, or, except as
otherwise provided in any Refinancing Amendment, pursuant to the corresponding
section of such Refinancing Amendment, ratably in accordance with the amounts
thereof.

(d)         Prior to any repayment of any Term Borrowings of any Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) of such election not later
than 12:00 noon, New York City time, one Business Day before the scheduled date
of such repayment.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall make such designation
in its reasonable discretion with a view, but no obligation, to minimize
breakage costs owing under Section 2.16.  Each repayment of a Borrowing shall be
applied ratably to the Loans included





 

--------------------------------------------------------------------------------

 

 

 

in the repaid Borrowing.  Repayments of Term Borrowings shall be accompanied by
accrued interest on the amount repaid.

Section 2.11       Prepayment of Loans.

(a)         (i)  The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirement to
pay any amounts required pursuant to paragraph (g) of this Section.

(ii)         Notwithstanding anything in any Loan Document to the contrary, so
long as (x) no Default or Event of Default has occurred and is continuing and
(y) no proceeds of Revolving Loans or Swingline Loans are used for this purpose,
the Borrower may offer to prepay the outstanding Term Loans on the following
basis:

(A)        The Borrower shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, a “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.11(a)(ii); provided that the Borrower shall not initiate any
action under this Section 2.11(a)(ii) in order to make a Discounted Term Loan
Prepayment unless (I) at least 10 Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date, or (II) at least three Business Days shall have passed since the
date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of any Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment
Offers; provided further, that any Term Loan that is prepaid shall be
automatically and irrevocably cancelled and the Register shall be updated to
reflect such cancellation (calculated on the par amount thereof) immediately
upon acquisition by the Borrower.

(B)        (1)  Subject to the provisos to paragraph (A) above, the Borrower may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with three Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual Class basis
(but, for the avoidance of doubt, pro rata to all Lenders within each applicable
Class), (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable Class, the Class or Classes of Term Loans subject to such offer and
the specific percentage discount to par (the “Specified Discount”) of such Term
Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $500,000 and whole increments of $100,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date.  The Auction Agent will promptly provide each relevant Term
Lender with a copy of such Specified Discount Prepayment Notice and a form of
the Specified Discount Prepayment Response to be completed and returned by each
such Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m.,





 

--------------------------------------------------------------------------------

 

 

 

New York City time, on the third Business Day after the date of delivery of such
notice to the relevant Term Lenders (the “Specified Discount Prepayment Response
Date”).

(2)         Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Classes of
such Lender’s Term Loans to be prepaid at such Specified Discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent (or its delegate) by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discount Prepayment.

(3)         If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and Classes of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders of any Class exceeds the
Specified Discount Prepayment Amount for such Class, such prepayment shall be
made pro rata among the Discount Prepayment Accepting Lenders of such Class in
accordance with the respective principal amounts accepted to be prepaid by each
such Discount Prepayment Accepting Lender, and the Auction Agent (in
consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Specified Discount Proration”).  The Auction Agent shall promptly, and in
any case within three Business Days following the Specified Discount Prepayment
Response Date, notify (I) the Borrower of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the Classes of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Class and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date.  Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
paragraph (F) below (subject to paragraph (J) below).

(C)        (1)  Subject to the provisos to paragraph (A) above, the Borrower may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with three Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Lender and/or each Lender with
respect to any Class of Loans on an individual Class basis (but, for the
avoidance of doubt, pro rata to all Lenders within each applicable Class), (II)
any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the Class or
Classes of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant Class of Term Loans willing to be
prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment





 

--------------------------------------------------------------------------------

 

 

 

Amounts may be offered with respect to different Classes of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $500,000 and whole increments of $100,000
in excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding relevant Term Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York City time, on the third
Business Day after the date of delivery of such notice to the relevant Term
Lenders (the “Discount Range Prepayment Response Date”).  Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable Class or Classes and the maximum
aggregate principal amount and Classes of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount.  Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent (or its delegate) by the Discount Range Prepayment Response
Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.

(2)         The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this paragraph (C).  The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following paragraph (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(3)         If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five Business Days





 

--------------------------------------------------------------------------------

 

 

 

following the Discount Range Prepayment Response Date, notify (I) the Borrower
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and the Classes of Term
Loans of such Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (F) below
(subject to paragraph (J) below).

(D)        (1)  Subject to the provisos to paragraph (A) above, the Borrower may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with three Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to each Term Lender and/or
each Lender with respect to any Class of Term Loans on an individual tranche
basis (but, for the avoidance of doubt, pro rata to all Lenders within each
applicable Class), (II) any such notice shall specify the maximum aggregate
principal amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the Class or Classes of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discount
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $500,000 and
whole increments of $100,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding relevant Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time, on the third Business Day after the
date of delivery of such notice to the relevant Term Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each relevant Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid at
the Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment
Offer is not received by the Auction Agent (or its delegate) by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

(2)         The Auction Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date.  The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the





 

--------------------------------------------------------------------------------

 

 

 

Borrower from the Auction Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this paragraph (2) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Auction Agent setting forth the Acceptable Discount.  If the Auction Agent shall
fail to receive an Acceptance and Prepayment Notice from the Borrower by the
Acceptance Date, the Borrower shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this paragraph (D).  If the Borrower
elects to accept any Acceptable Discount, then the Borrower agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount.  Each Lender that has submitted a Solicited Discounted Prepayment
Offer with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Term Loans
pursuant to this paragraph (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the Classes of Term
Loans of such Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (F) below
(subject to paragraph (J) below).

(E)        In connection with any Discounted Term Loan Prepayment, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require, as a
condition to any





 

--------------------------------------------------------------------------------

 

 

 

Discounted Term Loan Prepayment, the payment of customary fees and expenses from
the Borrower in connection therewith.

(F)         If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date.  The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, to the
account specified by the Administrative Agent for such purpose in immediately
available funds not later than 11:00 a.m., New York City time, on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant Class of Term Loans on a pro
rata basis across such installments.  The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective
Date.  Each prepayment of outstanding Term Loans pursuant to this Section
2.11(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable.  The aggregate
principal amount of the Classes and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.

(G)        To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.11(a)(ii) established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H)        Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon the Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business of the Auction Agent on the next Business Day.

(I)         Each of the Borrower and the Lenders acknowledges and agrees that
the Auction Agent may perform any and all of its duties under this Section
2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

(J)         The Borrower shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).





 

--------------------------------------------------------------------------------

 

 

 

(b)         In the event and on each occasion that the Aggregate Revolving
Exposure exceeds the aggregate Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Loans (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount necessary to eliminate such
excess.

(c)         In the event and on each occasion that any Net Proceeds are received
by or on behalf of Holdings, any Intermediate Parent, the Borrower or any of its
Subsidiaries in respect of any Prepayment Event, the Borrower shall, within five
Business Days after such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” on the date of such Prepayment Event), prepay Term
Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event”, if the Borrower and its Subsidiaries
invest the Net Proceeds from such event (or a portion thereof) within 365 days
after receipt of such Net Proceeds (or within a period of 180 days thereafter,
if by the end of such initial 365-day period the Borrower or any of its
Subsidiaries shall have entered into a binding commitment with a third party to
so invest such Net Proceeds) in assets useful in the business of the Borrower
and its Subsidiaries (including any acquisitions permitted under Section 6.04),
then no prepayment shall be required pursuant to this paragraph in respect of
such Net Proceeds of such event (or the applicable portion of such Net Proceeds,
if applicable) except to the extent of any such Net Proceeds therefrom that have
not been so invested by the end of such 365-day period (or within a period of
180 days thereafter, if by the end of such initial 365-day period the Borrower
or any of its Subsidiaries shall have entered into a binding commitment with a
third party to so invest such Net Proceeds), at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so invested
(or committed to be invested).

(d)         Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2017, the Borrower shall prepay Term
Loans in an aggregate amount equal to the ECF Percentage of Excess Cash Flow for
such fiscal year; provided that such amount shall be reduced by the aggregate
amount of prepayments of Term Loans (and, to the extent the Revolving
Commitments are reduced in a corresponding amount pursuant to Section 2.08,
Revolving Loans) made pursuant to Section 2.11(a)(i) during such fiscal year
(excluding all such prepayments funded with the proceeds of other
Indebtedness).  Each prepayment pursuant to this paragraph shall be made on or
before the date that is 15 days after the date on which financial statements are
required to be delivered pursuant to Section 5.01(a) with respect to the fiscal
year for which Excess Cash Flow is being calculated.

(e)         Prior to any optional prepayment of Borrowings pursuant to Section
2.11(a)(i), the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.  In the event of any mandatory prepayment of Term
Borrowings made at a time when Term Borrowings of more than one Class remain
outstanding, the Borrower shall select Term Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated between Term Borrowings (and,
to the extent provided in the Refinancing Amendment for any Class of Other Term
Loans, the Borrowings of such Class) pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class; provided that any Term
Lender (and, to the extent provided in the Refinancing Amendment for any Class
of Other Term Loans, any Lender that holds Other Term Loans of such Class) may
elect, by notice to the Administrative Agent by telephone (confirmed by
facsimile) at least two Business Days prior to the prepayment date, to decline
all or any portion of any prepayment of its Term Loans or Other Term Loans of
any such Class pursuant to this Section (other than an optional prepayment
pursuant to paragraph (a)(i) of this Section, which may not be declined), in
which case the aggregate amount of the prepayment that would have been applied
to prepay Term Loans or Other Term Loans of any such Class but was so declined
shall be retained by the Borrower.  Optional prepayments of Term Borrowings
shall be allocated among the Classes of Term Borrowings as





 

--------------------------------------------------------------------------------

 

 

 

directed by the Borrower.  In the absence of a designation by the Borrower as
described in the preceding provisions of this paragraph of the Type of Borrowing
of any Class, the Administrative Agent shall make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.16; provided that, in connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to Section 2.11(c) or (d)
such prepayments shall be applied on a pro rata basis to the then outstanding
Term Loans being prepaid irrespective of whether such outstanding Term Loans are
ABR Loans or Eurocurrency Loans; provided further that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
this Section 2.11(e), then, with respect to such mandatory prepayment, the
amount of such mandatory prepayment shall be applied first to Term Loans that
are ABR Loans to the full extent thereof before application to Term Loans that
are Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16.

(f)         The Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) in writing
substantially in the form of Exhibit S (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of optional
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied; provided further that
any notice of mandatory prepayment pursuant to Section 2.11(c) or (d) must be
delivered not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.

(g)         All prepayments hereunder shall be accompanied by (i) accrued
interest to the extent required by Section 2.13, (ii) any amounts payable as
provided in Section 2.16 and (iii) to the extent the prepayment is a result of a
Refinancing/Repricing Transaction, the applicable Refinancing/Repricing Premium,
if any.  For purposes of the foregoing, an assignment by a Non-Consenting Lender
pursuant to Section 9.02(c) in connection with a Refinancing/Repricing
Transaction shall be deemed to be a prepayment of the Loans assigned by such
Non-Consenting Lender.

Section 2.12       Fees.

(a)         The Borrower agrees to pay to the Administrative Agent in dollars
for the account of each Revolving Lender a commitment fee, which shall accrue at
the rate of 0.50% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments
terminate.  Accrued commitment fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Effective Date.  All commitment fees shall be computed on the
basis





 

--------------------------------------------------------------------------------

 

 

 

of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b)         The Borrower agrees to pay (i) to the Administrative Agent in
dollars for the account of each Revolving Lender (other than any Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurocurrency Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank in dollars a fronting fee, which shall accrue at a
rate equal to 0.25% per annum (or such lower rate as may be agreed between the
Borrower and the relevant Issuing Bank) on the daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees shall
be payable on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)         The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent (including those set forth in
the Fee Letters).

(d)         Notwithstanding the foregoing, and subject to Section 2.22, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section.

Section 2.13       Interest.

(a)         The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)         The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)         Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section; provided that no amount of interest in excess of
that provided for under





 

--------------------------------------------------------------------------------

 

 

 

paragraphs (a) and (b) of this Section shall accrue or be payable pursuant to
this Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(d)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)         All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14       Alternate Rate of Interest.

(a)         If at least two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(i)          (a)         the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

(ii)          (b)         the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing and shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
then such Borrowing shall be made as an ABR Borrowing; provided, however, that,
in each case, the Borrower may revoke any Borrowing Request that is pending when
such notice is received.

(b)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (a)(i) of this Section have arisen
(including because the LIBO Rate is not available or published on a current
basis) and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (a)(i) of this Section have not arisen but
the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the Adjusted LIBO Rate that gives due consideration to the then prevailing
market





 

--------------------------------------------------------------------------------

 

 

 

convention for determining a rate of interest for syndicated loans denominated
in dollars in the United States at such time, and the Administrative Agent and
the Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (which changes shall not, for the avoidance of doubt, reduce
the Applicable Rate); provided that if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.  Such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this paragraph (but, in
the case of the circumstances described in clause (ii) above, only to the extent
the LIBO Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing, and (y) if any Borrowing Request a Eurocurrency
Borrowing, then such Borrowing shall be made as an ABR Borrowing.

Section 2.15       Increased Costs.

(a)         If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate);

(ii)   subject any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes, in each case that are indemnifiable under
Section 2.17 or Excluded Taxes); or

(iii)  impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans or ABR Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or ABR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered.

(b)         If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s





 

--------------------------------------------------------------------------------

 

 

 

capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then, from time
to time upon request of such Lender or Issuing Bank, the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction actually suffered.

(c)         A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section, delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

(d)         Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e)         Notwithstanding any other provision of this Section, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction
pursuant to this Section if it shall not at the time be the general policy or
practice of such Lender or Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other credit agreements of
similarly situated borrowers.

Section 2.16      Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall,
after receipt of a written request by any Lender affected by any such
event (which request shall set forth in reasonable detail the basis for
requesting such amount), compensate each Lender for the loss, cost and expense
attributable to such event.  For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurocurrency Loan made by it at the Adjusted LIBO Rate for such
Loan by a matching deposit or other borrowing for a comparable amount and for a
comparable period, whether or not such Eurocurrency Loan was in fact so
funded.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt of such demand.  Notwithstanding the foregoing, this Section 2.16 will
not apply to losses, costs or expenses resulting from Taxes, as to which Section
2.17 shall govern.





 

--------------------------------------------------------------------------------

 

 

 

Section 2.17       Taxes.

(a)         Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction on account of any Taxes, provided that if any Loan Party,
the Administrative Agent or any other applicable withholding agent shall be
required by applicable Requirements of Law (as determined in the good faith
discretion of the applicable withholding agent) to deduct Taxes from such
payments, then (i) if the Tax in question is an Indemnified Tax or an Other Tax,
the amount payable by the applicable Loan Party shall be increased as necessary
so that after all required deductions have been made (including deductions
applicable to additional amounts payable under this Section 2.17) each of the
Administrative Agent, Lender or Issuing Bank receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the applicable
Loan Party, the Administrative Agent or other applicable withholding agent shall
make such deductions and (iii) the applicable withholding agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Requirements of Law.

(b)         Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Requirements of Law.

(c)         Without duplication of any amounts paid under Sections 2.17(a) or
2.17(b) above, the Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for any Indemnified Taxes payable by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d)         Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that no Loan Party has already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)         As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.





 

--------------------------------------------------------------------------------

 

 

 

(f)         Each Lender shall, at such times as are reasonably requested by
Borrower or the Administrative Agent, provide Borrower and the Administrative
Agent with any properly completed and executed documentation prescribed by law,
or reasonably requested by Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify
Borrower and the Administrative Agent of its inability to do so.  Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to Tax at a rate reduced by an
applicable tax treaty, Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i)    Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding.

(ii)   Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent) whichever of the following is applicable:

(A)        two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party and
such other documentation as required under the Code,

(B)        two properly completed and duly signed copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) two properly completed and duly signed certificates, substantially in
the form of Exhibit Q (any such certificate a “United States Tax Compliance
Certificate”), and (y) two properly completed and duly signed copies of Internal
Revenue Service Form W-8BEN (or any successor forms),

(D)        to the extent a Foreign Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner that would be required under this Section
2.17 if such beneficial owner were a Lender, as applicable (provided that, if
the Lender is a partnership (and not a participating Lender)





 

--------------------------------------------------------------------------------

 

 

 

and one or more direct or indirect partners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such direct or indirect partners), or

(E)        any other form prescribed by applicable Requirements of Law as a
basis for claiming an exemption from or a reduction in U.S. federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii)  If a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s FATCA obligations and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the Effective Date.

Notwithstanding any other provision of this paragraph (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(g)         If and to the extent the Administrative Agent or a Lender
determines, in its sole good faith discretion, that it received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay to the relevant Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section 2.17 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the applicable Loan Party,
upon the request of the Administrative Agent or such Lender, as applicable,
agrees promptly to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent or such Lender, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that the
Administrative Agent or such Lender deems confidential).  Notwithstanding
anything to the contrary, this Section 2.17(g) shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to Taxes which it deems confidential to any Loan
Party or any other person).

(h)         The agreements in this Section 2.17 shall survive the termination of
this Agreement, an assignment of rights by or replacement of any Lender and the
repayment of all Loans and all other amounts payable hereunder.





 

--------------------------------------------------------------------------------

 

 

 

(i)          For the avoidance of doubt, for purposes of this Section 2.17, the
term “Lender” shall include any Issuing Bank and any Swingline Lender.

(j)          If the Administrative Agent is a United States person (as defined
in Section 7701(a)(30) of the Code), it shall deliver to the Borrower two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form). If the Administrative Agent is not a United
States person (as defined in Section 7701(a)(30) of the Code), it shall deliver
to the Borrower (1) Internal Revenue Service Form W-8ECI with respect to
payments to be received by it as a beneficial owner and (2) Internal Revenue
Service Form W-8IMY (together with required accompanying documentation) with
respect to payments to be received by it on behalf of the Lenders.

Section 2.18       Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)         The Borrower shall make each payment required to be made by it under
any Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments to be made directly to any Issuing
Bank or the Swingline Lender shall be made as expressly provided herein,
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  Except as
otherwise provided herein, if any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day.  If any payment on a Eurocurrency Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension.  All payments or prepayments of any Loan shall be made in
dollars, all reimbursements of any LC Disbursements shall be made in dollars,
all payments of accrued interest payable on a Loan or LC Disbursement shall be
made in dollars, and all other payments under each Loan Document shall be made
in dollars.

(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)         If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC





 

--------------------------------------------------------------------------------

 

 

 

Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Revolving Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension.  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

Section 2.19       Mitigation Obligations; Replacement of Lenders.

(a)         If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17(a) or (c) or
any event gives rise to the operation of Section 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

(b)         If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.23, (ii) the Borrower is required to pay any amount to
any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender is a Defaulting Lender, then the





 

--------------------------------------------------------------------------------

 

 

 

Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Loan or Revolving Commitment is
being assigned and delegated, the consent of each Issuing Bank and each
Swingline Lender), which consents, in each case, shall not unreasonably be
withheld or delayed, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and unreimbursed participations
in LC Disbursements and Swingline Loans, accrued but unpaid interest thereon,
accrued but unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) the Borrower or
such assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15, or payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.23, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply.  Each party hereto
agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

Section 2.20       Incremental Borrowings.

(a)         At any time and from time to time after the Effective Date, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
increases in the aggregate amount of the Revolving Commitments (each such
increase, a “Revolving Commitment Increase”) from one or more entities that are
then Lenders and Additional Revolving Lenders; provided that at the time of each
such request and upon the effectiveness of each Incremental Revolving Facility
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing or shall result therefrom, (ii) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clause (i) above,
(iii) the maturity date shall be the Revolving Maturity Date, and such Revolving
Commitment Increase shall otherwise be on identical terms (including with
respect to security interests and guaranties) to those of the Revolving
Commitments pursuant to this Agreement, and (iv) any Incremental Revolving
Facility Amendment shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Lenders providing the applicable Revolving
Commitment Increase; provided that no Issuing Bank or Swingline Lender shall be
required to act as “issuing bank” or “swingline lender” under any such Revolving
Commitment Increase without its written consent.  Each Revolving Commitment
Increase shall be in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.

(b)         At any time and from time to time after the Effective Date, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), request to effect one or more
additional tranches of term loans hereunder or increases in the aggregate amount
of the Term Loans, which shall take the form of an additional tranche of term
loans hereunder or an increase in an





 

--------------------------------------------------------------------------------

 

 

 

existing tranche of term loans hereunder (each such additional tranche or
increase, a “Term Commitment Increase”) from one or more entities that are then
Lenders and Additional Term Lenders; provided that at the time of each such
request and upon the effectiveness of each Incremental Term Facility Amendment,
(i) subject to the last sentence of Section 4.02, no Default or Event of Default
shall have occurred and be continuing or shall result therefrom, (ii) the
Borrower shall have delivered a certificate of a Financial Officer to the effect
set forth in clause (i) above, (iii) the maturity date of any term loans
incurred pursuant to such Term Commitment Increase shall not be earlier than the
Latest Maturity Date, the Weighted Average Life to Maturity of any such term
loans incurred pursuant to such Term Commitment Increase shall not be shorter
than the remaining Weighted Average Life to Maturity of any outstanding Term
Loans and the security interests and guaranties benefiting the term loans under
such Term Commitment Increase shall be identical to those benefiting any
outstanding Term Loans, (iv) the interest rate, interest rate margins, rate
floors, upfront fees, funding discount, original issue discount, prepayment
terms and premiums and, subject to clause (iii), the amortization schedule for
any term loans incurred pursuant to such Term Commitment Increase shall be
determined by the Borrower and the Lenders providing the applicable Term
Commitment Increase; provided that in the event that the interest rate margins
for any term loans incurred pursuant to such Term Commitment Increase
(determined as of the date of incurrence of such term loans) are higher than the
interest rate margins for the Term Loans incurred on the Effective Date or on
the First Amendment Effective Date or the Second Amendment Effective Dateof any
Class then outstanding (determined as of such date (giving effect to any
amendments to the Applicable Rate for such Term Loans that become effective
subsequent to the Effective Date but prior to such date, but excluding the
effect to any increase in interest rate margins with respect thereto pursuant to
this clause (iv)) by more than 50 basis points, then the interest rate margins
for the Term Loans incurred on the Effective Date or on the First Amendment
Effective Date or the Second Amendment Effective Dateof such Class then
outstanding shall be increased to the extent necessary so that such interest
rate margins are equal to the interest rate margins for such term loans pursuant
to such Term Commitment Increase minus 50 basis points; provided further, that,
in determining the interest rate margins applicable to the term loans incurred
pursuant to such Term Commitment Increase and the Term Loans incurred on or
prior to the Effective Dateof any Class then outstanding (A) OID or upfront or
similar fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the relevant Lenders in the primary syndication thereof shall
be included (with OID being equated to interest rate margins based on an assumed
four-year life to maturity), (B) customary arrangement or commitment fees
payable to any of the Arrangers (or their respective affiliatesAffiliates) in
connection with this Agreement or to one or more arrangers (or their
affiliatesAffiliates) of any Term Commitment Increase shall be excluded and (C)
if the term loans incurred pursuant to such Term Commitment Increase include an
interest rate floor greater than the interest rate floor applicable to the Term
Loans incurred on the Effective Date or on the First Amendment Effective Date or
the Second Amendment Effective Dateof such Class then outstanding, such
increased amount shall be equated to interest rate margins for purposes of
determining whether an increase to the applicable interest rate margins for the
Term Loans incurred on the Effective Date or on the First Amendment Effective
Date or the Second Amendment Effective Dateof such Class then outstanding shall
be required, to the extent an increase in the interest rate floor for the Term
Loans incurred on the Effective Date or on the First Amendment Effective Date or
the Second Amendment Effective Dateof such Class then outstanding would cause an
increase in the interest rate then in effect, and in such case the interest rate
floor (but not the interest rate margin) applicable to the Term Loans incurred
on the Effective Date or on the First Amendment Effective Date or the Second
Amendment Effective Dateof such Class then outstanding shall be increased by
such increased amount (and, for purposes of the foregoing, (x) the Term Loans
outstanding on the Third Amendment Effective Date shall be deemed to have been
incurred with OID or upfront fees of 25 basis points and (y) subject to the
foregoing clause (y), if the Term Loans of any Class shall have been incurred
with different amounts of OID or upfront fees, then the interest rate margins
with respect to all the Term Loans of such Class will be determined on the basis
of the weighted average of the amounts of such OID and/or upfront fees), and (v)
any Incremental Term Facility Amendment shall be on the terms and





 

--------------------------------------------------------------------------------

 

 

pursuant to documentation to be determined by the Borrower and the Lenders
providing the applicable Term Commitment Increase; provided that to the extent
such terms and documentation are not consistent with this Agreement (except to
the extent permitted by clause (iii) or (iv) above), they shall be reasonably
satisfactory to the Administrative Agent.  Each Term Commitment Increase shall
be in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof; provided that such amount may be less than
$10,000,000 if such amount represents all the remaining availability under the
Incremental Cap.

(c)         Each notice from the Borrower pursuant to this Section shall set
forth the requested amount of the relevant Revolving Commitment Increase or Term
Commitment Increase.  Notwithstanding anything to contrary herein, the aggregate
principal amount of any Revolving Commitment Increases or any Term Commitment
Increases may not exceed the Incremental Cap at the time of effectiveness
thereof.

(d)         Commitments in respect of any Revolving Commitment Increase shall
become Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Revolving Lender, an increase in such Revolving Lender’s
Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the applicable
Lenders and the Administrative Agent.  Revolving Commitment Increases may be
provided by any existing Lender (it being understood that no existing Lender
shall have the right to participate in or, unless it agrees, be obligated to
provide, any Revolving Commitment Increase) or by any Additional Revolving
Lender.  An Incremental Revolving Facility Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section.  The effectiveness of any Incremental
Revolving Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Lenders providing the applicable Revolving
Commitment Increase, be subject to the satisfaction on the date thereof (each,
an “Incremental Revolving Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Borrowing” in Section 4.02 shall be deemed to refer to the Incremental
Revolving Facility Closing Date) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).

(e)         Commitments in respect of any Term Commitment Increase shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental Term
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents executed by the Borrower, the applicable Lenders and the
Administrative Agent.  Term Commitment Increases may be provided by any existing
Lender (it being understood that no existing Lender shall have any right to
participate in or, unless it agrees, be obligated to provide, any Term
Commitment Increase) or by any Additional Term Lender.  An Incremental Term
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section.  The effectiveness of any Incremental Term Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Lenders providing
the applicable Term Commitment Increase, be subject to the satisfaction on the
date thereof (each, an “Incremental Term Facility Closing Date”) of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Borrowing” in Section 4.02 shall be deemed to refer to the
Incremental Term Facility Closing Date) and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Effective Date under Section
4.01 (other





 

--------------------------------------------------------------------------------

 

 

 

than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).

(f)         (i)  Upon each Revolving Commitment Increase pursuant to this
Section, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of such Revolving Commitment Increase (each, a “Revolving
Commitment Increase Lender”), and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Revolving Lender (including each such Revolving Commitment
Increase Lender) will equal such Revolving Lender’s Applicable Percentage
thereof.  Any Revolving Loans outstanding immediately prior to the date of such
Revolving Commitment Increase that are Eurocurrency Loans will (except to the
extent otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Revolving
Lenders holding such Loans immediately prior to the date of such Revolving
Commitment Increase, in each case until the last day of the then-current
Interest Period applicable to any such Loan, at which time it will be repaid or
refinanced with new Revolving Loans made pursuant to Section 2.01 in accordance
with the Applicable Percentages of the Revolving Lenders after giving effect to
the Revolving Commitment Increase; provided, however, that upon the occurrence
of any Event of Default, each Revolving Commitment Increase Lender will promptly
purchase (for cash at face value) assignments of portions of such outstanding
Revolving Loans of other Revolving Lenders so that, after giving effect thereto,
all Revolving Loans that are Eurocurrency Loans are held by the Revolving
Lenders in accordance with their then-current Applicable Percentages.  Any such
assignments shall be effected in accordance with the provisions of Section
9.04; provided that the parties hereto hereby consent to such assignments and
the minimum assignment amounts and processing and recordation fee set forth in
Section 9.04(b) shall not apply thereto.  If there are any ABR Revolving Loans
outstanding on the date of such Revolving Commitment Increase, such Loans shall
either be prepaid by the Borrower on such date or refinanced on such date
(subject to satisfaction of applicable borrowing conditions) with Revolving
Loans made on such date by the Revolving Lenders (including the Revolving
Commitment Increase Lenders) in accordance with their Applicable
Percentages.  In order to effect any such refinancing, (i) each Revolving
Commitment Increase Lender will make ABR Revolving Loans to the Borrower by
transferring funds to the Administrative Agent in an amount equal to the
aggregate outstanding amount of such Loans of such Type times a percentage
obtained by dividing the amount of such Revolving Commitment Increase Lender’s
Revolving Commitment Increase by the aggregate amount of the Revolving
Commitments (after giving effect to the Revolving Commitment Increase on such
date) and (ii) such funds will be applied to the prepayment of outstanding ABR
Revolving Loans held by the Revolving Lenders other than the Revolving
Commitment Increase Lenders, and transferred by the Administrative Agent to the
Revolving Lenders other than the Revolving Commitment Increase Lenders, in such
amounts so that, after giving effect thereto, all ABR Revolving Loans will be
held by the Revolving Lenders in accordance with their then-current Applicable
Percentages.  On the date of such Revolving Commitment Increase, the Borrower
will pay to the Administrative Agent, for the accounts of the Revolving Lenders
receiving such prepayments, accrued and unpaid interest on the principal amounts
of their Revolving Loans being prepaid.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(ii)         Upon each Term Commitment Increase pursuant to this Section, each
Additional Term Lender with shall make an additional term loan to the Borrower
in a principal amount equal to such Lender’s





 

--------------------------------------------------------------------------------

 

 

 

Term Commitment Increase.  Any such term loan shall be a “Term Loan” for all
purposes of this Agreement and the other Loan Documents.

(g)         This Section 2.20 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

Section 2.21       Refinancing Amendments; Maturity Extension.

(a)         At any time after the Effective Date, the Borrower may obtain, from
any Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
in respect of (i) all or any portion of the Term Loans then outstanding under
this Agreement (which for purposes of this clause (i) will be deemed to include
any then outstanding Other Term Loans) or (ii) all or any portion of the
Revolving Loans (or unused Revolving Commitments) under this Agreement (which
for purposes of this clause (ii) will be deemed to include any then outstanding
Other Revolving Loans and Other Revolving Commitments), in the form of (x) Other
Term Loans or Other Term Commitments or (y) Other Revolving Loans or Other
Revolving Commitments, as the case may be, in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (A) will rank pari passu in right of payment with the other Loans
and Commitments hereunder, (B) will rank pari passu in right of security with
the other Loans and Commitments hereunder, (C) will have such pricing and
optional prepayment terms as may be agreed by the Borrower and the Lenders
thereof, (D) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Commitments) being refinanced and (y) with
respect to any Other Term Loans or Other Term Commitments, will have a maturity
date that is not prior to the maturity date of, and will have a Weighted Average
Life to Maturity that is not shorter than, the Term Loans being refinanced and
(E) will have terms (other than interest rate, redemption premiums and
subordination terms) that are substantially identical to, or less favorable to
the investors providing such Credit Agreement Refinancing Indebtedness than, the
Refinanced Debt; provided further that the terms applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.  The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.21 shall be in an
aggregate principal amount that is (x) not less than $10,000,000 in the case of
Other Term Loans or $5,000,000 in the case of Other Revolving Loans and (y) an
integral multiple of $1,000,000 in excess thereof unless such amount represents
the total outstanding amount of the Refinanced Debt.  Any Refinancing Amendment
may provide for the issuance of Letters of Credit for the account of the
Borrower, or the provision to the Borrower of Swingline Loans, pursuant to any
Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments).  Any Refinancing Amendment
may, without





 

--------------------------------------------------------------------------------

 

 

 

the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section.  In addition, if so provided in the relevant Refinancing
Amendment and with the consent of each Issuing Bank, participations in Letters
of Credit expiring on or after the Revolving Maturity Date shall be reallocated
from Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

(b)         At any time after the Effective Date, the Borrower and any Lender
may agree, by notice to the Administrative Agent (each such notice, an
“Extension Notice”), to extend the maturity date of such Lender’s Revolving
Commitments and/or Term Loans to the extended maturity date specified in such
Extension Notice (it being understood that no existing Lender shall have any
right to participate in or, unless it agrees, be obligated to participate in any
such maturity date extension).

(c)         This Section 2.21 shall supersede any provisions in Section 2.18 or
Section 9.02 to the contrary.

Section 2.22       Defaulting Lenders.

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)    Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(ii)   Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, in the case of a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to each Issuing Bank or Swingline Lender hereunder; third, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its





 

--------------------------------------------------------------------------------

 

 

 

obligations under this Agreement; and seventh, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or LC Disbursements
and such Lender is a Defaulting Lender under clause (a) of the definition
thereof, such payment shall be applied solely to pay the relevant Loans of, and
LC Disbursements owed to, the relevant non-Defaulting Lenders on a pro rata
basis prior to being applied pursuant to Section 2.05(j).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to Section 2.05(j) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents thereto.

(iii)  Certain Fees.  That Defaulting Lender (A) shall not be entitled to
receive or accrue any commitment fee pursuant to Section 2.12(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (B) shall not be entitled to receive
any Letter of Credit Fees as provided in Section 2.12(b).

(iv)  Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.04 and 2.05 and the payments of participation fees
pursuant to Section 2.12(b), the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided that (1) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(A) the Revolving Commitment of that non-Defaulting Lender minus (B) the
aggregate principal amount of the Revolving Loans of that Lender, (2) any such
acquisition, refinancing or funding of participations shall only occur to the
extent that the conditions set forth in Section 4.02 are satisfied after giving
effect thereto and (3) in the case of Letters of Credit, no such acquisition,
refinancing or funding of participations shall be required to the extent such
Letter of Credit has been cash collateralized.

(b)         Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
each Swingline Lender and each Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.22(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 2.23      Illegality.  If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through





 

--------------------------------------------------------------------------------

 

 

 

the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert ABR Loans denominated in dollars to
Eurocurrency Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (a) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurocurrency Loans
of such Lender to ABR Loans either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans, and (b) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the Adjusted
LIBO Rate, the Administrative Agent shall during the period of such suspension
compute the Alternate Base Rate applicable to such Lender without reference to
the Adjusted LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted LIBO Rate.  Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted LIBO Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Lenders and the
Issuing Banks that:

Section 3.01      Organization; Powers.  Each of Holdings, the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept exists in the relevant jurisdictions) under the laws of the
jurisdiction of its organization, has the corporate or other organizational
power and authority to carry on its business as now conducted and as proposed to
be conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Financing Transactions and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02      Authorization; Enforceability.  The Financing Transactions to
be entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests.  This Agreement has been duly executed and delivered
by each of Holdings and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
Holdings, the Borrower or such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03       Governmental Approvals; No Conflicts.  The Financing
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate (i) the Organizational Documents of, or (ii) any Requirements of Law
applicable to, Holdings, the Borrower or any Subsidiary, (c) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, the Borrower or any Subsidiary or their respective assets, or
give rise to a right thereunder to





 

--------------------------------------------------------------------------------

 

 

 

require any payment, repurchase or redemption to be made by Holdings, the
Borrower or any Subsidiary, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and (d)
will not result in the creation or imposition of any Lien on any asset of
Holdings, the Borrower or any Subsidiary, except Liens created under the Loan
Documents, except (in the case of each of clauses (a), (b)(ii) and (c)) to the
extent that the failure to obtain or make such consent, approval, registration,
filing or action, or such violation, as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 3.04       Financial Condition; No Material Adverse Effect.

(a)         The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Borrower and its subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b)         The unaudited consolidated balance sheet of the Borrower and its
subsidiaries dated June 30, 2016 and the related consolidated statements of
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)         Since December 31, 2015, there has been no Material Adverse Effect.

Section 3.05       Properties.

(a)         Each of Holdings, the Borrower and the Subsidiaries has good title
to all the Mortgaged Properties, (i) free and clear of all Liens except for
Permitted Encumbrances and (ii) except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or as
proposed to be conducted or to utilize such properties for their intended
purposes, in each case, except where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(b)         No Mortgage encumbers Mortgaged Property that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 5.07.

Section 3.06       Litigation and Environmental Matters.

(a)         Except as set forth in Schedule 3.06(a), there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Holdings or the Borrower, threatened in writing
against or affecting Holdings, the Borrower or any Subsidiary that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b)         Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any





 

--------------------------------------------------------------------------------

 

 

 

permit, license or other approval required under any Environmental Law, (ii)
has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability, or (iv) has, to the knowledge of
Holdings or the Borrower, any basis to reasonably expect that Holdings, the
Borrower or any Subsidiary will become subject to any Environmental Liability,
or (v) currently owns, leases or operates, or to the knowledge of Holdings, the
Borrower or any Subsidiary has formerly owned, leased or operated any properties
which contain or where there has been a Release or threat of Release of any
Hazardous Materials in amounts or concentrations which constitute a violation
of, or require investigation, response or other corrective action by Holdings,
the Borrower or any Subsidiary under, applicable Environmental Laws.  To the
knowledge of Holdings or the Borrower, all Hazardous Materials transported from
any property currently or formerly owned or operated by any of Holdings, the
Borrower or any Subsidiary for off-site disposal have been disposed of in a
manner which would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.

Section 3.07       Compliance with Laws and Agreements.  Each of Holdings, the
Borrower and its Subsidiaries is in material compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.08      Investment Company Status.  None of Holdings, the Borrower or
any Subsidiary is required to register as an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940, as amended
from time to time.

Section 3.09       Taxes.  Except for failures that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
Holdings, the Borrower and each Subsidiary (a) have timely filed or caused to be
filed all Tax returns and reports required to have been filed and (b) have paid
or caused to be paid all Taxes levied or imposed on it or its properties, income
or assets (whether or not shown on a Tax return) including in their capacity as
tax withholding agents, except any Taxes that are being contested in good faith
by appropriate proceedings, provided that Holdings, the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves
therefore in accordance with GAAP.

There is no current, pending or proposed Tax assessment, deficiency or other
claim against Holdings, the Borrower or any Subsidiary except (i) those being
actively contested by Holdings, the Borrower or such Subsidiary in good faith
and by appropriate proceedings diligently conducted that stay the enforcement of
the Tax in question and for which adequate reserves have been provided in
accordance with GAAP or (ii) those that would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.10       ERISA.

(a)         Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b)         Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of





 

--------------------------------------------------------------------------------

 

 

 

ERISA), (iii) no Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan and
(iv) no Loan Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.

Section 3.11      Disclosure.  None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date,
it being understood that any such projected financial information may vary from
actual results and such variations could be material.

Section 3.12      Subsidiaries.  As of the Effective Date, Schedule 3.12 sets
forth the name of, and the ownership interest of Holdings, the Borrower and each
Subsidiary in each Subsidiary.

Section 3.13      Intellectual Property; Licenses, Etc.  Holdings, the Borrower
and its Subsidiaries own, license or possess the right to use, all Intellectual
Property that is reasonably necessary for the operation of their businesses as
currently conducted, without conflict with the Intellectual Property of any
Person, except to the extent such conflicts, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  No
Intellectual Property used by Holdings, the Borrower or any Subsidiary in the
operation of its business as currently conducted infringes upon any rights held
by any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect.  No
claim or litigation regarding any of the Intellectual Property is pending or, to
the knowledge of Holdings and the Borrower, threatened against Holdings, the
Borrower or any Subsidiary, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 3.14      Solvency.  Immediately after the consummation of the
Transactions to occur on each of the Effective Date, the First Amendment
Effective Date and the Second Amendmentthe Effective Date, after taking into
account all applicable rights of indemnity and contribution, (a) the fair value
of the assets of Holdings, the Borrower and its Subsidiaries, taken as a whole,
at a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
Holdings, the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, (c) Holdings, the
Borrower and its Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (d) Holdings, the Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following each of the Effective Date,
the First Amendment Effective Date and the Second Amendmentthe Effective
Date.  For purposes of this Section 3.14, the amount of any contingent liability
at any time shall be computed as the amount that, in the light of all of the
facts and circumstances existing at such time, represents the amount that could
reasonably be expected to become an actual or matured liability.





 

--------------------------------------------------------------------------------

 

 

 

Section 3.15      Senior Indebtedness.  The Loan Document Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Indebtedness that is subordinated in right of
payment to other Indebtedness of any Loan Party.

Section 3.16       Federal Reserve Regulations.  None of Holdings, the Borrower
or any Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

Section 3.17       Use of Proceeds.  The Borrower will use the proceeds of (a)
the Term Loans made on the Effective Date,  together with cash on hand of the
Borrower, to finance the Transactions and to pay the Transaction Costs, (b) the
Term Loans made on the First Amendment Effective Date to make contributions to
FreedomRoads Entities to finance or refinance RV Dealership Acquisitions, (c)
the Term Loans made on the Second Amendment Effective Date to make contributions
to FreedomRoads Entities to finance or refinance RV Dealership Acquisitions and
to fund acquisitions, purchases of inventory and capital expenditures, in each
case to the extent permitted under this Agreement, and (dpursuant to any Term
Commitment Increase solely for the purposes set forth in the applicable
Incremental Term Facility Amendment and (c) the Revolving Loans and Swingline
Loans made after the Effective Date to fund working capital requirements and for
other general corporate purposes.

Section 3.18      Sanctions Laws; USA Patriot Act.  None of Holdings, the
Borrower or any of the Subsidiaries or, to the knowledge of Holdings or the
Borrower, any of their Affiliates or any director, officer, agent or employee of
Holdings, the Borrower, their Affiliates or the Subsidiaries is a Person,
government or country with whom transactions or dealings would be prohibited
under any of the sanctions administered or enforced by the U.S. Department of
the Treasury (including the Office of Foreign Assets Control), the U.S.
Department of Commerce, the U.S. Department of State, the European Union, Her
Majesty’s Treasury or any other relevant sanctions authority with jurisdiction
over such Person (collectively “Sanctions”), nor is any of Holdings, the
Borrower, any of their Affiliates or any of the Subsidiaries located, organized,
resident, doing business or conducting transactions with the government of, or
Persons within, a country or territory that is the subject of Sanctions.  No
part of the proceeds of the Loans will be used directly or, to the knowledge of
the Borrower, indirectly, (i) to fund any activities of or business with any
Person that, at the time of such funding, is the subject of Sanctions, or in any
country or territory that, at the time of such funding or facilitation, is the
subject of Sanctions, or (ii) in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as Lender, Agent or otherwise) of Sanctions.  Holdings, the Borrower and
its Subsidiaries and, to the knowledge of Holdings and the Borrower, CWH and the
directors, officers, agents and employees of Holdings, the Borrower, CWH and
their respective subsidiaries, are in compliance in all material respects with
the USA Patriot Act.

Section 3.19       No Unlawful Contributions or Other Payments.  Holdings, the
Borrower and the Subsidiaries and, to the knowledge of Holdings and the
Borrower, CWH and the directors, officers, agents and employees of Holdings, the
Borrower,  CWH and their respective subsidiaries, are in compliance in all
material respects with the Foreign Corrupt Practices Act of 1977, as amended,
and rules and regulations thereunder and the UK Bribery Act (collectively,
“Anti-Corruption Laws”). No part of the proceeds of the Loans will be used
directly or, to the knowledge of the Borrower, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office,





 

--------------------------------------------------------------------------------

 

 

 

or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Law.

ARTICLE IV

CONDITIONS

Section 4.01      Effective Date.  The obligations of the Lenders to make Loans
and of each Issuing Bank to issue Letters of Credit hereunder on the Effective
Date is subject to each of the following conditions, each of which shall be
satisfied (or waived in accordance with Section 9.02):

(a)         The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

(b)         The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of Kirkland & Ellis LLP, counsel for the Loan Parties,
and local counsel in each jurisdiction in which a Loan Party is organized, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.  Each of Holdings and the Borrower hereby requests such counsel to
deliver such opinions.

(c)         The Administrative Agent shall have received a certificate of the
Borrower, dated the Effective Date, substantially in the form of Exhibit H,
executed by any Responsible Officer of such Loan Party.

(d)         The Administrative Agent shall have received a certificate of each
Loan Party, dated the Effective Date, executed by a secretary or other
Responsible Officer of such Loan Party, including or attaching copies of the
following: (i) each Organizational Document of each Loan Party certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Responsible Officers of each
Loan Party executing the Loan Documents to which it is a party, (iii)
resolutions of the Board of Directors of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate from the
applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation.

(e)         The Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Arrangers and the Borrower to be due
and payable to the Arrangers and the Lenders on or prior to the Effective Date,
including syndication fees and, to the extent invoiced at least two Business
Days prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party.

(f)         The Collateral and Guarantee Requirement shall have been satisfied
and the Administrative Agent shall have received a completed Perfection
Certificate dated the Effective Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and none of such
Collateral shall be subject to any other pledges, security interests or
mortgages except Liens permitted by Section 6.02.





 

--------------------------------------------------------------------------------

 

 

 

(g)         Since December 31, 2015, no event, change or circumstance shall have
occurred, that has caused or would reasonably be expected to cause, either
individually or in the aggregate, a Material Adverse Effect).

(h)         The Administrative Agent shall have received certificates of
insurance in form and substance reasonably satisfactory to the Administrative
Agent evidencing the existence of insurance to be maintained by Holdings, the
Borrower and its Subsidiaries pursuant to Section 5.07, and the Administrative
Agent shall be designated as additional insured and loss payee or mortgagee as
its interest may appear thereunder, or solely as additional insured, as the case
may be, thereunder (provided that if such endorsement as additional insured
cannot be delivered by the Effective Date, the Administrative Agent may consent
to such endorsement being delivered at such later date as it deems appropriate
in the circumstances).

(i)          The Arrangers shall have received, as described in Section 3.04,
(i) the Audited Financial Statements, which financial statements shall be
prepared in accordance with GAAP and accompanied by audit reports thereon (and
such audit reports shall not be subject to any “going concern” disclosures or
like qualification or exception or any qualification as to the scope of such
audit) and (ii) unaudited consolidated financial statements of the Borrower
comprising a balance sheet, a statement of operations and a statement of cash
flows for each fiscal quarter ending March 31, 2016 and June 30, 2016, which
financial statements referred to in clause (ii) shall be prepared in accordance
with GAAP on a basis consistent with the Audited Financial Statements referred
to in clause (i) above (provided that such financial statements referred to in
clause (ii) need not contain footnotes) and shall be certified by a Financial
Officer as presenting fairly, in all material respects, the consolidated
financial position, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates or for the periods covered, as applicable.

(j)          The Refinancing shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of Loans on the Effective
Date and the Administrative Agent shall have received evidence reasonably
satisfactory to it of the same.

(k)         The Lenders shall have received a certificate from the chief
financial officer of the Borrower substantially in the form of Exhibit F
certifying as to the solvency of the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions.

(l)          The Administrative Agent and the Arrangers shall have received, at
least three Business Days prior to the Effective Date, all documentation and
other information about the Loan Parties as shall have been requested in writing
by the Administrative Agent or the Arrangers that they shall have determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

(m)        The Administrative Agent shall have received copies of Uniform
Commercial Code, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Administrative Agent deems necessary or appropriate,
none of which encumber the Collateral covered or intended to be covered by the
Security Documents (other than Permitted Encumbrances).





 

--------------------------------------------------------------------------------

 

 

 

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

Section 4.02      Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the borrowing
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a)         The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as the case may be; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be.

(b)         At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
the case may be, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

Notwithstanding anything in this Section 4.02 and in Section 2.20 to the
contrary, to the extent that the proceeds of a Term Commitment Increase are to
be used to finance a Permitted Acquisition or Investment permitted hereunder,
the only conditions precedent to the funding of such Term Commitment Increase
shall be the conditions precedent set forth in the related Incremental Term
Facility Amendment.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated (or
cash collateralized or backstopped pursuant to arrangements satisfactory to the
relevant Issuing Bank) and all LC Disbursements shall have been reimbursed, each
of Holdings and the Borrower covenants and agrees with the Lenders and the
Issuing Banks that:

Section 5.01      Financial Statements and Other Information.  Holdings or the
Borrower will furnish to the Administrative Agent, on behalf of each Lender and
the Issuing Banks:

(a)         (i)on or before the date that is 100 days after the end of each such
fiscal year of the Borrower, an audited consolidated balance sheet and audited
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows of the Borrower as of the end of and for such year, and
related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall





 

--------------------------------------------------------------------------------

 

 

 

be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and certified by a
Financial Officer, in each case to the effect that such consolidated financial
statements present fairly in all material respects the financial condition as of
the end of and for such year and results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii)a management report setting forth a narrative
report and management’s discussion and analysis of the financial condition and
results of operations of the Borrower for such fiscal year, as compared to
amounts for the previous fiscal year;

(b)         (i) on or before the date that is 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited consolidated balance sheet and unaudited consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows of the
Borrower as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition as of the end of and for such fiscal quarter and such portion of the
fiscal year and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) a management report setting forth a narrative report and
management’s discussion and analysis, of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year;

(c)         simultaneously with the delivery of each set of financial statements
referred to in paragraphs (a) and (b) above, a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations (A) of Consolidated EBITDA and the Total Leverage Ratio for the
applicable period and, with respect to any Test Period in which the Financial
Performance Covenant is applicable, demonstrating compliance with the Financial
Performance Covenant and (B) in the case of financial statements referred to in
paragraph (a) above, beginning with the financial statements for the fiscal year
of the Borrower ending December 31, 2017, of Excess Cash Flow for such fiscal
year and (iii) in the case of financial statements referred to in paragraph (a)
above, setting forth a reasonably detailed calculation of the Available Amount;

(d)         not later than 75 days after the commencement of each fiscal year of
the Borrower, a detailed consolidated budget for the Borrower and its
Subsidiaries for such fiscal year (including a projected consolidated balance
sheet and consolidated statements of projected operations, comprehensive income
and cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget); and

(e)         promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
any Intermediate Parent, the Borrower or any of its Subsidiaries, or compliance
with the terms of any Loan Document, as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing.





 

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing reports on Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower, CWH or any other parent company of
the Borrower filed with the SEC and containing such information; provided that
(i) to the extent such information relates to CWH or another parent company of
the Borrower, such information includes consolidating information, which may be
unaudited, that explains in reasonable detail the differences between the
information relating to CWH, on the one hand, and the information relating to
the Borrower and its Subsidiaries on a standalone basis, on the other hand, and
(ii) to the extent such information is in lieu of information required to be
provided under Section 5.01(a), such materials are accompanied by a report and
opinion of Ernst & Young or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (iii) such
information (or the consolidating information referred to in clause (i) above,
shall be certified by a Financial Officer in each case to the effect that such
consolidated financial statements or consolidating information present fairly in
all material respects the financial conditionposition as of the end of and for
such yearthe applicable fiscal period, and results of operations and cash flows
for such fiscal period, of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied subject, in the case of
quarterly financial statements, to the absence of footnotes and to normal
year-end adjustments.

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)), or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and
Issuing Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent upon its reasonable request until a written notice to cease
delivering paper copies is given by the Administrative Agent and (B) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and upon its reasonable request, provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or maintain paper copies of the documents referred to
above, and each Lender and Issuing Bank shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Private-Side Information.  The Borrower hereby agrees that it will
identify in writing that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (ii)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any Private-Side
Information (provided,  however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”, and (iv)
the Administrative Agent and the Arrangers shall be entitled





 

--------------------------------------------------------------------------------

 

 

 

to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.

Section 5.02      Notices of Material Events.  Promptly after any Responsible
Officer of Holdings or the Borrower obtains actual knowledge thereof, Holdings
or the Borrower will furnish to the Administrative Agent (for distribution to
each Lender and the Issuing Banks through the Administrative Agent) written
notice of the following:

(a)         the occurrence of any Default;

(b)         to the extent permissible by law, the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of a Financial Officer or another executive officer
of Holdings, the Borrower or any Subsidiary, affecting CWH, Holdings, any
Intermediate Parent, the Borrower or any Subsidiary or the receipt of a notice
of an Environmental Liability that could reasonably be expected to result in a
Material Adverse Effect; and

(c)         the occurrence of any ERISA Event that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03       Information Regarding Collateral.

(a)         Holdings or the Borrower will furnish to the Administrative Agent
prompt (and in any event within 30 days or such longer period as reasonably
agreed to by the Administrative Agent) written notice of any change (i) in any
Loan Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of incorporation or organization of any Loan
Party or in the form of its organization, (iii) in any Loan Party’s
organizational identification number or (iv) in the location of any Loan Party’s
chief executive office.

(b)         Not later than five days after delivery of financial statements
pursuant to Section 5.01(a) or (b), Holdings or the Borrower shall deliver to
the Administrative Agent a certificate executed by a Responsible Officer of
Holdings or the Borrower (i) setting forth the information required pursuant to
Sections 1, 4, 5, 6 and 7 of the Perfection Certificate or confirming that there
has been no change in such information since the date of the Perfection
Certificate delivered on the Effective Date or the date of the most recent
certificate delivered pursuant to this Section, (ii) identifying any Wholly
Owned Subsidiary that has become, or ceased to be, a Material Subsidiary during
the most recently ended fiscal quarter and (iii) certifying that all notices
required to be given prior to the date of such certificate by Section 5.02 have
been given.

Section 5.04      Existence; Conduct of Business.  Each of Holdings and the
Borrower will, and will cause each Subsidiary to, do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, in each case that are material
to the conduct of its business, except to the extent (other than with respect to
the preservation of the existence of Holdings and the Borrower) that the failure
to do so could not reasonably be expected to have a Material Adverse
Effect; provided that





 

--------------------------------------------------------------------------------

 

 

 

the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by Section
6.05.

Section 5.05      Payment of Taxes, etc.  Each of Holdings and the Borrower
will, and will cause each Subsidiary to, pay its obligations and liabilities in
respect of Taxes (including in its capacity as a withholding agent) levied or
imposed upon it or its properties, income or assets, before the same shall
become delinquent or in default, except to the extent (i) any such Taxes are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP or (ii) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.06       Maintenance of Properties.  Each of Holdings and the Borrower
will, and will cause each Subsidiary to, keep and maintain all property material
to the conduct of its business in good working order and condition (subject to
casualty, condemnation and ordinary wear and tear), except where the failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.07       Insurance.

(a)         Each of Holdings and the Borrower will, and will cause each
Subsidiary to, maintain, with insurance companies that Holdings believes (in the
good faith judgment of the management of Holdings) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which Holdings
believes (in the good faith judgment of management of Holdings) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as Holdings believes (in the
good faith judgment or the management of Holdings) are reasonable and prudent in
light of the size and nature of its business, and will furnish to the Lenders
and the Issuing Banks, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.  Each
such policy of insurance shall (i) name the Administrative Agent, on behalf of
the Lenders and the Issuing Banks, as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or mortgagee endorsement that names the
Administrative Agent, on behalf of the Lenders and the Issuing Banks as the loss
payee or mortgagee thereunder.

(b)         If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, as determined in the
Borrower’s reasonable discretion, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.

Section 5.08      Books and Records; Inspection and Audit Rights.  Each of
Holdings and the Borrower will, and will cause each Subsidiary to, maintain
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of Holdings, the Borrower or its Subsidiary,
as the case may be.  Each of Holdings and the Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender or Issuing Bank, upon reasonable prior notice, to visit and
inspect its properties, to examine and





 

--------------------------------------------------------------------------------

 

 

 

make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders and the Issuing Banks may
exercise visitation and inspection rights under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year absent the existence of an Event of Default and only
one such time shall be at the Borrower’s expense; provided further that (a) when
an Event of Default exists, the Administrative Agent or any Lender or Issuing
Bank (or any of their respective representatives or independent contractors) may
do any of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice and (b) the Administrative
Agent and the Lenders and Issuing Banks shall give Holdings and the Borrower the
opportunity to participate in any discussions with Holdings’ or the Borrower’s
independent public accountants.

Section 5.09      Compliance with Laws.  Each of Holdings and the Borrower will,
and will cause each Subsidiary to, comply with its Organizational Documents and
all Requirements of Law (including Environmental Laws) with respect to it, its
property and operations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.10      Use of Proceeds and Letters of Credit.  The Borrower will use
the proceeds of the Term Loans made on the Effective Date, together with cash on
hand of the Borrower, to effect the Refinancing and to pay the Transaction
Costs.  Letters of Credit and the proceeds of the Revolving Loans and Swingline
Loans made after the Effective Date will be used for general corporate
purposes.  The Borrower will use the proceeds of the Revolving Loans to provide
working capital and for other general corporate purposes.  The Borrower will use
the proceeds of the Term Loans made on the First Amendment Effective Date to
make contributions to FreedomRoads Entities to finance or refinance RV
Dealership Acquisitions.  The Borrower will use the proceeds of the Term Loans
made on the Second Amendment Effective Date to make contributions to
FreedomRoads Entities to finance or refinance RV Dealership Acquisitions and to
fund acquisitions, purchases of inventory and capital expenditures, in each case
to the extent permitted under this Agreementpursuant to any Term Commitment
Increase solely for the purposes set forth in the applicable Incremental Term
Facility Amendment.  No part of the proceeds of the Loans will be used directly
or, to the knowledge of the Borrower, indirectly, (i) to fund any activities of
or business with any Person that, at the time of such funding, is the subject of
Sanctions, or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions, (ii) in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Issuing Bank, Agent or otherwise) of Sanctions
or (iii) for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Corruption
Law.

Section 5.11       Additional Subsidiaries.

(a)         If (i) any additional Subsidiary (other than an Excluded Subsidiary)
or Intermediate Parent is formed or acquired after the Effective Date or (ii) if
any Subsidiary ceases to be an Excluded Subsidiary or an Immaterial Subsidiary,
Holdings or the Borrower will, within 30 days (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion) after such newly
formed or acquired Subsidiary or Intermediate Parent is formed or acquired or
such Subsidiary ceases to be an Excluded Subsidiary or ceases to be an
Immaterial Subsidiary, notify the Administrative Agent thereof, and will cause
such Subsidiary (unless such Subsidiary is an Excluded Subsidiary) or
Intermediate Parent to satisfy the Collateral and Guarantee Requirement with
respect to such Subsidiary or Intermediate Parent and with respect to any Equity
Interest in or Indebtedness of such Subsidiary or Intermediate Parent owned
directly





 

--------------------------------------------------------------------------------

 

 

 

by any Loan Party within 30 days after such notice (or such longer period as the
Administrative Agent shall reasonably agree) and the Administrative Agent shall
have received a completed Perfection Certificate with respect to such Subsidiary
or Intermediate Parent signed by a Responsible Officer, together with all
attachments contemplated thereby.

(b)         Within 30 days (or such longer period as the Administrative Agent
may agree in its sole discretion) after Holdings or the Borrower identifies any
new Material Subsidiary pursuant to Section 5.03(b), all actions (if any)
required to be taken with respect to such Subsidiary in order to satisfy the
Collateral and Guarantee Requirement shall have been taken with respect to such
Subsidiary.

(c)         Notwithstanding the foregoing, in the event any real property would
be required to be mortgaged pursuant to this Section, Holdings or the Borrower
shall not be required to comply with the “Collateral and Guarantee Requirement”
until a reasonable time following the formation or acquisition of such
Subsidiary or the identification of such new Material Subsidiary, and in no
event shall compliance be required until 60 days following such formation,
acquisition or identification or such longer time period as agreed by the
Administrative Agent in its sole discretion.

Section 5.12       Further Assurances.

(a)         Each of Holdings and the Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law and
that the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

(b)         If, after the Effective Date, any material assets (including any
owned (but not leased) real property or improvements thereto or any interest
therein with a fair market value in excess of $5,000,000) are acquired by the
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Borrower will notify the Administrative Agent thereof,
and, if requested by the Administrative Agent, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take
and cause the other Loan Parties to take, such actions as shall be necessary and
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section and as
required pursuant to the “Collateral and Guarantee Requirement,” at the expense
of the Loan Parties and subject to the last paragraph of the definition of the
term “Collateral and Guarantee Requirement.”  In the event any real property is
acquired that is required to be mortgaged pursuant to this Section 5.12(b), the
Borrower or such other Loan Party, as applicable, shall not be required to
comply with the “Collateral and Guarantee Requirement” and paragraph (a) of this
Section as to such real property until a reasonable time following the
acquisition of such real property, and in no event shall compliance be required
until 90 days following such acquisition or such longer time period as agreed to
by the Administrative Agent in its reasonable discretion.

Section 5.13       Margin Stock.  No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, for the immediate, incidental or ultimate purpose of buying or
carrying Margin Stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such Margin Stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.





 

--------------------------------------------------------------------------------

 

 

 

Section 5.14       Maintenance of Rating of Facilities.  The Loan Parties shall
use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any particular rating) from S&P and a public corporate family
rating (but not any particular rating) from Moody’s, in each case in respect of
the Borrower and (ii) a public rating (but not any particular rating) in respect
of the Loans from each of S&P and Moody’s.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated (or cash
collateralized or backstopped pursuant to arrangements satisfactory to the
relevant Issuing Bank) and all LC Disbursements shall have been reimbursed, each
of Holdings (with respect to Section 6.13 only) and the Borrower covenants and
agrees with the Lenders and the Issuing Banks that:

Section 6.01       Indebtedness; Certain Equity Securities.

(a)         The Borrower will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i)    Indebtedness of the Borrower and any of the Subsidiaries under the Loan
Documents (including any Indebtedness incurred pursuant to Section 2.20 or
2.21);

(ii)   Indebtedness outstanding on the Effective Date and listed on Schedule
6.01 and any Permitted Refinancing thereof;

(iii)  Guarantees by the Borrower and the Subsidiaries in respect of
Indebtedness of the Borrower or any Subsidiary otherwise permitted
hereunder; provided that each such Guarantee is permitted by Section 6.04;
provided further that (A) no Guarantee by any Subsidiary of any Subordinated
Indebtedness shall be permitted unless such Subsidiary shall have also provided
a Guarantee of the Loan Document Obligations pursuant to the Guarantee
Agreement, (B) no Guarantee by any Subsidiary that is not a Loan Party shall be
permitted unless such Subsidiary shall have also provided a Guarantee of the
Loan Document Obligations pursuant to the Guarantee Agreement and (C) if the
Indebtedness being Guaranteed is subordinated  in right of payment to the Loan
Document Obligations, such Guarantee shall be subordinated in right of payment
to the Guarantee of the Loan Document Obligations on terms at least as favorable
to the Lenders and the Issuing Banks as those contained in the subordination of
such Indebtedness;

(iv)  Indebtedness of the Borrower owing to any Subsidiary or of any Subsidiary
owing to any other Subsidiary or the Borrower to the extent permitted by Section
6.04; provided that all such Indebtedness of any Loan Party owing to any
Subsidiary that is not a Loan Party shall be evidenced by an intercompany note
and subordinated in right of payment to the Loan Document Obligations on terms
at least as favorable to the Lenders and the Issuing Banks as those set forth in
the form of intercompany note attached as Exhibit I;

(v)    (A) Indebtedness (including Capital Lease Obligations) of the Borrower or
any Subsidiaries financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets, other than software; provided that such
Indebtedness is incurred concurrently with or within 270 days after the
applicable acquisition, construction, repair, replacement or





 

--------------------------------------------------------------------------------

 

 

 

improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that, at the time of any
such incurrence of Indebtedness and after giving Pro Forma Effect thereto and to
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
that is outstanding in reliance on this clause (v) shall not exceed the greater
of (i) $25,000,000 and (ii) 9.0% of Consolidated EBITDA for the most recently
ended Test Period;

(vi)   Indebtedness in respect of Swap Agreements incurred in the ordinary
course of business and not for speculative purposes;

(vii)  Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into the
Borrower or a Subsidiary) after the Effective Date as a result of a Permitted
Acquisition, or Indebtedness of any Person that is assumed by the Borrower or
any Subsidiary in connection with an acquisition of assets by the Borrower or
such Subsidiary in a Permitted Acquisition, and any Permitted Refinancing
thereof; provided that (A) such Indebtedness is not incurred in contemplation of
such Permitted Acquisition or other acquisition, (B) at the time of any such
Permitted Acquisition or other acquisition and after giving Pro Forma Effect
thereto, to the use of proceeds thereof and to all related Indebtedness, the
Total Leverage Ratio shall be less than or equal to 2.50 to 1.00 and (C) no
Default or Event of Default shall exist or result therefrom;

(viii) Indebtedness of the Borrower and the Subsidiary Loan Parties; provided
that (A) the primary obligor in respect of, and any Person that Guarantees, such
Indebtedness shall be the Borrower or a Subsidiary Loan Party, (B) such
Indebtedness is unsecured or secured on a junior basis to the Loans and the
Liens of the Administrative Agent under the Security Documents and to the extent
such Indebtedness is secured on a junior basis, subject to an intercreditor
agreement reasonably satisfactory to the Administrative Agent, (C) such
Indebtedness does not mature prior to the date that is 91 days after the Latest
Maturity Date, (D) such Indebtedness amortizes no more than 1% per annum prior
to the date that is 91 days after the Latest Maturity Date, (E) no Default or
Event of Default shall exist or result therefrom, (F) at the time of any such
incurrence of Indebtedness and after giving Pro Forma Effect thereto and to the
use of proceeds thereof, the Total Leverage Ratio shall be less than or equal to
3.00 to 1.00 and (G) such Indebtedness has terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to the Borrower, its Subsidiaries and the
Lenders and Issuing Banks than the terms and conditions of this
Agreement; provided that the Borrower shall have delivered a certificate of a
Responsible Officer to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements;

(ix)  Indebtedness representing deferred compensation owed to employees of the
Borrower and its Subsidiaries incurred in the ordinary course of business;

(x)   Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent thereof)
permitted by Section 6.07(a);





 

--------------------------------------------------------------------------------

 

 

 

(xi)  Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments incurred in a Permitted
Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement;

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted under this Agreement;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case, in
connection with deposit accounts and incurred in the ordinary course of
business;

(xiv) Indebtedness of the Borrower and its Subsidiaries; provided that at the
time of the incurrence thereof and after giving Pro Forma Effect thereto and the
use of the proceeds thereof, (A) the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of (i)
$75,000,000 and (ii) 27.0% of Consolidated EBITDA for the most recently ended
Test Period, and (B) the aggregate principal amount of Indebtedness outstanding
in reliance on this clause (xiv) in respect of which the primary obligor or a
guarantor is a Subsidiary that is not a Loan Party shall not exceed $25,000,000;

(xv)  Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case in the
ordinary course of business;

(xvi) Indebtedness incurred by the Borrower or any of the Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(xviii) Indebtedness of any FreedomRoads Entity in respect of the FreedomRoads
Floorplan Indebtedness;

(xix) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(xx)  [Reserved];

(xxi) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;

(xxii) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing thereof;





 

--------------------------------------------------------------------------------

 

 

 

(xxiii) Indebtedness of the Borrower in respect of one or more series of senior
notes that are issued or made in lieu of Incremental Revolving Loans, Revolving
Commitment Increases and/or Term Commitment Increases pursuant to an indenture
or a note purchase agreement or otherwise and any extensions, renewals,
refinancings and replacements thereof (the “Additional Notes”); provided that
(A) such Additional Notes are not scheduled to mature prior to the date that is
91 days after the Latest Maturity Date then in effect, (B) the aggregate
principal amount of all Additional Notes issued pursuant to this clause (xxiii)
shall not exceed the Incremental Cap at the time of issuance thereof, (C) such
Additional Notes shall not be benefited by any Guarantee by any Person other
than a Loan Party, (D) no Default or Event of Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence and
(E) the documentation with respect to such Additional Notes contains no
mandatory prepayment, repurchase or redemption provisions except with respect to
change of control and asset sale offers that are customary for high yield notes
of such type; and

(xxiv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiv) above.

(b)         The Borrower will not, and will not permit any Subsidiary to, issue
any preferred Equity Interests or any Disqualified Equity Interests, except
preferred Equity Interests issued to and held by the Borrower or any Subsidiary.

Section 6.02     Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(i)    Liens created under the Loan Documents;

(ii)   Permitted Encumbrances;

(iii)  Liens existing on the Effective Date and set forth on Schedule 6.02 and
any modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;

(iv)  Liens securing Indebtedness permitted under Section 6.01(a)(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and (C)
with respect to Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capitalized Lease
Obligations; provided further that individual financings of equipment provided
by one lender may be cross-collateralized to other financings of equipment
provided by such lender;

(v)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;





 

--------------------------------------------------------------------------------

 

 

 

(vi)  Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(vii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition), or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(viii) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 6.01;

(ix)  Liens granted by a Subsidiary that is not a Loan Party in favor of any
Loan Party and Liens granted by a Loan Party in favor of any other Loan Party;

(x)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the Effective Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided that (A) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary, (B)
such Lien does not extend to or cover any other assets or property (other than
the proceeds or products thereof and, in the case of a Person becoming a
Subsidiary, other than after-acquired property of such Person under a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of such after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (C) the Indebtedness secured thereby is permitted under
Section 6.01(a)(v) or Section 6.01(a)(vii);

(xi)  any interest or title of a lessor under leases (other than leases
constituting Capitalized Lease Obligations) entered into by any of the Borrower
or any Subsidiaries in the ordinary course of business;

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any
Subsidiaries in the ordinary course of business;

(xiii) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(xiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xv)  Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B)





 

--------------------------------------------------------------------------------

 

 

 

relating to pooled deposit or sweep accounts to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;

(xvi) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Subsidiaries are located;

(xvii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xviii) other Liens; provided that at the time of the granting of and after
giving Pro Forma Effect to any such Lien and the obligations secured thereby
(including the use of proceeds thereof) the aggregate face amount of obligations
secured by Liens existing in reliance on this clause (xix) shall not exceed an
amount equal to the greater of (x) $25,000,000 and (y) 9.0% of Consolidated
EBITDA for the most recently ended Test Period;

(xix) Liens on assets of FreedomRoads Entities and Equity Interests of any
FreedomRoads Entities securing Indebtedness permitted pursuant to Section
6.01(a)(xviii);

(xx)  Liens on the Collateral securing Indebtedness permitted pursuant to
Section 6.01(a)(viii) and (xx); provided that such Liens shall be junior to the
Liens on the Collateral securing the Obligations on the terms set forth in an
intercreditor agreement reasonably satisfactory to the Administrative Agent; and

(xxi) Liens on the Collateral securing Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt and Additional Notes (but only
if such Additional Notes and the related Liens meet the requirements set forth
in clauses (a), (d), (e) and (f) of the definition of Permitted First Priority
Refinancing Indebtedness or Permitted Second Priority Refinancing Indebtedness).

Section 6.03       Fundamental Changes.

(a)         The Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that:

(i)    (A) any Subsidiary may merge with the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (B) any Subsidiary may
merge with any one or more Subsidiaries; provided that when any Subsidiary Loan
Party is merging with another Subsidiary (1) the continuing or surviving Person
shall be a Subsidiary Loan Party or (2) if the continuing or surviving Person is
not a Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by
such surviving Subsidiary would otherwise be permitted under Section 6.04 if
deemed an Investment by a Loan Party in such surviving Subsidiary;

(ii)   (A) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (B) any Subsidiary may
liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Borrower and its
Subsidiaries and is not materially disadvantageous to the Lenders and the
Issuing Banks;





 

--------------------------------------------------------------------------------

 

 

 

(iii)  any Subsidiary may make a Disposition of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then (A) the
transferee must be a Loan Party (other than Holdings), (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.04 or (C) to
the extent constituting a Disposition to a Subsidiary that is not a Loan Party,
such Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.04;

(iv)  the Borrower may merge or consolidate with any other Person; provided that
(A) the Borrower shall be the continuing or surviving Person or (B) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Borrower”), (1) the Successor Borrower
shall be an entity organized or existing under the laws of the United States,
any State thereof or the District of Columbia, (2) the Successor Borrower shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (3) each Loan Party other than the Borrower, unless it
is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as security
for, the Secured Obligations shall apply to the Successor Borrower’s obligations
under this Agreement and (4) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer and an opinion of
counsel, each stating that such merger or consolidation complies with this
Agreement; provided further that (y) if such Person is not a Loan Party, no
Event of Default exists after giving effect to such merger or consolidation and
(z) if the foregoing requirements are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement and the
other Loan Documents; provided further that the Borrower agrees to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender or Issuing Bank through the
Administrative Agent that such Lender or Issuing Bank shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;

(v)    any Subsidiary may merge, consolidate or amalgamate with any other Person
in order to effect an Investment permitted pursuant to Section 6.04; provided
that the continuing or surviving Person shall be a Subsidiary, which together
with each of its Subsidiaries, shall have complied with the requirements of
Sections 5.11 and 5.12 and if the other party to such transaction is not a Loan
Party, no Event of Default exists after giving effect to such transaction;

(vi)  any Subsidiary may effect a merger, dissolution, liquidation consolidation
or amalgamation to effect a Disposition permitted pursuant to Section
6.05; provided that if the other party to such transaction is not a Loan Party,
no Event of Default exists after giving effect to the transaction.

(b)         The Borrower will not, and will not permit any Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the Effective Date and
businesses reasonably related or ancillary thereto.

Section 6.04       Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any Subsidiary to,
make or hold any Investment, except:





 

--------------------------------------------------------------------------------

 

 

 

(a)         Permitted Investments;

(b)         loans or advances to officers, directors and employees of CWH,
Holdings, the Borrower and its Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof) (provided that
the amount of such loans and advances made in cash to such Person shall be
contributed to the Borrower in cash as common equity or Qualified Equity
Interests), and (iii) for purposes not described in the foregoing clauses (i)
and (ii), provided that the aggregate principal amount outstanding at any time
under this clause (b) shall not to exceed the greater of (x) $10,000,000 and (y)
3.5% of Consolidated EBITDA for the most recently ended Test Period;

(c)         Investments (i) by the Borrower or any Subsidiary in any Loan Party
(excluding any new Subsidiary that becomes a Loan Party pursuant to such
Investment), (ii) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is also not a Loan Party, (iii) by the Borrower or any
Subsidiary (A) in any Subsidiary; provided that the aggregate amount of (1)such
Investments made by Loan Parties after the Effective Date in Subsidiaries that
are not Loan Parties in reliance on this clause (iii)(A) and (2)consideration
paid or provided by the Borrower or any other Loan Party after the Effective
Date in reliance on Section 6.04(h) or Section 6.04(m) for acquisitions
(including the aggregate principal amount of all Indebtedness assumed in
connection with acquisitions) of Subsidiaries that shall not be or, after giving
effect to such acquisitions, shall not become Loan Parties, or for assets that,
after giving effect to such acquisitions, shall not be owned by Loan Parties,
shall not exceed the Non-Loan Party Investment Amount at the time of any such
Investment, (B) in any Subsidiary that is not a Loan Party, constituting an
exchange of Equity Interests of such Subsidiary for Indebtedness of such
Subsidiary or (C) constituting Guarantees of Indebtedness or other monetary
obligations of Subsidiaries that are not Loan Parties owing to any Loan Party,
(iv) by the Borrower or any Subsidiary in Subsidiaries that are not Loan Parties
so long as such Investment is part of a series of simultaneous Investments that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties and (v) by the Borrower or any Subsidiary in any Subsidiary that is
not a Loan Party, consisting of the contribution of Equity Interests of any
other Subsidiary that is not a Loan Party so long as the Equity Interests of the
transferee Subsidiary are pledged to secure the Secured Obligations;

(d)         Investments consisting of extensions of trade credit and
accommodation guarantees in the ordinary course of business;

(e)         Investments (i) existing or contemplated on the Effective Date and
set forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Effective
Date by the Borrower or any Subsidiary in the Borrower or any Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment to
the extent set forth on Schedule 6.04(e) or as otherwise permitted by this
Section 6.04;

(f)         Investments in Swap Agreements incurred in the ordinary course of
business and not for speculative purposes;

(g)         promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;





 

--------------------------------------------------------------------------------

 

 

 

(h)         Permitted Acquisitions; provided that the sum of (i) the aggregate
amount of consideration paid or provided by the Borrower or any other Loan Party
after the Effective Date in reliance on this Section 6.04(h) or Section 6.04(m)
for acquisitions (including the aggregate principal amount of all Indebtedness
assumed in connection with acquisitions) of Subsidiaries that shall not be or,
after giving effect to such acquisitions, shall not become Loan Parties, or for
any assets that, after giving effect to such acquisitions, shall not be owned by
Loan Parties and (ii) any Investments made in Subsidiaries that are not Loan
Parties pursuant to Section 6.04(c)(iii)(A), shall not exceed the Non-Loan Party
Investment Amount at such time;

(i)          (i) Investments by the Loan Parties in the FreedomRoads Entities
made prior to the SecondThird Amendment Effective Date or using proceeds of the
SecondTerm Loans made pursuant to the Third Amendment and (ii) other Investments
by the Loan Parties in the FreedomRoads Entities in an aggregate amount not
greater than the greater of (x) $50,000,000 and (y) 18.0% of Consolidated EBITDA
for the most recently ended Test Period, in each case to finance RV Dealership
Acquisitions;

(j)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

(k)         Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(l)          loans and advances to Holdings (or any direct or indirect parent
thereof) or any Intermediate Parent in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof) Restricted Payments to the extent permitted to be made to
Holdings (or such parent) in accordance with Section 6.07(a)(iii), (iv), (v) or
(vi) (and the amounts of Restricted Payments permitted under such provisions in
Section 6.07 shall be reduced by the amounts of any such loans or advances);

(m)        so long as immediately after giving effect to any such Investment no
Event of Default has occurred and is continuing, other Investments (other than,
in the case of Investments of the type referred to in clauses (a) and (b) of the
definition thereof, in or for the benefit of any direct or indirect owner of
Equity Interests in the Borrower) and other acquisitions; provided that at the
time any such Investment or other acquisition is made, the aggregate outstanding
amount of all Investments made in reliance on this clause (m), together with the
aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (m) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), shall not exceed the sum of (i) the greater of (x) $50,000,000 and
(y) 18.0% of Consolidated EBITDA for the most recently ended Test Period and
(ii) the Available Amount; provided further, that the aggregate amount of
consideration paid or provided (including the aggregate principal amount of all
Indebtedness assumed) by the Borrower or any other Loan Party after the
Effective Date in reliance on this Section 6.04(m) or Section 6.04(h) for
Investments in and acquisitions of Subsidiaries that shall not be or, after
giving effect to such acquisitions, shall not become Loan Parties, or for any
assets that shall not be owned by Loan Parties, together with the aggregate
amount of any Investments made in Subsidiaries that are not Loan Parties
pursuant to Section 6.04(c)(iii)(A), shall not exceed the Non-Loan Party
Investment Amount at such time;





 

--------------------------------------------------------------------------------

 

 

 

(n)         advances of payroll payments to employees in the ordinary course of
business;

(o)         Investments by FreedomRoads Entities;

(p)         Investments of a Subsidiary acquired after the Effective Date or of
a Person merged or consolidated with any Subsidiary in accordance with this
Section and Section 6.03 after the Effective Date or that otherwise becomes a
Subsidiary (provided that if such Investment is made under Section 6.04(h),
existing Investments in subsidiaries of such Subsidiary or Person shall comply
with the requirements of Section 6.04(h) or 6.04(m) or any other paragraph of
this Section 6.04) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(q)         receivables owing to the Borrower or any Subsidiary, if created or
acquired in the ordinary course of business; and

(r)         Investments for (A) utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business.

Section 6.05      Asset Sales.  The Borrower will not, and will not permit any
Subsidiary to, (i) sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, or (ii) permit any Subsidiary to
issue any additional Equity Interests in such Subsidiary (other than issuing
directors’ qualifying shares, nominal shares issued to foreign nationals to the
extent required by applicable Requirements of Law and Equity Interests to the
Borrower or a Subsidiary in compliance with Section 6.04(c)) (each, a
“Disposition”), except:

(a)         Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries;

(b)         Dispositions of inventory and other assets in the ordinary course of
business;

(c)         Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(d)         Dispositions of property to the Borrower or a Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then (i) the
transferee must be a Loan Party, (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in a Subsidiary that is not a
Loan Party in accordance with Section 6.04 or (iii) to the extent constituting a
Disposition to a Subsidiary that is not a Loan Party, such Disposition is for
fair value and any promissory note or other non-cash consideration received in
respect thereof is a permitted investment in a Subsidiary that is not a Loan
Party in accordance with Section 6.04;

(e)         Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04, Restricted Payments permitted by Section 6.07 and Liens permitted
by Section 6.02;

(f)         Dispositions of property acquired by the Borrower or any of its
Subsidiaries after the Effective Date pursuant to sale-leaseback transactions
permitted by Section 6.06;





 

--------------------------------------------------------------------------------

 

 

 

(g)         Dispositions of Permitted Investments;

(h)         Dispositions of accounts receivable in connection with the
collection or compromise thereof;

(i)          (A) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and that do not materially interfere with the
business of the Borrower and its Subsidiaries, taken as a whole and (B)
nonexclusive licenses of Intellectual Property among Holdings, the Borrower and
its Subsidiaries;

(j)          transfers of property subject to Casualty Events upon receipt of
the Net Proceeds of such Casualty Events;

(k)         Dispositions of property to Persons other than Subsidiaries
(including the sale or issuance of Equity Interests of a Subsidiary) not
otherwise permitted under this Section 6.05; provided that (i) no Event of
Default shall exist at the time of, or would result from, such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Event of Default existed or would have resulted
from such Disposition) and (ii) with respect to any Disposition pursuant to this
clause (k) for a purchase price in excess of $7,500,000, the Borrower or a
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments; provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the most recent balance sheet of
the Borrower provided hereunder or in the notes thereto) of the Borrower or such
Subsidiary, other than liabilities that are by their terms subordinated in right
of payment to the Loan Document Obligations, that are assumed by the transferee
with respect to the applicable Disposition and for which the Borrower and all of
the Subsidiaries shall have been validly released by all applicable creditors in
writing, shall be deemed to be cash, (B) any securities received by the Borrower
or such Subsidiary from such transferee that are converted by the Borrower or
such Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by the Borrower or such Subsidiary in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (k)
that is at that time outstanding, not in excess of $7,500,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;

(l)          Dispositions of Investments in joint ventures that are not
Subsidiaries to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and

(m)        Dispositions or forgiveness of accounts receivable in the ordinary
course of business in connection with the collection or compromise thereof;

provided that any Disposition of any property pursuant to this Section (except
pursuant to Sections 6.05(e) and except for Dispositions by a Loan Party to
another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.





 

--------------------------------------------------------------------------------

 

 

 

Section 6.06      Sale and Leaseback Transactions.  The Borrower will not, and
will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 730 days after the Borrower or such Subsidiary, as applicable, acquires
or completes the construction of such fixed or capital asset; provided that, if
such sale and leaseback results in a Capital Lease Obligation, such Capital
Lease Obligation is permitted by Section 6.01 and any Lien made the subject of
such Capital Lease Obligation is permitted by Section 6.02.

Section 6.07       Restricted Payments; Certain Payments of Indebtedness.

(a)         The Borrower will not, and will not permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(i)    each Subsidiary may make Restricted Payments to the Borrower and to its
other Subsidiaries; provided that in the case of any such Restricted Payment by
a Subsidiary that is not a Wholly Owned Subsidiary of the Borrower, such
Restricted Payment is made to the Borrower and to any other Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests;

(ii)   the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests) of such Person; provided that in the case of any
such Restricted Payment by a Subsidiary that is not a Wholly Owned Subsidiary of
the Borrower, such Restricted Payment is made to the Borrower and to any other
Subsidiary and to each other owner of Equity Interests of such Subsidiary based
on their relative ownership interests of the relevant class of Equity Interests;

(iii)  repurchases of Equity Interests in the Borrower or any Subsidiary deemed
to occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price or withholding taxes payable in
connection with the exercise of such options or warrants;

(iv)  Restricted Payments to Holdings which Holdings may use to redeem, acquire,
retire, repurchase or settle its Equity Interests (or any options or warrants or
stock appreciation rights issued with respect to any of such Equity Interests)
(or make Restricted Payments to allow any of Holdings’ direct or indirect parent
companies to so redeem, retire, acquire or repurchase their Equity Interests)
held by current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) of Holdings or any direct or
indirect parent thereof (only to the extent attributable to the Borrower), the
Borrower and the Subsidiaries, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
stock option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement in an aggregate amount after the Effective Date, together with the
aggregate amount of loans and advances to Holdings made pursuant to Section
6.04(l) in lieu of Restricted Payments permitted by this clause (v), not to
exceed $10,000,000 in any calendar year with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$15,000,000 any calendar year (without giving





 

--------------------------------------------------------------------------------

 

 

 

effect to the following proviso); provided that such amount in any calendar year
may be increased by an amount not to exceed the cash proceeds of key man life
insurance policies received by the Borrower or its Subsidiaries (or by Holdings
and contributed to Borrower) after the Effective Date;

(v)    the Borrower and the Subsidiaries may make Restricted Payments in cash to
Holdings and any Intermediate Parent:

(A)        to the extent Holdings is required to make any payments under Section
4.01(b) of the Holdings LLC Agreement;

(B)        the proceeds of which shall be used by Holdings or any Intermediate
Parent to pay (or to make Restricted Payments to allow any direct or indirect
parent of Holdings to pay) (1) its operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, in an aggregate amount, together with the aggregate amount of loans
and advances to Holdings made pursuant to Section 6.04(l) in lieu of Restricted
Payments permitted by this clause (a)(vii)(B), not to exceed $1,000,000 in any
fiscal year plus any reasonable and customary indemnification claims made by
directors or officers of Holdings (or any parent thereof) attributable to the
ownership or operations of the Borrower and the Subsidiaries, (2) fees and
expenses (x) due and payable by the Borrower or any of the Subsidiaries and (y)
otherwise permitted to be paid by the Borrower or such Subsidiary under this
Agreement and (3) so long as no Event of Default under Section 7.01(a), (b), (h)
or (i) shall have occurred and be continuing or would result therefrom, any
management, monitoring, consulting and advisory fees payable to the Investors on
or after the Effective Date in an aggregate amount not to exceed $2,500,000 in
any fiscal year;

(C)        the proceeds of which shall be used by Holdings or any Intermediate
Parent to pay (or to make Restricted Payments to allow any direct or indirect
parent of Holdings to pay) franchise and similar Taxes, and other fees and
expenses, required to maintain its corporate existence;

(D)        to finance any Investment permitted to be made pursuant to Section
6.04; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings or any
Intermediate Parent shall, immediately following the closing thereof, cause (1)
all property acquired (whether assets or Equity Interests but not including any
loans or advances made pursuant to Section 6.04(b)) to be contributed to the
Borrower or the Subsidiaries or (2) the Person formed or acquired to merge into
or consolidate with the Borrower or any of the Subsidiaries (to the extent such
merger or consolidation is permitted in Section 6.03) in order to consummate
such Investment, in each case in accordance with the requirements of Sections
5.11 and 5.12; and

(E)        the proceeds of which shall be used by Holdings or any Intermediate
Parent to pay (or to make Restricted Payments to allow any direct or indirect
parent thereof to pay) fees and expenses related to any unsuccessful equity or
debt offering permitted by this Agreement so long as attributable to the
Borrower and the Subsidiaries;





 

--------------------------------------------------------------------------------

 

 

 

(vi)   in addition to the foregoing Restricted Payments and so long as (1) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (2) the Borrower shall be in compliance with the Financial
Performance Covenant on a Pro Forma Basis as of the end of the most recent Test
Period (regardless of whether such Financial Performance Covenant is applicable
at such time), the Borrower may make additional Restricted Payments to any
Intermediate Parent and Holdings, in an aggregate amount not to exceed the
Available Amount;

(vii)  redemptions in whole or in part of any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders and the Issuing Banks in all respects material to
their interests as those contained in the Equity Interests redeemed thereby;

(viii) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make Restricted Payments to Holdings:

(A)        to provide funds that are used by CWH to pay amounts required to be
paid by CWH under the Tax Receivable Agreement;

(B)        to provide funds that are used by Holdings and/or CWH to (1) pay
Public Company Expenses, (2) reimburse expenses of CWH to the extent required by
the Holdings LLC Agreement and (3) make indemnification payments to the extent
required by the Holdings LLC Agreement;

(C)        of up to $30,000,000 during any fiscal year to provide funds that are
used by Holdings to pay regular quarterly dividends ratably to its unitholders
(including CWH) with unused amounts in any calendar year being carried over to
the succeeding calendar year; provided that the funds received by CWH are used
to pay regular quarterly dividends to its shareholders; and

(D)        Restricted Payments to Holdings that are used for “Cash Settlements”
pursuant to the Holdings LLC Agreement; and

(ix)  so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make additional Restricted Payments to
any Intermediate Parent and Holdings in an aggregate amount, for all such
Restricted Payments made on or after the Third Amendment Effective Date, not to
exceed the greater of (x) $20,000,000 and (y) 7.0% of Consolidated EBITDA for
the most recently ended Test Period.

(b)         The Borrower will not, and will not permit any other Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Subordinated
Indebtedness, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing,
except:

(i)    payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(ii)   refinancings of Indebtedness to the extent permitted by Section 6.01;





 

--------------------------------------------------------------------------------

 

 

 

(iii)  the conversion of any Subordinated Indebtedness to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of its direct or
indirect parent companies or any Intermediate Parent; and

(iv)  so long as (1) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (2) the Borrower shall be in compliance
with the Financial Performance Covenant on a Pro Forma Basis as of the end of
the most recent Test Period (regardless of whether such Financial Performance
Covenant is applicable at such time), prepayments, redemptions, purchases,
defeasances and other payments in respect of any Subordinated Indebtedness prior
to their scheduled maturity in an aggregate amount, not to exceed the Available
Amount.

Section 6.08      Transactions with Affiliates.  The Borrower will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (i) transactions (A) among the Borrower and Subsidiary Loan Parties, (B)
among Subsidiaries that are not Loan Parties and (C) consisting of Investments
by Loan Parties in Subsidiaries that are not Loan Parties pursuant to Section
6.04(c)(iii), (ii) on terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by such Person at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (iii) the
payment of fees and expenses related to the Transactions, (iv) so long as no
Event of Default under Section 7.01(a), (b), (h) or (i) shall have occurred and
be continuing or would result therefrom, the payment of management, monitoring,
consulting and advisory fees to the Investors (or management companies of the
Investors) in an aggregate amount in any fiscal year not to exceed the amount
permitted to be paid pursuant to Section 6.07(a)(v)(B)(3) and the entering into
and performance of any agreements contemplated thereby, (v) issuances of Equity
Interests of the Borrower to the extent otherwise permitted by this Agreement,
(vi) employment and severance arrangements between the Borrower and the
Subsidiaries and their respective officers and employees in the ordinary course
of business (including loans and advances pursuant to Sections 6.04(b) and
6.04(n)), (vii) payments by the Borrower and the Subsidiaries pursuant to tax
sharing agreements among Holdings (and any parent thereof), any Intermediate
Parent, the Borrower and the Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and the Subsidiaries,
to the extent payments are permitted by Section 6.07(a)(v)(A), (viii) the
payment of customary fees and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, directors, officers and employees of Holdings (or any
direct or indirect parent entity), the Borrower, any Intermediate Parent and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Subsidiaries, (ix)
transactions pursuant to permitted agreements in existence or contemplated on
the Effective Date and set forth on Schedule 6.08 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders or the Issuing Banks
in any material respect, (x) Restricted Payments permitted under Section 6.07,
(xi) the furnishing of services by the Borrower or any Subsidiary to or for the
benefit of the Borrower or any other Subsidiary in the ordinary course of
business, and (xii) customary payments by the Borrower and any Subsidiaries to
the Investors made for any financial advisory, consulting, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by a majority of the disinterested members of the Board of
Directors of Holdings in good faith.

Section 6.09       Restrictive Agreements.  The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any other Subsidiary Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets to secure the Secured Obligations or (b) the ability of any Subsidiary
that is not a Loan Party to pay dividends or other





 

--------------------------------------------------------------------------------

 

 

 

distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Subsidiary or to Guarantee Indebtedness of any
Subsidiary; provided that the foregoing clauses (a) and (b) shall not apply to
any such restrictions that (i) (x) exist on the Effective Date and (to the
extent not otherwise permitted by this Section 6.09) are listed on Schedule 6.09
and (y) any renewal or extension of a restriction permitted by clause (i)(x) or
any agreement evidencing such restriction so long as such renewal or extension
does not expand the scope of such restrictions, (ii) (x) are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary, so long as
such restrictions were not entered into in contemplation of such Person becoming
a Subsidiary and (y) any renewal or extension of a restriction permitted by
clause (ii)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restriction, (iii) are
contained in Indebtedness of a Subsidiary that is not a Loan Party that is
permitted by Section 6.01 and do not restrict the creation of Liens securing the
Secured Obligations, (iv) are customary restrictions that arise in connection
with any Disposition permitted by Section 6.05 applicable pending such
Disposition solely to the assets subject to such Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 6.04, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 6.01 but solely to the extent any negative pledge relates to the
property financed by such Indebtedness, (vii) are imposed by Requirements of
Law, (viii) are customary restrictions contained in leases, subleases, licenses,
sublicenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto, (ix) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.01(a)(v) to the extent that such restrictions apply only
to the property or assets securing such Indebtedness, (x) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Subsidiary, (xi) are customary
provisions restricting assignment of any license, lease or other agreement,
(xii) are restrictions on cash (or Permitted Investments) or deposits imposed by
customers under contracts entered into in the ordinary course of business (or
otherwise constituting Permitted Encumbrances on such cash or Permitted
Investments or deposits), (xiii) are customary net worth provisions contained in
real property leases or licenses of intellectual property entered into by the
Borrower or any Subsidiary, so long as the Borrower has determined in good faith
that such net worth provisions could not reasonably be expected to impair the
ability of the Borrower and its subsidiaries to meet their ongoing obligation,
(xiv) arise under any documentation evidencing or governing the terms of any
Indebtedness incurred under Section 6.01(a)(viii), Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt or Additional Notes
and in each case do not restrict the creation of Liens securing the Secured
Obligations or (xv) are imposed on FreedomRoads Entities by the FreedomRoads
Floorplan Credit Agreement.

Section 6.10      Amendment of Subordinated Indebtedness.  The Borrower will
not, and will not permit any Subsidiary to, amend, modify, waive, terminate or
release the documentation governing any Subordinated Indebtedness, in each case
if the effect of such amendment, modification, waiver, termination or release is
materially adverse to the Lenders or the Issuing Banks.

Section 6.11      Financial Performance Covenant.  With respect to the Revolving
Facility only, except with the written consent of the Required Revolving
Lenders, the Borrower will not permit the Total Leverage Ratio as of the last
day of any Test Period to exceed the ratio set forth below opposite the last day
of such Test Period:

Test Period

Total Leverage Ratio

December 31, 2016  December 31, 2019

3.00 to 1

March 31, 2020 and the last day of each fiscal quarter ending thereafter

2.75 to 1

 





 

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, this Section 6.11 shall be in effect (and shall
only be in effect) as of the last day of any Test Period, if the aggregate
amount of all Revolving Loans, Swingline Loans, Letters of Credit (other than
those cash collateralized in an amount equal to the outstanding amount thereof)
and unreimbursed LC Disbursements outstanding at such time is greater than 30.0%
of the aggregate amount of the Revolving Lenders’ Revolving Commitments at such
time; provided that, solely for purposes of calculating the effectiveness of the
Financial Covenant at any Test Period, an amount equal to the lesser of (a) the
aggregate amount of Letters of Credit outstanding and not cash collateralized
and (b) $5,000,000 shall be deducted from both the Revolving Exposure and the
aggregate amount of the Revolving Lenders’ Revolving Commitments at such time.

 

Section 6.12      Changes in Fiscal Periods.  The Borrower will not make any
change in its fiscal year; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

Section 6.13       Holding Company.

(a)         Holdings and any Intermediate Parent will not conduct, transact or
otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Equity Interests of the Borrower and any Intermediate
Parent, (ii) the maintenance of its legal existence, including the ability to
incur fees, costs and expenses relating to such maintenance, (iii) participating
in tax, accounting and other administrative matters as a member of the
consolidated group of CWH, Holdings and the Borrower, (iv) the performance of
its obligations under and in connection with its Organizational Documents, the
Loan Documents, any document entered into in respect of any guarantee of any
Credit Agreement Refinancing Indebtedness or any other Indebtedness incurred
under Section 6.01 (other than any FreedomRoads Floorplan Indebtedness), any
agreement contemplated by Section 6.08(iv) and any other agreements contemplated
hereby and thereby, (v) any public offering of its common stock or any
other issuance or registration of its Qualified Equity Interests for sale or
resale, including the costs, fees and expenses related thereto, (vi) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (vii)
providing usual and customary indemnification to officers and directors, (viii)
activities in connection with or incidental to the consummation of the
Transactions and the IPO Transactions, including any activities in connection
with or incidental to the Tax Receivable Agreement, the Holdings LLC Agreement
or any other agreement entered into in connection with or incidental to the IPO
Transactions, (ix) holding the proceeds of capital raises (whether debt or
equity) not prohibited by the Loan Documents, (x) activities and contractual
rights incidental to the maintenance and administration of stock plans, (xi)
guaranteeing obligations under leases of the Borrower and its Subsidiaries and
(xii) activities incidental to the businesses or activities described in clauses
(i) to (xi) of this paragraph.

(b)         Holdings and any Intermediate Parent will not own or acquire any
material assets (other than Equity Interests as referred to in paragraph (a)(i)
above, cash and Permitted Investments or intercompany Investments in any
Intermediate Parent or the Borrower or to the extent such asset is only held for
a limited period prior to being transferred to the Borrower) or incur any
liabilities (other than liabilities imposed by law, including tax liabilities,
and other liabilities incidental to its existence and business and activities
permitted by this Agreement) or issue any Disqualified Equity.





 

--------------------------------------------------------------------------------

 

 

 

Section 6.14       FreedomRoads Entities.  Notwithstanding anything set forth in
any Loan Document, nothing in any Loan Document will restrict any FreedomRoads
Entity in a manner that would be prohibited under Section 7.21 or any comparable
provision of the FreedomRoads Credit Agreement.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01      Events of Default.  If any of the following events (any such
event, an “Event of Default”) shall occur:

(a)         any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)         any Loan Party shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (a) of this
Section) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days;

(c)         any representation or warranty made or deemed made by or on behalf
of Holdings, the Borrower or any of its Subsidiaries in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d)         Holdings, the Borrower or any of its Subsidiaries shall fail to
observe or perform (i)  any covenant, condition or agreement contained in
Section 5.02, 5.04 (with respect to the existence of Holdings, the Borrower or
such Subsidiaries), 5.10 or in Article VI (other than Section 6.11) or (ii) the
Financial Performance Covenant pursuant to Section 6.11; provided that a Default
as a result of a breach of Section 6.11 is subject to cure pursuant to Section
7.02; provided further that an Event of Default under the Financial Performance
Covenant shall not constitute an Event of Default with respect to any Term Loan
unless and until (A) the Revolving Lenders have actually declared all
outstanding obligations under the Revolving Loans to be immediately due and
payable in accordance with this Agreement as a result of the Borrower’s failure
to perform or observe the Financial Performance Covenant or (B) such default
results in a cross-default to other Material Indebtedness of Holdings, the
Borrower or any of its Subsidiaries, such Indebtedness is accelerated and such
acceleration would otherwise cause a default with respect to the Term Loans;

(e)         Holdings, the Borrower or any of its Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower;

(f)         Holdings, the Borrower or any of its Subsidiaries shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace period);





 

--------------------------------------------------------------------------------

 

 

 

(g)         any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this paragraph (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement) or (ii) termination
events or similar events (other than events in the nature of defaults or events
of default) occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, court protection,
reorganization or other relief in respect of Holdings, the Borrower or any
Material Subsidiary or its debts, or of a material part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
the Borrower or any Material Subsidiary or for a material part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed or
unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)          Holdings, the Borrower or any other Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
court protection, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Material Subsidiary or for a material part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(j)          one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $30,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against Holdings, the Borrower
and any of its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any judgment creditor shall legally attach or levy
upon assets of Holdings, the Borrower or any of its Subsidiaries to enforce any
such judgment;

(k)         (i) an ERISA Event occurs that has resulted or could reasonably be
expected to result in liability of any Loan Party in an aggregate amount that
could reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount that could reasonably be expected to result in a Material
Adverse Effect;

(l)          any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a





 

--------------------------------------------------------------------------------

 

 

 

result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents, (ii) as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates,
promissory notes, certificates of title or other instruments delivered to it
under the Security Documents or (iii) as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage;

(m)        any material provision of any Loan Document or any Guarantee of the
Loan Document Obligations shall for any reason be asserted by any Loan Party not
to be a legal, valid and binding obligation of any Loan Party thereto other than
as expressly permitted hereunder or thereunder;

(n)         any Guarantees of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);
or

(o)         a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Section), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to Holdings
or the Borrower described in paragraph (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

Section 7.02       Right to Cure.

(a)         Notwithstanding anything to the contrary contained in Section 7.01,
in the event that the Borrower and the Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
fiscal quarter of the Borrower, at any time after the beginning of such fiscal
quarter until the expiration of the tenth day subsequent to the earlier of (i)
the date on which a Compliance Certificate with respect to such fiscal quarter
(or the fiscal year ended on the last day of such fiscal quarter) is delivered
in accordance with Section 5.01(c) and (ii) the date on which the financial
statements with respect to such fiscal quarter (or the fiscal year ended on the
last day of such fiscal quarter) are required to be delivered pursuant to
Section 5.01(a) or (b), as applicable, Holdings shall have the right to issue
Qualified Equity Interests for cash or otherwise receive cash contributions to
the capital of Holdings as cash common equity or other Qualified Equity
Interests in a form reasonably acceptable to the Administrative Agent (which
Holdings shall contribute through its Subsidiaries of which the Borrower is a
Subsidiary to the Borrower as cash common equity) (collectively, the “Cure
Right”), and upon the receipt by the Borrower of the Net Proceeds of such
issuance that are Not Otherwise Applied (the “Cure Amount”)  pursuant to the





 

--------------------------------------------------------------------------------

 

 

 

exercise by Holdings of such Cure Right, the Financial Performance Covenant
shall be recalculated giving effect to the following pro forma adjustment:

(i)    Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any Test Period that contains such fiscal quarter, solely for
the purpose of measuring the Financial Performance Covenant and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

(ii)   if, after giving effect to the foregoing pro forma adjustment (without
giving effect to any repayment of any Indebtedness with any portion of the Cure
Amount or any portion of the Cure Amount on the balance sheet of the Borrower
and its Subsidiaries, in each case, with respect to such fiscal quarter only),
the Borrower and its Subsidiaries shall then be in compliance with the
requirements of the Financial Performance Covenant, the Borrower and its
Subsidiaries shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement;

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

(b)         Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the term
of this Agreement, the Cure Right shall not be exercised more than five times
and (iii) the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant and any amounts in
excess thereof shall not be deemed to be a Cure Amount.  Notwithstanding any
other provision in this Agreement to the contrary, the Cure Amount received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining any financial ratio-based condition, pricing provision or available
basket under this Agreement.

ARTICLE VIII

ADMINISTRATIVE AGENT

Section 8.01      Appointment and Authorization of Agents.  Each Lender hereby
irrevocably appoints Goldman Sachs Bank USA to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers, rights and remedies as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers, rights and
remedies as are reasonably incidental thereto.  In performing its functions and
duties hereunder, each Agent Party shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Holdings, the Borrower or any of
the Subsidiaries.  The provisions of this Article are solely for the benefit of
the Agent Parties and the Lenders (including the Swingline Lenders) and the
Issuing Banks, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent Party is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Requirement of Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties.





 

--------------------------------------------------------------------------------

 

 

 

Each Issuing Bank shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each Issuing Bank shall have all of the benefits and immunities (a) provided to
Agent Parties in this Article with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the documents pertaining to such Letters of
Credit as fully as if the term “Agent Party” as used in this Article and the
definition of “Agent Parties” included such Issuing Bank with respect to such
acts or omission, and (b) as additionally provided herein with respect to each
Issuing Bank.

Section 8.02      Rights as a Lender.  Each Agent Party shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent Party hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include any Person serving as an Agent Party
hereunder in its individual capacity.  The agency hereby created shall in no way
impose any duties or obligations upon any Agent Party in its individual capacity
as a Lender hereunder.  Each such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent Party hereunder and without any duty to account therefor to the
Lenders.

Section 8.03       Exculpatory Provisions.

(a)         The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature, and none of the Syndication
Agent, the Documentation Agent or, except as expressly set forth herein, any
Arranger shall have any duties or obligations hereunder.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (i) be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (ii) have any duty to take any discretionary action
(including the failure to take an action) or exercise any discretionary powers,
except (in the case of the Administrative Agent) discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity.

(b)         Neither the Administrative Agent nor any of its officers, directors,
employees or agents shall be liable for any action taken or not taken by it
under or in connection with any of the Loan Documents, including with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Article VII and Section 9.02), except to the extent caused by its
own gross negligence, bad faith or willful misconduct as determined by a court
of competent jurisdiction by final and nonappealable judgment.  Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the LC Exposure or the component amounts thereof.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
unless and until the





 

--------------------------------------------------------------------------------

 

 

 

Administrative Agent shall have received written notice from a Lender, an
Issuing Bank or the Borrower referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.”

(c)         No Agent Party shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any financial or other statements, instruments, certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith (including any telephonic notice, electronic message, Internet or
intranet website posting or other distribution), (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness, collectability or sufficiency or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (in the case of the Administrative Agent) to
confirm receipt of items expressly required to be delivered to it.

Section 8.04      Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any communication, notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to any Borrowing that by its terms shall
be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to any such
Borrowing.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts or
professional advisors selected by it, and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 8.05       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of such sub‑agents.

Section 8.06       Indemnification of the Administrative Agent.  Whether or not
the transactions contemplated hereby are consummated, each Lender shall
indemnify upon demand each Agent Party (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligations of any Loan Party to
do so) on a pro rata basis (determined as of the time that the applicable
payment is sought based on each Lender’s ratable share at such time) and hold
harmless each Agent Party against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
Party in exercising its powers, rights and remedies or





 

--------------------------------------------------------------------------------

 

 

 

performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as such Agent Party in any way relating to or arising out of
this Agreement, the other Loan Documents, or any Letter of Credit or the use of
proceeds thereof (“Indemnified Liabilities”); provided that (a) no Lender shall
be liable for payment to any Agent Party of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment of a
court of competent jurisdiction to have resulted from such Agent Party’s own
gross negligence or willful misconduct (and no action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section) and (b) to the
extent any Issuing Bank or Swingline Lender is entitled to indemnification under
this Section solely in its capacity and role as an Issuing Bank or as a
Swingline Lender, as applicable, only the Revolving Lenders shall be required to
indemnify such Issuing Bank or such Swingline Lender, as the case may be, in
accordance with this Section (determined as of the time that the applicable
payment is sought based on each Revolving Lender’s Revolving Exposure thereof at
such time).  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights and responsibilities under, this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such costs or
expenses by or on behalf of the Borrower (but without limitation of the
Borrower’s obligations to provide such reimbursement).

Section 8.07      Resignation of Administrative Agent.  The Administrative Agent
may resign as Administrative Agent upon 20 days’ notice to the Lenders, the
Issuing Banks and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall appoint from among the Lenders a successor agent
(which may be an Affiliate of a Lender), with the consent of the Borrower at all
times other than during the existence of an Event of Default under Section
7.01(a), (f), (g) or (h) (which consent shall not be unreasonably withheld or
delayed).  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment prior to the effective date of
the resignation of the Administrative Agent, then the Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent from among the Lenders or a commercial
bank with a combined capital and surplus of at least $500,000,000 that can act
as a withholding agent for U.S. federal income tax purposes.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on such effective date, whereupon (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent may (but shall not be obligated to) continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its





 

--------------------------------------------------------------------------------

 

 

 

sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.  Any resignation of any Administrative Agent
pursuant to this Section 8.07 shall, if applicable, also constitute the
resignation of such Administrative Agent as Swingline Lender and/or Issuing
Bank.

Section 8.08      Non-Reliance on Agents and Other Lenders.  Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent Party or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon any Agent Party or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 8.09       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or obligation under a Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)         To file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that  in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

(b)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, all obligations under Letters
of Credit and all other Secured Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders, the
Issuing Banks and the Administrative Agent under Sections 2.12 and 9.03) allowed
in such judicial proceeding; and

(c)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.  To the extent that the payment of any such compensation, expenses,
disbursements and advances of Administrative Agent, its agents and counsel, and
any other amounts due Administrative Agent under Sections 2.12 and 9.03 out of
the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Lenders or Issuing Banks may be entitled to receive in such proceeding whether
in liquidation or under any plan of reorganization or arrangement or otherwise.





 

--------------------------------------------------------------------------------

 

 

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 8.10       Withholding Taxes.  To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  Without limiting or
expanding the provisions of Section 2.17, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payments in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), whether or not such Taxes
were correctly or legally imposed or asserted.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section. The agreements in this
Section shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Secured Obligations.  For the avoidance of doubt, for purposes of this
Section, the term “Lender” shall include any Issuing Bank and any Swingline
Lender.

Section 8.11      Binding Effect.  Each Secured Party by accepting the benefits
of the Loan Documents agrees that (a) any action taken by the Administrative
Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (b) any action taken by the Administrative Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (c) the exercise by the Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

Section 8.12       Additional Secured Parties.  The benefit of the provisions of
the Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or Issuing Bank party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among the Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article VIII, Section
2.17, Section 9.01, Section 9.04, Section 9.08, Section 9.12 and Section 9.16
(and, solely with respect to Issuing Banks, Section 2.05) and the decisions and
actions of the Administrative Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 8.10 and Section 9.03 only to the extent
of the losses, claims, damages, liabilities, costs and expenses with respect to
or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of pro rata share or similar concept, (b) the
Administrative Agent, the Lenders and the Issuing Banks party hereto shall be
entitled to act at its sole discretion, without





 

--------------------------------------------------------------------------------

 

 

 

regard to the interest of such Secured Party, regardless of whether any Loan
Document Obligation to such Secured Party thereafter remains outstanding, is
deprived of the benefit of the Collateral, becomes unsecured or is otherwise
affected or put in jeopardy thereby, and without any duty or liability to such
Secured Party or any such Loan Document Obligation and (c) except as otherwise
set forth herein, such Secured Party shall not have any right to be notified of,
consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.

Section 8.13      Certain Lender Representations.

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Holdings, the Borrower or any other Loan Party, that at least one of
the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)   the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions deter-mined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as pro-vided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person





 

--------------------------------------------------------------------------------

 

 

 

became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii)   the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loan Document Obligations),

(iv)  the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c)         The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.





 

--------------------------------------------------------------------------------

 

 

 

ARTICLE IX

MISCELLANEOUS

Section 9.01       Notices.

(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
or other electronic transmission, as follows:

(i)    if to Holdings, the Borrower, the Administrative Agent, any Issuing Bank
or the Swingline Lender, to the address, fax number, e-mail address or telephone
number specified for such Person on Schedule 9.01; and

(ii)   if to any other Lender, to it at its address (or fax number, telephone
number or email address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain Private-Side Information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in such paragraph
(b).

(b)         Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including email and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or any Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR





 

--------------------------------------------------------------------------------

 

 

 

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent, the
Arrangers or any of their respective Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Holdings, the Borrower, any Lender, any
Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d)         Change of Address, Etc.  Each of Holdings, the Borrower, the
Administrative Agent, the Issuing Banks and the Swingline Lender may change its
address, electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto.  Each
other Lender may change its address, fax or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, each Issuing Bank and the Swingline Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

(e)         Reliance by Administrative Agent, Issuing Banks and Lenders.  The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the Issuing Banks, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 9.02       Waivers; Amendments.

(a)         No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance, amendment, renewal or extension of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent,





 

--------------------------------------------------------------------------------

 

 

 

any Lender or any Issuing Bank may have had notice or knowledge of such Default
at the time.  No notice or demand on the Borrower or Holdings in any case shall
entitle the Borrower or Holdings to any other or further notice or demand in
similar or other circumstances.

(b)         Except as provided in Section 2.20 with respect to any Incremental
Revolving Facility Amendment or Incremental Term Facility Amendment or, in
Section 2.21 with respect to any Refinancing Amendment or in Section 2.14(b),
none of this Agreement, any Loan Document (other than the Fee Letters, which may
be amended and modified in accordance with the terms thereof) or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall:

(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that, subject to clause (ix) below, a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(ii)   reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.13(c)
or to amend Section 2.13(c);

(iii)  postpone the maturity of any Loan or the expiration date of any Letter of
Credit, or the date of any scheduled amortization payment of the principal
amount of any Term Loan, or the reimbursement date with respect to any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby;

(iv)  change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of the Lenders
holding a Majority in Interest of the outstanding Loans and unused Commitments
of each adversely affected Class;

(v)   change any of the provisions of this Section without the written consent
of each Lender that is or could be directly and adversely affected thereby;

(vi)  change the percentage set forth in the definition of “Required Lenders,”
“Required Revolving Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

(vii) release all or substantially all the value of the Guarantees under the
Guarantee Agreement (except as expressly provided in this Agreement or the
Guarantee Agreement) without the written consent of each Lender (other than a
Defaulting Lender);





 

--------------------------------------------------------------------------------

 

 

 

(viii) release all or substantially all the Collateral from the Liens of the
Security Documents (except as expressly provided in this Agreement or the
Security Documents), without the written consent of each Lender (other than a
Defaulting Lender);

(ix)  change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights, or increases the obligations, of Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders (other than a Defaulting Lender) holding
a Majority in Interest of the outstanding Loans and unused Commitments of each
adversely affected Class; or

(x)   change the rights of the Term Lenders to decline mandatory prepayments as
provided in Section 2.11 or the rights of any Additional Lenders of any Class to
decline mandatory prepayments of Term Loans of such Class as provided in the
applicable Refinancing Amendment, without the written consent of a Majority in
Interest of the Term Lenders or Additional Lenders of such Class, as applicable;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or any
Swingline Lender without the prior written consent of the Administrative Agent,
such Issuing Bank or such Swingline Lender, as the case may be, and (B) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by Holdings, the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency
(as reasonably determined by the Administrative Agent) so long as, in each case,
the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such
amendment.  Notwithstanding the foregoing, (a) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion, (b)
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (i) to comply with
local law or advice of local counsel, (ii) to cure ambiguities or defects (as
reasonably determined by the Administrative Agent) or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents, and (c) only the consent of the
Required Revolving Lenders shall be necessary to amend or waive the terms and
provisions of Section 6.11, 7.01(d)(ii) and/or 7.02 (and related definitions as
used in such Sections, but not used in other Sections of this Agreement), and
such Sections and definitions shall not be amended without the consent of the
Required Revolving Lenders.

(c)         In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to paragraph (b) of this Section, the consent of a Majority in Interest
of the outstanding Loans and unused Commitments of such Class) to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose





 

--------------------------------------------------------------------------------

 

 

 

consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as Administrative Agent is not a Non-Consenting Lender, the Borrower may,
at its sole expense and effort, upon notice to such Non-Consenting Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and, if a Revolving Commitment is being assigned, each Issuing Bank
and Swingline Lender), which consent shall not be unreasonably withheld or
delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal amount of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including pursuant to Section
2.11(g)) from the Eligible Assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) unless waived, the Borrower or such Eligible Assignee shall
have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b)(ii).

(d)         Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Revolving Commitments, Term Loans and Revolving
Exposure of any Lender that is at the time a Defaulting Lender shall not have
any voting or approval rights under the Loan Documents and shall be excluded in
determining whether all Lenders (or all Lenders of a Class), all affected
Lenders (or all affected Lenders of a Class), a Majority in Interest of Lenders
of any Class or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this
Section); provided that (i) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (ii) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

(e)         In the event that S&P, Moody’s and Thompson’s BankWatch (or
Insurance-Watch Ratings Service, in the case of Lenders that are insurance
companies (or Best’s Insurance Reports, if such insurance company is not rated
by Insurance Watch Ratings Service)) shall, after the date that any Lender
becomes a Revolving Lender, downgrade the long-term certificate deposit ratings
of such Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or
BB, in the case of a Lender that is an insurance company (or B, in the case of
an insurance company not rated by InsuranceWatch Ratings Service)), then each
Issuing Bank shall have the right, but not the obligation, at its own expense,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Eligible Assignee (in accordance with and subject to the restrictions
contained in paragraph (b) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) above) all its interests, rights and obligations as a
Revolving Lender under this Agreement to such Eligible
Assignee; provided, however, that (i) no such assignment shall conflict with any
law, rule and regulation or order of any Governmental Authority, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) each Issuing Bank, the Administrative Agent
and such Eligible Assignee shall have received the prior written consent of the
Borrower, each other Issuing Bank and the Swingline Lender to the extent such
consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consent shall not be unreasonably withheld or
delayed and (iv) unless





 

--------------------------------------------------------------------------------

 

 

 

waived, the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b)(ii).

(f)         Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, (i) such Affiliated Lender shall not take any step or action in such
proceeding to object to, impede or delay the exercise of any right or the taking
of any action by the Administrative Agent (or the taking of any action by a
third party that is supported by the Administrative Agent) in relation to such
Affiliated Lender’s claim with respect to its Term Loans (a “Claim”) (including
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Affiliated Lender is treated in connection with
such exercise or action on the same or better terms as the other Lenders and
(ii) with respect to any matter requiring the vote of Lenders during the
pendency of any such proceeding (including voting on any plan of
reorganization), the Term Loans held by such Affiliated Lender (and any Claim
with respect thereto) shall be deemed to have been voted by such Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders that are not Affiliated Lenders, so long as such
Affiliated Lender is treated in connection with the exercise of such right or
taking of such action on the same or better terms as the other Lenders.  For the
avoidance of doubt, the Lenders and each Affiliated Lender agree and acknowledge
that the provisions set forth in this paragraph constitute a “subordination
agreement” as such term is contemplated by, and utilized in, Section 510(a) of
the Bankruptcy Code, and, as such, would be enforceable for all purposes in any
case where a Loan Party has filed for protection under any Debtor Relief Law
applicable to the Loan Party (it being understood and agreed that the foregoing
shall not cause the Term Loans held by any Affiliated Lender to be subordinated
in right of payment to any other Secured Obligations).

(g)         Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

(h)         The Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender.  Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

Section 9.03       Expenses; Indemnity; Damage Waiver.

(a)         The Borrower shall pay (i) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Syndication Agent, the Arrangers and their respective Affiliates (without
duplication), including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and, to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party, in connection with the syndication of the credit
facilities provided for herein, and the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket costs and reasonable
and documented or invoiced expenses of the Administrative Agent incurred in





 

--------------------------------------------------------------------------------

 

 

 

connection with the creating, perfecting, recording, maintaining and preserving
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and other charges of counsel to the Administrative Agent and of counsel
providing any opinions that the Administrative Agent may reasonably request in
respect of the Collateral or the Liens created pursuant to the Collateral
Agreement and (iv) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Administrative Agent, each Issuing Bank or any Lender,
including the fees, charges and disbursements of counsel for the Administrative
Agent, the Issuing Banks and the Lenders, in connection with the enforcement or
protection of any rights or remedies (A) in connection with the Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Laws), including its rights
under this Section or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket costs and expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that such counsel shall be limited to one lead
counsel and such local counsel (exclusive of any reasonably necessary special
counsel) as may reasonably be deemed necessary by the Administrative Agent in
each relevant jurisdiction and, in the case of an actual or reasonably perceived
conflict of interest, one additional counsel and one local counsel per affected
party.

(b)         The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender, the Syndication Agent, the Documentation Agent, the Arrangers
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented or
invoiced out-of-pocket fees and expenses of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee by any third party or by CWH, the
Borrower, Holdings or any of their respective Affiliates arising out of, in
connection with, or as a result of (i) the arrangement and syndication of the
credit facilities established hereby, any Incremental Revolving Facility or
Incremental Term Facility established hereunder and any Refinancing Amendment
effected hereunder, the execution or delivery of this Agreement, any Loan
Document or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, to or from any Mortgaged Property or any
other property currently or formerly owned or operated by Holdings, the Borrower
or any Subsidiary, or any other Environmental Liability related in any way to
Holdings, the Borrower or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, regardless of whether
brought by a third party or by CWH, the Borrower, Holdings or any of their
respective Affiliates and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (x) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of the Loan Documents by such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or (z)
arose from disputes between or among Indemnitees that do not involve an act or
omission by CWH, the Borrower, Holdings or any of their respective Affiliates
(other than claims against an Indemnitee in its capacity or in fulfilling its
role as an administrative agent or arranger or Issuing Bank or any similar role
under this Agreement).





 

--------------------------------------------------------------------------------

 

 

 

(c)         To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Syndication Agent, the
Documentation Agent, any Arranger, any Related Party  or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Syndication Agent, the Documentation Agent, such
Arranger, such Related Party or such Issuing Bank, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Syndication Agent, the
Documentation Agent, such Arranger, such Related Party or such Issuing Bank in
its capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the Aggregate Revolving Exposure, outstanding
Term Loans and unused Commitments at such time (or, if there are no outstanding
Revolving Exposures, outstanding Term Loans and unused Commitments at such time,
the Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments
then most recently in effect).  The obligations of the Lenders under this
paragraph (c) are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph (c)).

(d)         No Loan Party shall assert, and each hereby waives on behalf of
itself and each other Loan Party, any claim against any Indemnitee (i) for any
direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or
thereby; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such direct or actual damages are determined by a
court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e)         All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section.

Section 9.04       Successors and Assigns.

(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder other than as expressly
provided in Section 6.03 without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void), (ii) no assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Persons who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Indemnitees and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.





 

--------------------------------------------------------------------------------

 

 

 

(b)         (i)  Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent (except with respect to assignments to competitors
of the Borrower identified in writing in a list delivered to the Administrative
Agent and made available to each Lender prior to the Effective Date) not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required for an assignment (x) by a Lender to any
Lender or an Affiliate of any Lender, (y) by a Lender to an Approved Fund or (z)
if an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and
is continuing; (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or to an Affiliated Lender
and (C) solely in the case of Revolving Loans and Revolving Commitments, each
Issuing Bank and the Swingline Lender; provided that, for the avoidance of
doubt, no consent of any Issuing Bank or the Swingline Lender shall be required
for an assignment of all or any portion of a Term Loan or Term
Commitment. Notwithstanding anything in this Section to the contrary, if the
Borrower has not given the Administrative Agent written notice of its objection
to an assignment within 10 Business Days after written notice of such
assignment, the Borrower shall be deemed to have consented to such assignment.

(ii)         Assignments shall be subject to the following additional
conditions:  (A) except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $2,500,000 or, in the case of a Term Loan, $1,000,000, unless the Borrower
and the Administrative Agent otherwise consent (in each case, such consent not
to be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing; provided further that simultaneous
assignments by or to two or more Approved Funds shall be combined for purposes
of determining whether the minimum assignment requirement is met, (B) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; provided
that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption via an electronic settlement system acceptable to the Administrative
Agent or, if previously agreed with the Administrative Agent, manually execute
and deliver to the Administrative Agent an Assignment and Assumption, and, in
each case, together (unless waived or reduced by the Administrative Agent) with
a processing and recordation fee of $3,500; provided that the Administrative
Agent, in its sole discretion, may elect to waive or reduce such processing and
recordation fee; provided further that assignments made pursuant to Section
2.19(b), Section 9.02(c) or Section 9.02(e) shall not require the signature of
the assigning Lender to become effective and (D) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.17(f) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain Private-Side Information about the Borrower, the Loan Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder





 

--------------------------------------------------------------------------------

 

 

 

shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of (and subject to the obligations and
limitations of) Sections 2.15, 2.16, 2.17 and 9.03 and to any fees payable
hereunder that have accrued for such Lender’s account but have not yet been
paid).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c)(i) of this Section.

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and Holdings, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by (i) the Borrower and the Issuing Banks and (ii) to
the extent of (A) its own Loan and Commitments and (B) Loans of Affiliated
Lenders, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.17(f)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi)        The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

(c)         (i)  Any Lender may, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other Persons other than a natural
person, a Defaulting Lender, Holdings, the Borrower or any of their respective
subsidiaries (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Holdings, the Borrower, the Administrative Agent, the Issuing Banks and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender





 

--------------------------------------------------------------------------------

 

 

 

shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant.  Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations of such Sections, including
Section 2.17(f) (provided that any required documentation shall be provided to
the participating Lender) and Section 2.19) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.

(ii)        Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and the
Borrower and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that any loans
are in registered form for U.S. federal income tax purposes.

(iii)       A Participant shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that a Participant’s right to a greater payment results
from a Change in Law after the Participant becomes a Participant.

Any Lender may, without the consent of the Borrower or the Administrative Agent,
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
“central” bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(d)         In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (ii) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of





 

--------------------------------------------------------------------------------

 

 

 

this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(e)         Assignments of Term Loans to an Affiliated Lender shall be subject
to the following additional limitations:

(i)    Affiliated Lenders will not (A) receive information provided solely to
Lenders by the Administrative Agent, any Arranger or any Lender and will not be
permitted to attend or participate in meetings attended solely by the Lenders,
the Administrative Agent and the Arrangers, other than the right to receives
notices or Borrowings, notices of prepayments and other administrative notices
in respect of its Loans required to be delivered to Lenders pursuant to Article
II and (B) be entitled to receive advice of counsel to the Lenders or the
Administrative Agent or challenge the Lenders’ attorney-client privilege;

(ii)   for purposes of any amendment, waiver or modification of any Loan
Document (including such modifications pursuant to Section 9.02), or, subject to
Section 9.02(f), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender in any
material respect as compared to other Lenders, Affiliated Lenders will be deemed
to have voted in the same proportion as the Lenders that are not Affiliated
Lenders voting on such matter; and each Affiliated Lender hereby acknowledges,
agrees and consents that if, for any reason, its vote to accept or reject any
plan pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted,
then such vote will be (A) deemed not to be in good faith and (B) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that the vote is
not counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy
Code; provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

(iii)  Affiliated Lenders may not purchase Revolving Loans or acquire Revolving
Commitments by assignment pursuant to this Section;

(iv)  the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders may
not exceed 25% of the principal amount of all Term Loans outstanding at the time
of each such purchase; and

(v)    Affiliated Lenders other than Affiliated Debt Funds will not be permitted
to vote on matters requiring a Required Lender vote, and the Term Loans held by
Affiliated Lenders shall be disregarded in determining (A) other Lenders’
commitment percentages or (B) matters submitted to Lenders for consideration
that do not require the consent of each Lender or each affected Lender or do not
adversely affect such Affiliated Lender in any material respect as compared to
other Lenders that are not Affiliated Lenders; provided that the commitments of
any Affiliated Lender shall not be increased, the Interest Payment Dates and the
dates of any scheduled amortization payments (including at maturity) owed to any
Affiliated Lender hereunder will not be extended and the amounts owning to any
Affiliated Lender hereunder will not be reduced without the consent of such
Affiliated Lender.

(f)         Notwithstanding anything in Section 9.02 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related





 

--------------------------------------------------------------------------------

 

 

 

to any Loan Document, or (iii) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, all Term Loans and Commitments held by
Affiliated Debt Funds may not account for more than 49.9% of the Term Loans and
Commitments of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 9.02.

(g)         Each Lender participating in any assignment to Affiliated Lenders or
accepting any Discounted Term Loan Prepayment acknowledges and agrees that in
connection with such assignment or prepayment, (i) the Affiliated Lenders then
may have, and later may come into possession of, Excluded Information, and that
no Affiliated Lender is representing or warranting that it is not in possession
of any Excluded Information, (ii) such Lender has independently and, without
reliance on the Affiliated Lenders or any of their subsidiaries, Holdings, the
Borrower or any of their subsidiaries, the Administrative Agent or any other
Agent Parties, has made its own analysis and determination to participate in
such assignment or to accept such prepayment notwithstanding such Lender’s lack
of knowledge of the Excluded Information, (iii) none of the Affiliated Lenders
or any of their subsidiaries, Holdings, the Borrower or their respective
subsidiaries, the Administrative Agent or any other Agent Party shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Affiliated
Lenders and any of their subsidiaries, Holdings, the Borrower and their
respective subsidiaries, the Administrative Agent and any other Agent Parties,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (iv) that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

Section 9.05      Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.  Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(e) or (g).

Section 9.06       Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other





 

--------------------------------------------------------------------------------

 

 

 

Loan Documents, the Fee Letters and any separate letter agreements with respect
to fees payable to the Administrative Agent or the Arrangers or the arrangement
and syndication of the Loans and Commitments constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.07      Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 9.07,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Bank or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.08      Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, any such Issuing Bank or any such Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower then due and owing under this Agreement held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement and although (a) such obligations may be
contingent or unmatured and (b) such obligations are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (ii) the Defaulting Lender shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Secured Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff.  The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section.  The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and their respective Affiliates may have.

Section 9.09       Governing Law; Jurisdiction; Consent to Service of Process.

(a)         This Agreement shall be construed in accordance with and governed by
the laws of the State of New York.





 

--------------------------------------------------------------------------------

 

 

 

(b)         Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in any
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to any Loan Document against any Loan Party or their respective properties in
the courts of any jurisdiction.

(c)         Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 9.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12       Confidentiality.

(a)         Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates, and to its and
its Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other agents and advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons acting on behalf of the
Administrative Agent, any Issuing Bank or the relevant Lender to comply with
this Section shall constitute a breach of this Section by the Administrative
Agent, such Issuing Bank or the relevant Lender, as applicable), (ii) to the





 

--------------------------------------------------------------------------------

 

 

 

extent requested by any regulatory authority or self-regulatory authority,
required by applicable law or by any subpoena or similar legal process; provided
that solely to the extent permitted by law and other than in connection with
ordinary course audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by Holdings, the Borrower or any Subsidiary of
Holdings, (iii) to any other party to this Agreement, (iv) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (v) for
purposes of establishing a “due diligence” defense, (vi) to (A) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(c); provided that,
in each case pursuant to this clause (vi), such assignee, Participant,
counterparty or pledgee are advised of and agree to be bound by either the
provisions of this Section 9.12(a) or otherwise reasonably acceptable to the
Administrative Agent or the applicable Lender, as the case may be, and the
Borrower, including pursuant to the confidentiality terms set forth in the
Confidential Information Memorandum dated as of October 26, 2016 or other
marketing materials relating to the credit facilities governed by this
Agreement, (vii) if required by any rating agency; provided that prior to any
such disclosure, such rating agency shall have agreed in writing to maintain the
confidentiality of such Information, (viii) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, any Issuing Bank, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings or the Borrower or (ix) to the extent necessary or customary
for inclusion in league table measurement.  In addition, the Administrative
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to, the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.  For the purposes hereof,
“Information” means all information received from Holdings or the Borrower
relating to Holdings, the Borrower, any other Subsidiary or their business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Holdings, the Borrower or any Subsidiary; provided that, in the case of
information received from Holdings, the Borrower or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b)         EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION
9.12(a)) FURNISHED TO IT PURSUANT TO THIS AGREEMENT AND NOT MARKED “PUBLIC” MAY
INCLUDE PRIVATE-SIDE INFORMATION CONCERNING CWH, HOLDINGS, THE BORROWER, ANY OF
THEIR SUBSIDIARIES OR ANY OF THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF PRIVATE-SIDE
INFORMATION AND THAT IT WILL HANDLE SUCH PRIVATE-SIDE INFORMATION IN ACCORDANCE
WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

(c)         ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH, IF NOT MARKED “PUBLIC”, MAY CONTAIN





 

--------------------------------------------------------------------------------

 

 

 

PRIVATE-SIDE INFORMATION ABOUT CWH, HOLDINGS, THE BORROWER, ANY OF THEIR
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN PRIVATE-SIDE INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

Section 9.13      USA Patriot Act.  Each Lender that is subject to the USA
Patriot Act, each Issuing Bank, the Swingline Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notify the Borrower
and each other Loan Party that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender, such Issuing Bank, the
Swingline Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA Patriot Act.

Section 9.14       Judgment Currency.

(a)         If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b)         The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

Section 9.15       Release of Liens and Guarantees.

(a)         A Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  Upon any sale or other transfer by any Loan
Party (other than to Holdings, the Borrower or any Subsidiary Loan Party) of any
Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral or the release of Holdings
or any Subsidiary Loan Party from its Guarantee under the Guarantee Agreement
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents or such guarantee shall be automatically released.  Upon
termination of the aggregate Commitments and payment in full of all Loan





 

--------------------------------------------------------------------------------

 

 

 

Document Obligations (other than contingent indemnification obligations not yet
due) and the expiration or termination of all Letters of Credit (including as a
result of obtaining the consent of the applicable Issuing Bank as described in
Section 9.05), all Guarantees under the Loan Documents and all security
interests created by the Security Documents shall be automatically
released.  Any such release of Guarantees and security interests shall be deemed
subject to the provision that such Guarantees and security interests shall be
reinstated if after such release any portion of any payment in respect of the
Loan Document Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other Loan Party, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any other Loan Party or any
substantial part of its property, or otherwise, all as though such payment had
not been made.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement and the other
Loan Documents.

(b)         The Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate the Administrative Agent’s Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section
6.02(iv).

(c)         Each of the Lenders and the Issuing Banks irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section.

Section 9.16      No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that (a)
(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Swingline Lenders, the Lenders and the Arrangers are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Issuing Banks, the Swingline
Lenders, the Lenders and the Arrangers, on the other hand, (ii) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) each of the Administrative Agent, the Syndication
Agent, the Documentation Agent, the Issuing Banks, the Swingline Lenders, the
Lenders and the Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary for the Borrower,
Holdings, any of their respective Affiliates or any other Person and (ii) none
of the Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Swingline Lenders, the Lenders and the Arrangers has any
obligation to the Borrower, Holdings or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Swingline Lenders, the Lenders and the Arrangers and their
respective





 

--------------------------------------------------------------------------------

 

 

 

Affiliates may be engaged, for their accounts or the accounts of customers, in a
broad range of transactions that involve interests that differ from those of the
Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Issuing Banks, the Swingline Lenders, the Lenders and the Arrangers has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and Holdings hereby agrees it will not claim that the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Lenders or any Arranger has rendered advisory services of any nature or owes a
fiduciary or similar duty to it in connection with the Transactions and waives
and releases any claims that it may have against the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Issuing Banks, the Swingline
Lenders, the Lenders and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 9.17     Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

Section 9.18       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

 

--------------------------------------------------------------------------------